Explanations of vote
Oral explanations of vote
(LT) Mr President, I voted for this resolution on the ongoing negotiations on the 2011 budget. The failure of last week's Parliament-Council Conciliation Committee meeting has caused significant concern throughout the European Union. It is regrettable that some do not yet feel they need to adhere to the Treaty of Lisbon. If we are unable to agree on the budget and other related issues by the end of the year, there will be very grave consequences. The creation of the European External Action Service and the three new institutions to monitor European Union financial institutions would be very difficult if there is a lack of funding. A shortage of money would also mean that cohesion policy, one of the most important policies in the European Union, would not be implemented properly, not to mention what would happen to the Europe 2020 strategy and the GALILEO programme. I therefore feel that the constructive and flexible position of the European Parliament demonstrates once again that, faced with the conditions of the financial crisis, the European Parliament really is acting responsibly.
(DE) Mr President, with regard to the disaster of the budget negotiations for 2011, I would like to say: firstly, the right to draw up a budget is a central right of any democratic parliament. Secondly, a parliament that takes itself seriously must exercise this right. Thirdly, I would like to call on the European Council to respect and accept this self-evident right of the European Parliament. Fourthly, a process must be found to ensure that the voice of the European Parliament is heard when it comes to budgetary decisions.
(FI) Mr President, I voted in favour of this budget and it is, of course, clear that if we in Parliament have budgetary power, we should exercise it.
Now, however, we need to think about how we can act responsibly. I might say that, in many respects, the budget's content does not reflect the ideals which we in the European Union share. I wish that we could go over many things in detail in a way that would highlight the presence of old debris that is no longer relevant and which would embolden us to use the budget to look at this debris again. Of course, it is also important to ensure that the European Union receives its own funding, thereby enabling it to also carry out the functions that we have together agreed upon and which came our way with the Treaty of Lisbon.
When I suggest that there are some issues on which we should adopt a new perspective, we have old debris, such as support for tobacco farming, and so on, which I do not think any longer count among the functions of the European Union today. We need to be in the here and now, constructing a budget that will give the European economy a real boost.
(IT) Mr President, ladies and gentlemen, I voted for Mrs Saïfi's report because it has achieved the objective it set itself of specifying how human rights and social and environmental standards should be reinforced in international trade agreements.
That will enable the major international organisations to cooperate more closely to find room in multilateral agreements for social matters. It would be useful if the World Trade Organisation were reformed to make room for that kind of cooperation, although the ostracism of certain countries would make it difficult to put such a reform into practice.
The human rights clause, in fact, already appears in the most recent international agreements, and that will become standard in future trade agreements. What is needed, then, is to ensure effective implementation both of the 27 conventions for countries to benefit from the generalised system of preferences (GSP), and of the accompanying measures designed to improve implementation capacity.
Lastly, when the GSP is reformed, it should be focused on the countries most in need.
Mr President, I voted in favour of the resolution. As Parliament's rapporteur on the annual report on human rights in the world this year, I can only reiterate the importance of human rights clauses and standards in international trade agreements.
Trade can play an important part in ensuring not only civil and political rights, but also economic and social ones. Just think about the role that trade-related assistance programmes can play in ensuring development in many poor countries around the world. We must bear in mind that human rights clauses are included in all the bilateral trade agreements the EU makes and also in its GSP and GSP+ regimes with developing countries.
We should make these clauses and conditionality more robust and closely monitor their implementation. We should consider conducting a human rights assessment of non-EU countries that engage in trade relations with the EU and granting trade preferences to countries that have ratified and effectively implemented key international conventions on sustainable development, social rights and good governance.
Mr President, the purpose of trade is to maximise prosperity and advantage to both participants. Countries do not trade with one another: businesses and individuals do. Yet in this report, and in the EU's trade policy more widely, we see the Commission's determination to insert into its commercial agreements all sorts of non-commercial criteria: not only those dealing with human rights, environmental standards and so on, but also, and rather more damagingly, those which insist that other parts of the world form themselves into regional commercial blocs in mimicry of the EU.
The whole point of trade is to swap on the back of differences. There is no purpose in obliging, let us say, the countries of Central America to form a commercial union among themselves in which they are selling one another bananas and coffee and cut flowers. Nor, for that matter, is there much advantage in having in Europe a bloc of similar industrialised economies, where we have cut ourselves off from the growing markets of the rest of the world. It is deleterious to the developing nations and to the Anglosphere, and it is particularly disastrous for my country, which has trapped itself in a cramped and declining regional customs union.
(DE) Mr President, the media play a very special and important role in our democratic society. They guarantee high quality information and thus make a significant contribution to the functioning of our democracy. I am convinced that a high quality, well-balanced public media environment also has a positive influence on the standard of the private media. Both public and private media need each other and have a positive influence on one another. If we want a well-balanced, informative media environment, we must support independent public broadcasters as the counterparts of private broadcasters. This is one of the keys to the freedom of the press and without it, there can be no meaningful freedom of expression in our community.
(FI) Mr President, I voted in favour of this report by Mr Belet, contrary to our group's recommendation, because I myself think that it is very important that we acknowledge the need to safeguard public broadcasting services, including those delivered by national broadcasting companies. This is a very important issue, and you might say that we have mainly had only good experiences of it in democracies.
It is quite true that we also need commercial channels. These two different types of service, the commercial and the public service channels, can complement one another. In my opinion, it is an absolute fundamental right and vital for freedom of expression that there is a public channel which is maintained publicly and which concentrates on producing topical and uptodate information for citizens both in the nation states and across Europe.
I think that this report is excellent and worthy of support, and I hope that it will also be a future trend in all the EU Member States to safeguard public service broadcasting.
(IT) Mr President, ladies and gentlemen, I voted for the Belet report because it recognises and specifies the fundamental role played by public sector broadcasting in Europe. I see this as an important step for Parliament, which is clearly stating that public broadcasting needs to remain independent of political power.
This report seems to have been written specially for Italy, where the RAI is now at an advanced stage of decomposition because it has been taken over completely by party politics, to the detriment of the cultural and informational depth of public broadcasting and, hence, of the entire country. Just look at what happened last week on the programme called 'Vieni via con me' ('Come away with me').
The Minzolinis and Masis of broadcasting, professionals of public disinformation and their paymasters, are incompatible with the report that Parliament has adopted today. The European Union should take note and act accordingly. We want no more party politics on the RAI!
(FI) Mr President, I voted in favour of the resolution. The European Parliament should celebrate the UN Security Council's resolution concerning women, peace and security.
A total of 90% of the victims of war are civilians, most of them women and children. Rape and sexual slavery are the crude everyday realities of war. Under the Geneva Convention, rape and sexual slavery are recognised as war crimes and crimes against humanity. It also needs to be pointed out that rape is a form of genocide and recognised as such by the international community. It is vitally important that those who commit these crimes are made to answer for their actions.
Women must be involved in the measures taken to try to prevent conflicts and promote crisis management and peace negotiations. It is also important to make it possible for women to participate in the postwar reconstruction of their own countries.
(LT) Mr President, I voted for this very important resolution because we cannot ignore the fact that levels of violence against women are increasing. This can be seen in war and conflict zones in particular. I agree that proper attention should be paid to the implementation of UNSC Resolution 1325, the first resolution to address the disproportionate and unique impact of armed conflict on women, at the highest level in the European Union. This should be an especially important subject in the ongoing review of the EU's human rights policy when it comes to the elaboration of a comprehensive human rights country strategy and to the evaluation of the EU guidelines on violence against women and girls and those EU guidelines concerning children and armed conflict, as well as combating all forms of discrimination against them. I support the call to allocate the required funding to fight violence against women and support women's participation in peace, security and reconciliation-related processes.
(BG) Mr President, I voted for the resolution on beekeeping and for support for the beekeeping sector because this form of agricultural production is the most specialised agricultural activity carried out. When we usually think of insects, the associations they conjure up are not particularly pleasant. Insects are not pleasant creatures, but we have to cohabit with them. However, this fact merely highlights that bees are the only insects which have been tamed for the purposes of food and agricultural production. It shows how extremely important they are.
Let us not forget either that, without bees, we would not have a huge proportion of the other produce we have, as they are responsible for pollination. It is vitally important that the European Parliament ensures time and again that standards are aligned, especially in agriculture, and particularly in the case of beekeeping, between the EU and countries outside the EU. The Commission must take note of this.
(DA) Mr President, please allow me to offer my thanks to Mrs Kolarska-Bobińska for her fine cooperation and an excellent report - a report that here in Parliament today has been made even better than it was before by the majority in Parliament taking a stand on the fact that we in Europe should increase our CO2 reduction target from 20% to 30%. That is the precondition for us to become pioneers and not only bring about progress in the area of the environment, but also ensure that we become competitive in the area of green environmental technology. In this way, we will protect jobs, the economy and the environment at the same time and find simultaneous answers to the major challenges we are facing in Europe. It has been a good day for Europe with this vote today.
(CS) Mr President, I voted in favour of the report on energy strategy, which outlines the directions that future European Union energy policy should take. I would like to emphasise the role of nuclear energy in the current and future energy mix of the EU, including an implicit recognition of the need to extend the lifetime of existing facilities. The strategy can be regarded as balanced from the perspective of individual sources, even though it does not once mention what is, in my view, the important role of coal when combusted in modernised power plants. It is difficult to see how we can increase EU energy security and independence without coal as a stable primary resource capable of responding flexibly to sudden increases in energy demand. The weak point is the excessively general nature of the report and the absence of accompanying legislation. The specific and practical form of the strategy will also be hugely influenced by the action plan being drawn up for achieving a low carbon economy by 2050, which is due to be published at the beginning of next year.
Mr President, I voted in favour of this important document. It contributes in a constructive way to the debate we are having in Europe on a credible common energy strategy.
Energy security is certainly one of the key aspects of that strategy. The EU must foster a common - if not single - energy policy. Europe-wide regulators and institutions should be given a greater role. The European Commission must play a stronger role in efforts to develop alternative energy routes, first of all, from Azerbaijan and Central Asia, and from North Africa and other countries as well. Europe must further invest in LNG terminals and help do the same for its newest members.
Other measures, such as improving energy efficiency, investing in nuclear energy and creating incentives for renewable energy technologies, are also required. An essential piece in the puzzle is the liberalisation of the internal EU energy market. That is why we should wholeheartedly support the initiative of President Buzek and the former President of the Commission, Jacques Delors, to establish a European energy community.
(FI) Mr President, I also think that this report by Mrs Kolarska-Bobińska is an excellent one. It is important that it should pilot a European energy strategy for the next 10 years. It is also excellent that it focuses broad attention on the notion of what security of energy supply is, though also on energy efficiency, and not forgetting energy savings. They are important issues.
It is, moreover, very important that we invest in research and new applications for different environmental technologies. Innovations in this field will be greatly needed if we want to build a Europe that is cleaner and less dependent on others for energy. We therefore mainly have to look to alternative energy forms. It is true that we need nuclear power as a basic form of energy, but we require new investment in alternative energies. I hope that we can gradually stop using coal. I do not want to see a coalblack future for energy in Europe.
(LT) Mr President, I voted for this report on the European Union energy strategy which covers many important points and issues and in which there is talk of renewable energy, research, innovations, reducing pollution and, of course, increasing energy security. In particular, I support the European Parliament's provision that energy networks, even those of a commercial nature, should be governed by transparent intergovernmental agreements which do not affect the interests of the Member States. The bilateral agreements and projects of some Member States, such as the 'Nord Stream' gas pipeline, cause distrust not just environmentally, but also in terms of the overall principle of solidarity. An agreement is reached by two countries, one of which is an EU Member State, but the principle of Member States' solidarity as laid down in the EU treaties is basically cast aside. For this reason, I agree that external pipelines and other energy networks entering the territory of the European Union should be governed by transparent intergovernmental agreements, drawn up strictly in accordance with EU legislation. Such pipelines should be subject to internal market rules, including rules on third party access.
(GA) Mr President, I was glad to vote for this report, and I wish to commend my colleague and friend Mrs Kolarska-Bobińska on her achievement.
I attended the debate in Parliament but failed to get the attention of the President under the 'catch the eye' procedure. I would therefore like to make two points: that the European Union should focus on research, development and innovation; and that a European network should be established for electricity storage and transmission across the Union. If we act accordingly, we will make great progress.
Lastly, I wish to say that I was delighted that a large majority of MEPs voted in favour of this report.
(DA) Mr President, I am, of course, pleased that Parliament has adopted a resolution that provides a negotiation proposal that will support our Climate Commissioner, who is going to Cancún to negotiate. However, I also think that, considering we had major problems getting the EU to speak with one voice at COP 15 in Copenhagen last year, it provides food for thought that we are so divided in Parliament, as was evident in the votes both on the amendments and on the overall resolution. In this connection, I believe that perhaps we could learn a little from the fact that it could perhaps be advantageous to hold back a little on demands for a Tobin tax and other taxes, because this is part of the cause of the divisions in Parliament. Other things being equal, it would have been better if we had cut down on our demands and thus sent our negotiators off with a more unambiguous and broad mandate than has been the case here today.
(ES) Mr President, some have said that the condemnation of Morocco is too mild given the magnitude of the repression of human rights in the Sahara, where Morocco is nothing more than an occupying country, with no sovereignty or legal entitlement whatsoever. What is important, however, is the message that Europe as a whole and Parliament will no longer stand for its violence.
Yesterday, I was talking about the Hague Court here in Parliament. I hope that the international community, which sadly failed in its attempts to prevent genocide in Rwanda, Yugoslavia and Darfur, will, in this case, prevent it in the Western Sahara and we will not have to see it before another court, also in the Hague, but this time a war crimes tribunal.
(FI) Mr President, it is regrettable that the foreign policy practised by several EU countries continues to be very colonial in character. That has been very evident in the case of Western Sahara. Spain and France, which support Morocco, are particularly responsible for prolonging the conflict. Western Sahara is Africa's last colony and it was a UN resolution in 1966 that first proposed that the territory should be freed from colonial rule.
The situation in Western Sahara has worsened recently. The Moroccan authorities have been using excessive violence. There have been reports of numerous cases of deaths, injuries and disappearances. The crisis area has also been blockaded so that it cannot even receive international aid. The present crisis in the Western Sahara and the entire conflict should be resolved as soon as possible. This is a task for EU Foreign Minister, Lady Ashton, and for all the Member States of the EU too.
(BG) Mr President, I naturally voted for the resolution on Ukraine. I largely presented my arguments for this during yesterday's debate.
However, I want to use this procedure to make one very important clarification as something was said during yesterday's debate which is incorrect. At the time, Mr Brok was more than likely misled by the use of wrong terms. However, he said that the head of the security services appoints and is involved in the appointment of constitutional judges in Ukraine.
I checked this fact this evening and established that this is not the case. The Constitutional Court is appointed by the President, the Ukrainian Parliament and the judiciary. In practice, the head of security services has no involvement in the appointment of judges to the Constitutional Court. I wanted to make this clarification.
Mr President, finally we have a resolution on Ukraine adopted by our Parliament. Certainly, we were concerned about the recent developments in the country. If Ukraine is our strategic partner, then my understanding is that it is our duty to express our concern about the shortcomings we see - for instance, the excessive powers granted to the Ukraine security services and the measures they have taken to intimidate NGOs operating in that country and to control the Ukrainian media.
We are also concerned at the political process as a whole, including the inability of the opposition parties to participate in the elections without restrictions and discrimination. On the other hand, we should continue to support Ukraine's European integration prospects and to use more carrots than sticks in trying to draw Ukraine closer to Europe - and not further away from it - and to do everything in our power to achieve this strategic goal of ours.
(PL) Mr President, the European Union conducts a very extensive environmental protection policy, which also covers agriculture and industry. However, under current conditions of production and competition, it is not possible to stop using chemicals in agriculture, or to change the methods used to manufacture goods so that they do not require a huge expenditure of energy. Accusing the Union that it is not the leader in ecological policy and putting forward the United States and China as models is hugely inappropriate. These countries are, after all, leaders in CO2 emissions. The overriding significance of environmental protection is an undeniable fact, however, which is why we should make every effort to make the European economy sustainable - industry, agriculture and transport. Nature's goods is our most precious commodity, and something that is very difficult to regain once it is lost. Everything should therefore be done to find the proverbial golden mean.
(PL) Mr President, searching for a balance between economic and social interests is very important, but also very difficult. Economic cooperation which goes hand in hand with respect for the basic rules of democracy and the wellbeing of its citizens is the foundation of the European Union. This is why it is so important to introduce unified standards for human rights, as well as social and environmental standards in international trade agreements. Adopting this type of standard within European Union trade policy will lead to the latter being perceived positively by citizens and also to an improvement in the EU's relations with its partners. International cooperation in this area is unusually important, and the European Parliament should support it to the greatest extent possible.
(PL) Mr President, horizontal agreements cover a very wide range of regulations, and oversights in legislative provisions, whether intended or unintended, can lead to the elimination of competition. This is therefore a crucial issue and, at the same time, one which is sensitive to errors. Balance must be ensured by appropriate regulations standardising procedures and promoting agreement between interested parties. Intellectual property rights cannot be disregarded, and failure to observe them must entail serious consequences. I also support the author's demands regarding an improvement in the quality of legislative texts created. The language used today in many documents is very often difficult to understand and inaccessible for the average citizen.
Written explanations of vote
Yet again, a farce is being played out between the political representatives of capital and the bourgeois governments in order to manipulate the people. The main point is not whether or not we shall have an increase in the budget, but where the money will go. That too has been decided. Agricultural subsidies for poor, medium-sized holdings under the CAP have been cut, while the money from the agricultural funds is going to 'eligible' projects, meaning projects awarded directly or via public private partnerships to large business groups. Thus, the EU budget is also used to channel money to the monopoly groups. On the other hand, any increase in the Community budget will be channelled towards funding the anti-grassroots policy and action of the EU, such as the newly adopted mechanism of the European External Action Service to facilitate the EU's politico-military imperialist interventionist policy.
The EU budget is yet another instrument for slashing grassroots incomes and redistributing it to monopoly capital. The imperialist infighting within the EU does not concern the people; it concerns the fight between the bourgeois classes and parts of capital as to who will get the lion's share of the booty plundered from grassroots incomes.
I am sure that you are aware of the problems that rocked the European Union again when it came to approving the 2011 budget. The European Commission and Parliament wanted an increase of around 5% in order to implement new European policies (financial market regulation, common foreign policy, etc.) which have been established in response to the challenges that we are facing. In view of the current budgetary constraints, Parliament ultimately decided to agree to scale back this increase to 2.91%, provided that certain political conditions were met (debate on the granting of own resources to the European Union with a view to ending the horse trading between Member States, budget flexibility and funding for key strategic priorities). As the European Council has rejected these terms, I voted in favour of the new resolution which clearly sets out Parliament's eminently reasonable, constructive and yet ambitious stance. Whilst I and my fellow Members are willing to tighten our belts together with everyone else in Europe, we do also want to emphasise how important European contributions are in terms of coordinating and supporting the policies pursued by the Union.
I supported this resolution. The Treaty of Lisbon has brought many important changes in various fields and has given the European Parliament new powers. The unsuccessful attempt to reach an agreement with the European Council on the 2011 budget was the European Parliament's first serious effort to use the powers assigned to it. The European Parliament is ready to come to an agreement as soon as possible so that the EU can begin 2011 with the budget adopted and so that the funding of important areas and projects is not delayed. However, the European Parliament's requirements must be mentioned in the agreement with the Council and there must be an agreement on certain flexibility mechanisms, allowing proper financing in 2011 and thereafter of the policies stemming from the new competences conferred on the EU by the Treaty of Lisbon and from the Europe 2020 strategy. There must be a commitment by the Commission to present proposals on new own resources for the EU, and there must be an agreement with the Council on the review of the financial structure. Furthermore, there must be an agreement between the three institutions on a method for working together which includes participation by Parliament in the process of negotiating the next multiannual financial framework. The European Parliament must comply with the requirements it has presented. Not only will the establishment of the EU budget in the future depend on them; they will also establish a precedent to expand the influence of the only directly elected institution in European Union governance.
The European Parliament must not give into pressure from the European Commission to accept the 2011 budget. This would be tantamount to the amendments in the treaty, which form the basis of the functioning of the Union, being infringed by the most democratic forum in the European Community and the only one which is directly elected. The reactions from the European Commission's leaders create the idea that the Union's executive has the impression that Parliament does not agree with the budget that has been drafted precisely to show who holds the real power. However, Parliament, which voted in its entirety against the 2011 budget proposed by the Commission, clearly has more important things to do than engage in futile power struggles. In reality, the budget does not take into account the Union's new powers and does not provide funding for the EU 2020 strategy, which enjoys unanimous agreement.
We cannot be inconsistent when making our own decisions. We cannot devise and approve well-meaning strategies without also providing the financial input for implementing them. Parliament has the right to set the path along which the Union will proceed next year, a right granted by the Treaty of Lisbon. The united action taken by all the parliamentary groups in the European legislative only serves to demonstrate that the budget needs to be reviewed on a much more flexible basis.
I voted for this resolution because it reminds us, in technical terms, of the three requirements on which Parliament's vote on the 2011 budget depends: namely, keeping the option of mobilising the flexibility instrument, which is a necessary budgetary tool for ensuring minimum financing for Community competences and priorities; the European Commission's commitment to make specific proposals on new own resources between now and July 2011; and the strong involvement of Parliament in future debates on the European Union's funding system, specifically on the question of own resources and the drafting of the next financial framework. This resolution reaffirms the changes made to the Council by the Treaty of Lisbon in order that the Council finally recognise the new legitimacy of Parliament in budgetary matters. Beyond the interinstitutional battle, we must realise that the issue of European integration and the very future of the Community project is at stake in this debate on the budget, where Parliament once again embodies the Community spirit and respect for the citizens of the Union. Finally, the Member States, which have ratified this treaty individually, must be fully aware of its requirements and take on the ambitions contained in it.
Before the Commission proposes a new draft budget, the European Parliament wanted to reaffirm the role that it intends to play in the negotiations on the next multiannual financial framework. We have set down three conditions: firstly, maintaining a flexibility mechanism, not least so as to be able to mobilise millions of euro in emergency aid for developing countries; secondly, that the Commission should provide substantive proposals on new own resources; and thirdly, that the Council should undertake to examine those proposals in conjunction with Parliament during the negotiations on the next multiannual financial framework. The resolution has been adopted by a very large majority, which is indicative of Parliament's determination only to support the adoption of the 2011 budget if these three conditions are met.
We regret the fact that the negotiations have not, as yet, managed to achieve a result. Despite the fact that the European Parliament went a long way in the negotiations by accepting the Council's budget proposal for 2011, offering a solution to large and difficult financing projects such as the ITER fusion research programme, and promising a swift approval of amending budget No 10, which involved Member States receiving back just over EUR 600 million, a minority of Member States, including Sweden, have blocked the continuation of the negotiations.
Parliament's resolution stresses that the negotiations should continue, but also lays down requirements for the future.
In order for the EU to avoid further budget crises and to manage to finance major priorities such as climate policy and EU 2020, more flexibility within the EU budget will be needed for the years ahead. However, we do not believe that the overall level of the EU budget needs to be increased. In order to avoid the risk of a veto by Parliament if it is only permitted to adopt a position on a package between Member States when the negotiations are already complete, we also believe that the European Parliament should be permitted to take part in preparatory negotiations on the EU's next long-term budget after 2013 and in the discussions on the future financing of this long-term budget, without, for that reason, essentially adopting a position on the question of own resources. Finally, we would like to emphasise that these requirements do not go beyond the competence bestowed on Parliament by the Treaty of Lisbon.
We are currently experiencing an institutional stalemate as regards the 2011 budget, with some Member States blocking the Commission's proposal in the Council. I hope that this stalemate will be overcome as swiftly as possible, as the budget has to respect the commitments and responsibilities of the European Union under the Treaty of Lisbon.
Parliament wants the Treaty of Lisbon to be respected and institutional peace to prevail within the EU. In fact, according to the Treaty of Lisbon, Parliament has to be involved - by voting or giving opinions - in the new interinstitutional agreement, in the next multiannual financial framework, and in establishing new own resources. As regards the interinstitutional agreement, it is obvious that respect for the commitments made by European institutions, specifically the Council, is conditional on the existence of flexibility regarding the current multiannual financial framework.
The Europe 2020 strategy, the International Thermonuclear Experimental Reactor programme (ITER), the European External Action Service (EEAS) and financial supervisors are a few examples that need financing. The Council needs to take the Treaty of Lisbon on board, both from the point of view of the new areas which come under the jurisdiction of the European Union, as reflected in the budget, and from the point of view of the European Parliament's strengthened powers, not least regarding the budget. These changes, in fact, strengthen the democratic legitimacy of the Union's institutions. The use of the Community method rather than the intergovernmental route makes our governance more democratic. Parliament is calling for only the bare minimum of what would be desirable, taking the budget constraints of the Member States into account.
We disagree with the proposed 2011 budget. However, we also disagree with most of the justifications that the majority in Parliament are putting forward in order to prevent the 2011 budget from being adopted.
The debate which has begun on the post-2013 financial perspectives is already flawed for a number of reasons, among them, the inability of the European institutions - Parliament and the Council - to come to an agreement in the negotiations on the 2011 budget; the attempts by several Member States to force a reduction in funds for future budgets; the insistence of others on new own resources for the EU, suggesting the creation of European taxes on top of national taxes, paid by the public rather than the financial sector; insistence on the full implementation of the Treaty of Lisbon; and opposition by rich countries to considerably increasing their contributions to the EU budget.
In any case, although we agree that new responsibilities should mean new resources, we cannot give our support to a resolution that does not advocate distributing EU funds with a view to economic and social cohesion, facing up to the crisis and supporting employment with rights, without strengthening militarism or repression.
I voted in favour of the resolution on the current 2011 budget negotiations because it is essential that Parliament takes up its new and legitimate role in defining the European Union's budget now that the Treaty of Lisbon has entered into force. As the Conciliation Committee has failed to reach agreement despite all Parliament's efforts, we have restated a number of points on which the Council needs to be flexible. Firstly, the need for greater flexibility up to the end of the multiannual financial framework 2007-2013 in order to take into account the new competences conferred on the European Union and, secondly, for Parliament to be fully involved in the negotiations on the post-2013 financial framework. Lastly, when the Commission has agreed to present detailed proposals on the creation of own resources for the EU, we want the Council to undertake that Parliament will be fully included in the discussions on those proposals. This resolution will send a strong message to the European Council when it meets on 16 and 17 December 2010.
in writing. - (SV) I regret the fact that the negotiations have not as yet managed to achieve a result. Despite the fact that the European Parliament went a long way in the negotiations by accepting the Council's budget proposal for 2011, offering a solution to large and difficult financing projects such as the ITER fusion research programme, and promising a swift approval of amending budget No 10, which involved Member States receiving back just over EUR 600 million, a minority of Member States, including Sweden, have blocked the continuation of the negotiations.
Parliament's resolution stresses that the negotiations should continue, but also lays down requirements for the future.
In order for the EU to avoid further budget crises and to manage to finance major priorities such as climate policy and EU 2020, more flexibility within the EU budget will be needed for the years ahead. However, I do not believe that the overall level of the EU budget needs to be increased. In order to avoid the risk of a veto by Parliament if it is only permitted to adopt a position on a package between Member States when the negotiations are already complete, I also believe that the European Parliament should be permitted to take part in preparatory negotiations on the EU's next long-term budget after 2013 and in the discussions on the future financing of this long-term budget, without, for that reason, adopting a position on the question of own resources. Finally, I would like to emphasise that these requirements do not go beyond the competence bestowed on Parliament by the Treaty of Lisbon, and even though I was against the introduction of this treaty, I believe that we now have no other choice than to accept the consequences of its ratification and work according to its provisions.
The European Union's budget forms the framework within which its Member States can act. Particularly during economically uncertain times, it is important to be able to rely on commitments made in this regard. It must be possible for people to have confidence that the funds will actually be made available to them. I am talking here to the farmers in particular. Unused funds in the area of agriculture does not mean that they were not needed. It just means that they have been managed very carefully. Farmers must not be punished for this by shifting the funds to other areas. In the interests of EU citizens, agriculture must be safeguarded financially. A compromise must be found as quickly as possible so that we can adopt the 2011 budget. Only once we have done that can the financing for agriculture be safeguarded and national bottlenecks avoided.
in writing. - I voted for the budget resolution but abstained on Amendment 1b, which deals with new own resources. I certainly believe the EU should be looking for new sources of finance but do not believe this should done by seeking advance commitments from the Council. We should have an open discussion about all the options.
If Parliament and the Council fail to reach agreement on the 2011 budget by the end of this year, it may have major consequences for the financing of Union programmes, cause serious delays in setting up the supervisory bodies, and render emergency instruments such as the European Globalisation Adjustment Fund and the Solidarity Fund inoperable.
Parliament needs to act firmly in future negotiations, however. What it has asked of the Council is, in fact, merely respect for the powers granted by the Treaty of Lisbon. Parliament has done nothing except defend the EU budget from ill-considered cuts, which would have hit employment and seen the people of Europe pay the penalty for the intransigence of a few Member States. I look forward to seeing a great sense of responsibility at the forthcoming negotiations, so as to avoid adding an institutional crisis on top of the current economic crisis.
The Treaty of Lisbon has given Parliament new responsibilities, and these mean increased costs. These needs require a budget for 2011 that is slightly higher than that for 2010, so that Parliament is able to perform its role properly. No one is benefiting from the impasse that has been reached in the negotiations with the Council, and despite the crisis that Europe is undergoing, it is necessary to come to an understanding so that the EU can meet the objectives outlined in the EU 2020 strategy.
Particularly in times of financial crisis, when citizens are being asked to tighten their belts and accept massive cuts in the social and family-related spheres, rigorous savings must also be possible in the EU budget. Instead of this, an increase of a good 3% is planned. Some projects have simply been pushed back so that, in the foreseeable future, we then have the prospect of only the most immediate major expenditure. There would be numerous opportunities to make savings, for example, in connection with the two locations for plenary sittings, or by finally whipping the EU's fight against fraud into shape and fully recovering the funds that have been incorrectly paid out. We also need to consider whether all of the prestige projects really should be continued. Some of these will certainly also be future-oriented, but the implementation of some projects raises doubts as to their rationale or approach. I cannot support this EU budget for 2011 under any circumstances.
The budget talks have failed on account of the conflict between budget stability and adaptability. Thus, representatives of the European Parliament are calling for broad budgetary flexibility, but without considering the interests of the countries that are net contributors. It is the net contributors which finance the EU, are responsible for restarting the engine of the economy after the crisis and which are rescuing the countries with large budget deficits, as well as the euro itself. It is therefore justifiable for them to keep to the binding budgetary appropriations, so that the net balance cannot be changed retrospectively on a whim and money thereby wasted. Those who are investing and paying out money must be assured of the greatest possible level of stability. Equally, the critical attitude to EU taxation has nothing to do with an apparent 'lack of solidarity'. It is simply due to the fact that the majority of Member States are clearly opposed to it and are retaining the ratification by the national parliaments for the sake of subsidiarity. The 'emancipation of the European Parliament' that is so often quoted in this context seems to me to be more like a very disturbing emancipation from EU citizens. I therefore voted against this motion for a resolution.
Like the vast majority of Members, I voted for the draft budget because I believe Parliament has to be taken into account. That is not only from a symbolic viewpoint, due to the fact that Parliament represents 500 million Europeans, but above all, from a 'constitutional' viewpoint, inasmuch as the treaty requires Parliament itself to give its assent to the adoption of the future multiannual financial framework (MFF).
The increase that Parliament is requesting is not a whim but is designed to benefit the citizens of the European Union. The major benefits deriving from the funds and initiatives implemented across the Union bear witness to that. I certainly agree, however, with those who believe we should perhaps consider distributing them differently, so as to prevent some countries from being merely net contributors and obtaining far fewer benefits. I hope all these demands can be taken into consideration during the consultation and conciliation stage.
Given that the Council's position on the draft budget has limited payment appropriations to an amount that represents an increase of 2.91% over the 2010 budget, and that on 15 November 2010, the Parliament-Council Conciliation Committee failed to agree on a joint text for the 2011 budget, I am voting in favour of the resolution as I agree with the conditions that Parliament is imposing on the Council and the Commission in order to facilitate an agreement on the 2011 budget.
I abstained from voting on the resolution on the 2011 budget and future funding for European policies, although I supported all the amendments aimed at improving the position of Parliament in the discussion and control over budgetary decisions. In fact, the compromise text represents a return to previous positions taken by Parliament, namely, those which were behind the breakdown of the first conciliation with the Council.
In its newly recast form, the Members' position does not guarantee what is vital in this negotiation: that there is not a repeat of the restrictive framework currently imposed by the richer countries of the EU in 2012 and 2013. Neither does the position of Parliament ensure that a democratic conference will take place within the framework of a debate, involving national parliaments, on the new resources which are to fund the new financial perspectives. My abstention backs Parliament's stance, which is critical of the position of governments that seek greater European powers with less money, but does not endorse poor agreements or a mediocre budget.
This resolution is a clear signal of Parliament's commitment to overcoming the current impasse on the budget for 2011.
in writing. - As to the 2011 budget proper, the Council indicated that the level of payment appropriations should not go beyond an increase of 2.91% compared to the 2010 budget. Especially for the Member States that had voted against the majority Council position budget in August, this was the absolute red line. Parliament in trialogues on the 2011 budget had taken a step towards being willing to accept this position on payments, after getting assurances concerning extra commitments over and above the ceiling via the flexibility instrument both in Heading 1A (competitiveness) and Heading 4 (external action) so as to be able to cover for reinforced policy priorities in Heading 1A (notably, lifelong learning) and extra needs in Heading 4 (notably Palestine). Also, as regards ITER (unanimity needed in Council), it seemed that a compromise would guarantee an extra 1.4 billion for the years 2012 and 2013 by using unused margins under the different headings from the year 2010 and - but that part was still under discussion, as it was linked to guaranteeing better flexibility mechanisms under the Multiannual Financial Framework Regulation - redeployments from the seventh framework programme for research and development.
in writing. - I abstained on the original text of paragraph 1(6) because the idea of calling for new proposals on own resources through tax initiatives and other possible programmes such as ETs represents a potential for EU-style taxes. This vote is consistent with my attitude and earlier approach on any suggestions of a euro-style tax system.
in writing. - This resolution sends a clear signal to the other institutions that the European Parliament is willing to start serious negotiations in order to resolve the current budget deadlock and to decide upon a budget for 2011 as soon as possible. Reaching a deal will mean that single farm payments are not delayed, and funding for Structural Funds is not affected. I believe that MEPs, as the only directly elected representatives in the EU, should be involved in shaping the next financial perspective in order to achieve the best deal for UK citizens. Steps need to be taken to make the EU budget more flexible. This will enable the EU to react quickly to crises and will allow unforeseen needs to be financed. The resolution also calls for a much-needed discussion on new ways to finance the EU, which could reduce the cost of the EU for British taxpayers.
I have voted in favour of the resolution on the ongoing negotiations on the 2011 budget because to date, the budget negotiations have unfortunately shown that the Council has evidently not found time over the last 12 months to read and understand the Treaty of Lisbon. All we are looking for here are rights and procedures that are based strictly on what was agreed in Lisbon - nothing more, nothing less. It was the Council that insisted on the need for the new treaty. The Council must stick to the treaty and is duty-bound not to allow obvious differences within its own ranks to impact negatively on Europe's citizens.
In this context, I welcome the broad determination of Parliament to agree the 2011 budget as quickly as possible before the end of the year. We need flexibility. What is more, we also urgently need the new financial supervisory authorities, as the dramatic situation in Ireland illustrates day-by-day.
The inclusion of the clause on human rights or the implementation of social and environmental standards in trade agreements is a principle that the EU should seek to ensure. I therefore agree with the EU's aim of exerting pressure within international organisations, especially the World Trade Organisation (WTO) and the International Labour Organisation (ILO), and of promoting the creation of a new environmental organisation to promote fair trade.
On the one hand, Europe must respect rigorous social and environmental standards, but it must also demand the same level of diligence from its partners. It is worth pointing out that this is possible, as has been demonstrated by the progress made in free trade agreements. However, there needs to be a clear framework of standards within international organisations. This can come about through strengthened dialogue within these organisations, particularly with regard to the compulsory implementation of these standards in trade agreements and the necessary surveillance mechanisms and incentives, along with strengthened arbitration panels. The instruments of the generalised system of preferences (GSP) which enable the EU to grant trade preferences unilaterally may represent a chance to better identify which parties should benefit, taking into account their respective levels of development and monitoring of their commitments.
Every year, in accordance with the foreign affairs competences established in the treaties, the European Union signs a whole range of trade agreements. Now that the European Union's competences have been expanded in the fields of human rights (the Charter of Fundamental Rights is now primary legislation) and sustainable development (one of the five key objectives for Europe 2020), I felt it was important to support the report produced by my colleague Tokia Saïfi, which seeks to ensure that these issues are better reflected in the Union's trade agreements. Naturally, the report proposes improving cooperation within existing international organisations and the automatic inclusion of clauses on these subjects, but it also introduces new ideas, calling for the creation of a World Environmental Organisation to which cases of environmental dumping could be referred. This proposal is also linked to the notion of establishing a carbon inclusion mechanism to complement the EU's emissions trading system. This two-pronged approach would enable us to prevent emissions being transferred to third countries.
I support this report. Distortions of competition and the risks of environmental and social dumping are becoming more and more frequent in the area of international trade. This is to the detriment of undertakings and workers in the European Union who, unlike their trade partners in non-EU Member States, are required to comply with more stringent social, environmental and fiscal standards. Therefore, EU bilateral and multilateral agreements should provide for an obligation for all companies, not just those located in the EU, to comply with the aforementioned requirements. EU trade agreements must provide for transparency and stringent public procurement standards, with a view to combating illicit capital flight. In order to achieve these objectives, the EU should cooperate actively with international partners in the area of trade - the World Trade Organisation, the International Labour Organisation and the United Nations Organisation.
I voted for this report because it is nonetheless essential to ensure a balance between trade law and fundamental human rights and to step up the dialogue between the main international organisations, particularly between the International Labour Organisation and the World Trade Organisation. Furthermore, including human rights and social and environmental standards in trade agreements can add value to international trade agreements, allowing greater support for political and social stability, thus establishing a climate which is more conducive to trade. It should be pointed out that European industries and businesses are bound in Europe by strict social and environmental rules.
I agree with the position of the European Parliament that if the European Union complies with binding standards, it must also be able to require the same from its trading partners and particularly from emerging countries, and insist on quality and sustainability, particularly for food products coming into its territory, in order to preserve fair and equitable trade. I would like to stress that, in order to strengthen human rights and social policy in international trade, we must demand that all future trade agreements provide for a ban on the exploitation of child labour, in particular, in the extraction and processing of natural stone.
I believe that social and environmental standards are not incompatible with the European Union's trade interests and those of its partners. Cooperation between international organisations should be stepped up as part of a global agreement on climate, especially at the level of carbon inclusion mechanisms for the EU's emissions trading scheme, while ensuring, however, that existing leakage is stopped. I also believe that the EU should lead efforts in the use of bilateral free trade so that this incorporates not only provisions on human rights, but also provisions on sustainable development issues.
I realise that the discussion on the inclusion of clauses on human rights and social and environmental standards in international agreements is a complex one, and I am aware that there is currently an imbalance between the rules of international trade and the rest of international law. I believe that the European Union plays a key role in this quest for a new world governance and, to this end, must encourage consistency in the policies adopted by international institutions.
I believe that the European Union must seek a balance between restrictive and liberal approaches to trade and a compromise between defending its commercial interests and requiring respect for the values that underpin it. It is therefore important to encourage dialogue and collaborative partnerships with international organisations, particularly the World Trade Organisation and the International Labour Organisation. I also recall that the Treaty of Lisbon has introduced changes to trade policy which touch upon some of the proposals presented in this report. I am therefore voting in favour of the bulk of the measures contained in this report.
in writing. - I support this report, which calls for trade not to be seen as a narrow end in itself. Rather, our future trade strategy should also see it as an additional means to promote European values and interests. Provisions on sustainable development are of benefit to all parties. Moreover, the inclusion of social and environmental standards in trade agreements contributes to regulate globalisation. Choosing to ignore them is a short-sighted and counterproductive approach which not only goes against the principles guiding our external action but will also undermine the European social model. EU bilateral trade relations with third parties are all the more crucial for human rights and social and environmental standards when there is scant prospect of progress within the WTO framework. Nevertheless, we need to keep pushing for the ILO to be granted observer status in, and the right to speak at, the WTO, and a committee on trade and decent work should be created within the WTO. While the inclusion of binding human rights clauses in the EU's international agreements is an admirable practice, poor monitoring and implementation seems to render them virtually useless, and this has to be seriously addressed in all future agreements.
International trade agreements should represent an opportunity for the EU to encourage its partners to adopt social and environmental standards. The report has been adopted by a large majority and contains proposals to require imported goods to comply with the same social and environmental standards as European products. It also suggests that it should be possible to refer cases of social or environmental dumping to either the ILO or a World Environmental Organisation, which needs to be created with all possible speed. Current free trade agreement negotiations should include clauses on human rights but also on economic, social and environmental standards. If this is not done, the unfair competitive advantage will mean that the EU is no longer able to compete with low cost and low quality imports. The future of both European agriculture and European industry are at stake here.
I voted in favour of the report on 'human rights, social and environmental standards in international trade agreements' because trade policy should be consistent with the EU's objective and should contribute to safeguarding its social and environmental policy models. It is therefore paramount that the EU ensures that specified social and environmental standards are implemented in international trade agreements.
The issue of whether we should trade with those who do not have the same standards of respect for human rights is nothing new in international relations and is threatening to drag on forever. Being as realistic as possible, I believe that the EU should do its utmost to ensure greater acceptance of the standards deemed sufficient and seek to bind countries with which it trades into the global effort to respect those rights. At economic and diplomatic level, I realise that the EU must not neglect stressing the importance and centrality of this issue at a time of establishing lasting trade channels. At the same time, however, as is common knowledge, we are not in a position to impose these standards or to make such demands. Although these standards are often formally obeyed, the EU is also aware that it has partners that do not comply with them on a regular basis. The major energy suppliers to Europe come under that category. That being said, I would like to reiterate the importance of continuing to fight for human rights and making them a condition for establishing sound trade relationships.
The inclusion of the human rights clause and the implementation of social and environmental standards in trade negotiations are complex issues that are dividing the international community. On the one hand, the North is denouncing the social and environmental dumping practised by emerging countries, which distorts trade competition; on the other hand, the South suspects the North of wanting to impede their economic development and, through the implementation of these standards, to exercise a form of disguised protectionism.
I voted in favour of this report as I believe that trade policy should act as an instrument in the service of the European Union's overall objectives, and that it is therefore important that trade is seen not as an end in itself, but rather as a tool for the promotion of European commercial interests, and as an instrument for fair trade that can bring into general practice the effective inclusion and implementation of social and environmental standards with all EU trade partners.
I voted in favour of the report on human rights and social and environmental standards in international trade agreements because it is vital that the European Union's trade policy be consistent with its political aims. The text, which has been improved considerably by the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, makes it clear that trade can no longer be an end in its own right, but rather that all agreements should now contain certain social and environmental clauses. These clauses must be binding and include scope for referring cases of non-compliance, notably to the Office of the United Nations High Commissioner for Human Rights.
I agreed with the report because we should not forget that European industries and businesses are bound by strict social and environmental rules in Europe. If the European Union complies with binding standards, it must also be able to require the same from its trading partners and particularly from emerging countries, and insist on quality and sustainability, particularly for food products coming into its territory, in order to preserve fair and equitable trade. It is important to improve access to green goods and technologies to achieve sustainable development objectives, and we must reach a rapid conclusion to the negotiations on reducing or removing tariff and non-tariff barriers for environmental goods and services so as to promote new forms of employment policies and create jobs which meet decent work standards as laid down by the International Labour Organisation and establish growth opportunities for European industries and small and medium-sized enterprises.
Searching for a balance between economic and social interests is not only very important, but also very difficult. Economic cooperation which goes hand in hand with respect for the basic rules of democracy and the wellbeing of its citizens is the foundation of the European Union, which is why it is so important to introduce unified standards for human rights, as well as social and environmental standards, in international trade agreements.
Adopting this type of standard within European Union trade policy will lead to the latter being perceived positively by citizens and also to an improvement in the EU's relations with its partners. International cooperation in this area is extremely important, and the European Parliament should support it to the greatest extent possible.
I voted in favour of the report, as human rights, social standards and environmental standards should apply in all countries, not just in Europe. Within our sphere of influence are those states with which we trade. There is a responsibility associated with this which we ought to fulfil, and this report points us in the right direction. It is the direction towards fair trade and, in particular, fairness towards the people and the environment. If we are able to improve something in these areas, we should do so as far as we possibly can.
in writing. - I warmly welcome this report, which makes clear that EU trade policy must be about more than trying to achieve maximum economic advantage. EU trade agreements must include strong human rights, social and environmental standards.
This report highlights a number of pertinent points, such as the UN Human Rights Council's periodic review of the application of the human rights clause in trade agreements, the ability of the ILO to refer cases to the Office of the United Nations High Commissioner for Human Rights, the involvement of national parliaments and citizens of third countries in the negotiations, and the fight against modern slavery.
This concern with human rights is welcome coming from a Parliament which endorsed the coup d'état in Honduras and the signing of a commercial agreement with the leaders of the putsch. However, quite apart from my doubts about the real impact of the statements regarding human rights, the desire expressed in the report to introduce free trade agreements everywhere, as well as the promotion of the pollution rights exchange that we call the 'carbon market', mean that I cannot vote for it.
EU countries and all their economic operators are scrupulous in respecting human rights and complying with social and environmental standards, and it is perfectly natural to ask the same of their trade partners in the World Trade Organisation (WTO) in order to make world trade fairer and more equitable. We are aware that on occasions, those obligations are not easy to fulfil, especially for emerging countries. However, the EU must continue to make an effort to bring this about, and it therefore falls to the EU and Parliament to make every effort to uphold respect for human life and affirm that decent work is the same everywhere and for everyone, and that there is a universal aspect to the meaning of environmental and social rights, including trade union rights and combating child labour.
I voted in favour of this resolution as it explicitly includes the need for the EU to make an effective contribution to the sustainable development of the world, solidarity between peoples, fair trade and the eradication of poverty. My support is also based on the importance and the need, which is reflected in the resolution, to make it legally binding that international trade agreements must respect human rights, which must be strictly and constantly monitored. On this point, I think that the proposal to grant the International Labour Organisation (ILO) the status of official observer in the World Trade Organisation is a valuable one, especially the creation of a committee on trade and decent work in the ILO to supervise trade agreements in coordination with the ILO and the United Nations High Commission for Human Rights. Another reason why I voted in favour of this resolution is the firm way in which it expresses the need to create a 'genuine World Environmental Organisation', and its unequivocal defence of human rights, sustainable development and respect for the environment, prioritising them above the current international trade models.
It should certainly be in the interests of the EU to conclude trade agreements primarily with equal partners. This means that more attention should be paid to human rights and environmental and social standards, because, as long as the EU complies with these standards, it can also require them of its trade partners. However, particularly in the area of human rights, as well as social and environmental standards, the EU repeatedly hits a brick wall when other countries with which it has concluded bilateral trade agreements have different opinions in this regard. I am abstaining from the vote, because I would question whether it would actually be possible to implement what the rapporteur has proposed.
Human rights and the application of social and environmental standards in trade negotiations are quite complex and highly problematic issues. It is therefore essential for the social clause to appear more and more frequently in bilateral agreements. Despite the evident imbalance today between the rules of international trade and the other standards of international law, I believe it is fundamentally important to vote in favour of Mrs Saïfi's report so that new ways of thinking can be developed to achieve genuine coordination between international organisations. The European Union has a key role in this quest for a new world governance, and to this end I feel it must encourage consistency in the policies adopted by international institutions. I voted for the report so that a new trade policy can be launched and conducted; one that is based on firmness and dialogue and that takes environmental standards into account so as to achieve 'legitimate' objectives.
I voted in favour of the report on human rights and social and environmental standards in international trade agreements as I agree with the inclusion of clauses relating to human rights or to the implementation of social and environmental standards in trade negotiations.
There is real tension between the countries in the North, which are denouncing the social and environmental dumping practised by emerging countries, and the countries in the South, which suspect the North of wanting to impede their economic development and, through the implementation of these standards, to exercise a form of disguised protectionism. However, this conflict of interests must not prevent the EU from adopting a positive, yet also legally binding approach in its negotiations, with the inclusion of provisions on sustainable development, particularly in bilateral agreements.
The European Union, through its policies and particularly its trade policy, must uphold its commercial interests while complying with and ensuring that others comply with its standards and values. It is this thought which should help the various EU institutions launch and conduct a new ambitious trade policy based on firmness and dialogue. We must not forget that European industries and businesses are bound in Europe by strict social and environmental rules. If the European Union complies with binding standards, it must also be able to require the same from its trading partners, particularly from emerging countries, and insist on quality and sustainability, particularly for food products coming into its territory, in order to preserve fair and equitable trade.
In this sense, the European single market's tough rules on health, safety, the environment and protection of workers and consumers are a specific European model which must serve as an inspiration at international level and in multilateral fora and which must be reflected in the current negotiations on bilateral trade agreements.
I voted in favour as I believe that as the European Union plays a crucial role in the quest for a new world economic governance, it must encourage consistency in the policies implemented by the various international institutions. Today, there is a growing imbalance between the specific standards for international trade and the other rules of international law. As frontline players, we have an obligation to find new ways of thinking, with the specific aim of establishing effective coordination between international bodies.
The inclusion of the human rights clause, along with the application of social and environmental standards in trade negotiations, are complex problems that divide the international community. On the one hand, Northern countries are condemning the unfair competition from emerging countries when it comes to social and environmental matters, which results in a distortion of competition in trade. On the other hand, Southern countries suspect that Northern countries want to hinder their economic development and use the application of those standards as a concealed method of protectionism. All of this explains why it is extremely difficult to conduct a calm discussion within multilateral institutions on these standards, especially within the World Trade Organisation, as it is coinciding with the increasingly frequent appearance of the social clause in bilateral trade agreements.
We are in favour of the report on human rights and social and environmental standards in international trade agreements, because third countries that do not respect workers' rights and refuse to play an active part in fighting climate change all too often compete unfairly with EU companies.
Our businesses have to comply with extremely demanding standards of worker protection, meet high wage and tax bills, abide by laws placing strict controls on emissions into the environment, and abide by conditions imposed by local planning regulations. Competing businesses in third countries, such as China and India, are obviously not subject to such controls and rules, and their end products are clearly competitive with regard to Europe's.
When I spoke in the Committee on the Environment, Public Health and Food Safety and at the interparliamentary meeting on energy, I called for the EU to use its influence in the World Trade Organisation to allow Europe to impose a carbon tax on countries that do not sign the climate change agreements. The same argument should apply to those countries that produce by methods that are very different from those found in Europe, such as the use of child labour, or countries that do not grant workers their rights.
I voted for the adoption of the resolution on human rights and social and environmental standards in international trade agreements. The European Union is based on principles that include respect for human rights. This is why it sets such great store by the observance of human rights throughout the world.
The Treaty of Lisbon confirms that the external activities of the European Union, of which foreign trade is an integral part, should be carried out according to the same principles as those which underlie the creation of the EU. This is why I fully support the practice of including legally binding clauses regarding human rights in the European Union's international agreements. I would like to draw attention, however, to the need for them to be implemented and to the fact that countries that do not adhere to established rules will need to face possible economic consequences.
In accordance with point 15 of the resolution, I believe it is crucial that all free trade agreements contain negotiated social and environmental standards, including: a list of minimum standards that all the EU's trade partners should observe, as well as a list of additional conventions that should be implemented gradually and flexibly, taking into account the economic situation and the social and environmental issues of a given partner.
In particular, I am in favour of placing in all future trade agreements a ban on child labour. I also support a strengthening of cooperation in human rights between the WTO and the main UN institutions.
In 2009, the European Ombudsman received 3 098 complaints, 727 of which fell under his competences. The post of European Ombudsman was established in the Treaty of Maastricht in 1992, creating an intermediary between European citizens and the authorities of the European Union. European citizens and businesses, but also institutions and any individual who lives or is legally resident in a Member State, are entitled to lodge complaints with the Ombudsman. The Ombudsman is elected by the European Parliament at the start of its term of office for that term and investigates administrative failures that are brought to his attention. The Ombudsman produces an annual activity report. In voting for this resolution, I am associating myself with the general approval expressed by the European Parliament for this vital link in the chain of democracy.
The institution of the European Ombudsman safeguards the right, anchored in the Charter of Fundamental Rights, of every citizen 'to have his or her affairs handled impartially, fairly and within a reasonable time by the institutions and bodies of the Union'. The entry into force of the Treaty of Lisbon increased the democratic legitimacy of the Ombudsman thanks to his election by the European Parliament and extends his remit to include the common foreign and security policy and the activities of the European Council. I voted for this resolution because I welcome the results of activities in 2009. The average time taken to consider complaints fell by four months in 2009, and more than half of the procedures initiated were concluded by an amicable resolution. This bears witness to the effective cooperation which exists between the Ombudsman and the institutions and bodies of the Union. I feel that it is necessary to increase EU citizens' confidence in the EU and its institutions and, above all, to ensure that citizens have every opportunity to obtain the information they require and have faith in the ability of EU institutions to defend their rights.
I voted for this report because through his work, the Ombudsman is helping European institutions to adopt transparent decisions which can be accessed by all citizens and legal persons. The entry into force of the Treaty of Lisbon increased the democratic legitimacy of the Ombudsman thanks to his election by the European Parliament and extends his remit to include the common foreign and security policy and the activities of the European Council. Transparency, access to information and respect for the right to good administration are vital preconditions for maintaining citizens' confidence in the institutions' ability to assert their rights. The most common types of alleged maladministration were lack of transparency. Therefore, it is essential to ensure that citizens receive prompt and substantive responses to their enquiries, complaints and petitions. The European institutions and bodies must provide citizens with the information they require. I welcome the collaboration between the European Ombudsman and ombudsmen and similar bodies at national, regional and local levels in the Member States.
The role of the European administration is vast and complex. I voted in favour of this report as I believe it is vital to ensure public confidence in the European institutions through efficient administration, with transparent procedures and easy access to infrastructure. I welcome the positive results in the reduction in complaints and the improvement in handling them at a European level.
The work of the Ombudsman is essential and contributes to greater transparency, bringing the EU closer to the public, while strengthening public confidence in the ability of the institutions to enforce their rights. Although, in 2009, there was a small reduction in the number of complaints (9%) in comparison with 2008, of the 335 cases opened, approximately 318 were concluded and closed. The fact that 56% of cases were closed having reached an amicable agreement or been solved is fairly positive. These results demonstrate that there is constructive cooperation between the Ombudsman and the EU's institutions and bodies, which, for the most part, see these complaints as a perfect opportunity to remedy any mistakes made and cooperate with the Ombudsman on behalf of members of the public.
I would like to emphasise the importance of the entry into force of the Treaty of Lisbon, in which the right to good administration was inscribed among the fundamental rights inherent to EU citizenship. Two substantial amendments were also made: that the Ombudsman should be elected, strengthening his democratic legitimacy, and that his mandate should be extended to the common foreign and security policy.
The report on the European Ombudsman's activities in 2009 is of great interest, since it allows us to assess whether and to what extent the relationship between the EU institutions and the people is transparent, quick and effective. There are many topics, in fact, on which Parliament and the Commission express their views without receiving any feedback from the public apart from the complaints made to the Ombudsman.
While I approve the report, however, I think the European Ombudsman himself and the work he does should be more widely publicised, especially in the Member States where he is not immediately recognisable. In fact, it should never be forgotten that a small number of complaints can mean either that people do not notice many irregularities or that they have little confidence in a possible legal solution to their problems. Providing greater publicity would be a way of expanding the survey, so that we would be able to state more confidently which of the two scenarios above applies in this case.
In 2009, the Ombudsman recorded a total of 3 098 complaints, as opposed to 3 406 in 2008, which represents a drop of 9%. The complaints related to: the Commission (56%), the administration of Parliament (11%), the European Personnel Selection Office (9%), the Council (4%) and the European Court of Justice (3%). The main complaint was about poor administration and the lack of transparency, including refusal to disclose information, which is a key factor in ensuring public safety and confidence in the EU. This therefore demonstrated the need to continue working towards better administration and allowing greater transparency in the institutions, which can be achieved by a joint effort from the Ombudsman and the institutions, particularly through the constant exchange of good practice.
in writing. - I voted for this report, which reviews and supports the Ombudsman's activities in 2009. The Ombudsman provides an important link with the citizens and his work helps build trust in the EU institutions and makes them more accessible.
The aim of the European Ombudsman is to ensure that citizens' rights under EU law are respected at every level in the Union and that EU institutions and bodies conform to the highest standards of administration.
Recently, the Ombudsman has continued his efforts to improve the quality of information provided to citizens and potential complainants concerning their rights, especially through the European Network of Ombudsmen. The Ombudsman must continue to strive to make certain that the EU institutions and bodies adopt a citizen-centred approach in all their activities, and he must therefore seek every opportunity to achieve friendly solutions to complaints and launch more inquiries on his own initiative in order to identify problems and encourage best practice.
I supported this report because it seeks to encourage the Ombudsman to continue to work with the institutions to promote good administration and a service culture and to increase communication efforts, so that citizens who might need to make use of his services are properly informed of how to do so, thus strengthening their trust in the European Union and its institutions and improving our own credibility.
The role of the Ombudsman is very important as it helps to bring the public closer to the European institutions. The Ombudsman registered a total of 3 098 complaints in 2009, compared to 3 406 in 2008, which represents a reduction of 9% on 2008, with 335 inquiries opened on the basis of complaints and 230 complaints declared inadmissible.
Most inquiries opened by the Ombudsman in 2009 concerned the Commission (56%). Complaints also targeted the administration of Parliament (11%), the European Personnel Selection Office (EPSO) (9%), the Council (4%) and the European Court of Justice (3%). Twenty-three other EU institutions and bodies were the subject of a further 59 inquiries (17%). The figures presented in the report amply demonstrate this body's efficiency and its importance for the transparency of relations between the European institutions and the public.
I voted in favour of this resolution because I am in agreement with the need to achieve greater transparency regarding the Commission's activities and to do the work necessary in order to bring the EU's institutions closer to the European people. I have given my support to the report presented by the Ombudsman because it reflects the work that he does in condemning maladministration, and the positive work that he is doing towards greater transparency through his response to complaints from EU citizens regarding maladministration on the part of the institutions and European bodies. My vote supports the work done by the Ombudsman, who resolves numerous complaints through mutually agreed solutions, in cooperation with Parliament. I also think it is very positive that this resolution encourages the Ombudsman to initiate his own investigations in order to resolve systemic problems in the institutions.
The European Union has been working for decades to reduce bureaucracy and increase transparency. There is often not much sign of this in the European Parliament itself. On the contrary, I get the feeling that bureaucratic paperwork increases by the year. Prior to the hearings for the most recent elections, the word transparency was on everyone's lips. Thanks to the authority of their office and the rights that come with it, Members of Parliament can have their voices heard. The same cannot be said for the citizens of Europe. That is why they have the European Ombudsman. When more than one third of the investigations carried out by the Ombudsman involved cases where there was a lack of transparency and when 56% of all cases were resolved amicably, it only serves to confirm how important the office of the Ombudsman is. However, I cannot fully support the rapporteur's statements and for that reason, I am abstaining from the vote.
Protection of and respect for human rights is a key element of the European Union, and so the European Ombudsman's important role in this context cannot be overlooked. That is why I voted in favour of Mrs Nedelcheva's report, because the role of the European Ombudsman as a promoter of respect for human rights cannot be ignored. This important figure at European level strives to make certain that the institutions adopt a citizen-centred approach in all their activities, by seeking every opportunity to achieve friendly solutions to complaints and by launching new inquiries in order to identify problems and encourage best practice. The existence of an ombudsman ready and willing to settle disputes and differences between citizens helps people with different ideas, experiences and plans to communicate and live together. This is the starting point for reinforcing and promoting this role in Europe and for ensuring that the service is properly promoted and fairly administered.
The annual report on the European Ombudsman's activities in 2009 show that he has been extremely active. The new legal framework which reflects the changes to the Ombudsman's status and the entry into force of the Treaty on the Functioning of the European Union (TFEU), which adds the common foreign and security policy (CFSP) and the European Council's activities to the Ombudsman's mandate, have not been detrimental to the pace of work. The average time taken to consider complaints fell from 13 months to nine months. It is worth pointing out the obvious willingness of the EU institutions and bodies to see complaints to the Ombudsman as an opportunity to remedy any mistakes made and to cooperate with the Ombudsman on behalf of citizens.
I therefore voted in favour of this resolution, which approves the annual report for 2009 and presents guidelines for the future. Of these, I would like to highlight the following: the call for the Ombudsman to enforce the Charter of Fundamental Rights, which has become legally binding with the entry into force of the Treaty of Lisbon; the call for the Commission to draft a European administrative law common to all the bodies, institutions and agencies of the Union; and the call for the Ombudsman to monitor the new procedure concerning the selection of staff for the European Institutions by the European Personnel Selection Office (EPSO).
I voted in favour of this report as it highlights the crucial role of the Ombudsman in ensuring respect for the rights of EU citizens and in promoting a culture of public service within the institutions, based on best practice in good administration.
The annual report on the European Ombudsman's activities in 2009 was officially presented to the President of the European Parliament, Mr Buzek, on 19 April 2010, and the Ombudsman, Mr Diamandouros, presented his report to the Committee on Petitions on 4 May 2010. The report provides an overview of the Ombudsman's activities during the past year. The results of the different investigations are divided into categories according to the nature of the cases of maladministration or the institution concerned. A six-page summary has also been published. The new publication contains the most significant results achieved by complainants, and highlights the main political issues examined during the past year.
Naturally, I voted to accept the annual report on the European Ombudsman's activities because, as a member of the Committee on Petitions, I have had many opportunities to witness Mr Diamandouros's dedicated and objective approach to his work. His achievements have been excellent: in 2009, 70% of his investigations were completed within a year, 55% of them within an impressive three months.
I voted for this resolution on the special report by the European Ombudsman because it notes that the Ombudsman has completed an own-initiative inquiry into the rules which the Commission applies to applications by members of the public for access to documents concerning infringement proceedings. Complaints submitted by EU citizens are an important source of information on possible violations of EU law. The Commission receives a particularly high number of complaints from citizens concerning maladministration. It is therefore very important for the Commission to take action to ensure that requests for access to documents receive a prompt reply. Efforts should be made to increase cooperation with the European Parliament's Committee on Petitions and to exchange information with the Ombudsman on a regular basis. The Ombudsman should keep the European Parliament informed about inquiries which he is conducting and the results thereof. The Commission should adopt a more open and proactive attitude towards information relating to infringement proceedings.
For the sake of correctness, I think Parliament should also have listened to Commissioner Verheugen's arguments on the merits of the case. Therefore, I do not feel able to pass judgment on him.
Nonetheless, I support the Ombudsman's position, since I believe that collaboration between the institutions is, and should continue to be, one of the strong points of their roles. To that effect, replying late and avoiding not legislative but moral obligations are signs of a censurable attitude. The building of social capital, in the sense intended by Putnam, in fact goes beyond the licitness of behaviours to look at their good faith, consistency and morality.
Therefore, whatever the Commissioner's reasons may have been, I certainly stand behind the Ombudsman.
I welcome the excellent institutional relations between the Ombudsman and Committee on Petitions in terms of mutual respect for each other's remits and powers. I think that the practice already established by the Ombudsman of ensuring that a representative is present at all the meetings held by the Committee on Petitions bodes well.
The special report by the European Ombudsman follows the Commission's refusal to disclose to a non-governmental organisation for environmental protection three letters, from a set of 18, sent by Porsche AG to Commissioner Verheugen, concerning the exchange of information between the Commission and automobile manufacturers on a possible approach to carbon dioxide emissions from vehicles. Following the request by the Ombudsman for a reasoned opinion on the non-disclosure of these three letters from the Commission, it delayed its response six times, over 15 months, thus violating the principles of good faith and cooperation, and harming interinstitutional dialogue and the public image of the EU. It is Parliament's responsibility, as the only elected body of the EU, to safeguard and protect the independence of the Ombudsman in fulfilling his duties to the European public, and to monitor the implementation of the recommendation that he has made to the Commission.
Article 228 of the Treaty on the Functioning of the European Union empowers the Ombudsman to receive complaints from any citizen of the Union concerning instances of maladministration in the activities of the Union's institutions or bodies. These complaints submitted by EU citizens constitute an important source of information on possible infringements of EU law.
According to Article 41 of the Charter of Fundamental Rights of the European Union, 'every person has the right to have his or her affairs handled impartially, fairly and within a reasonable time by the institutions, bodies, offices and agencies of the Union'. In the context of the consultations provided for in Article 4(4) of Regulation (EC) No 1049/2001, the Commission must establish a deadline for the third-party author of a document to reply, and it should exercise this power in a way that enables it to abide by its own deadlines. Furthermore, the Commission cannot delay or obstruct the Ombudsman's inquiries in cases involving issues of access to documents, and should respond to the Ombudsman without delay, so as to comply with its duty of sincere cooperation, as envisaged in the treaty.
in writing. - The Ombudsman offers an important service to Irish citizens. If they feel that the EU or government does not seem to be working for them, they always have the office of the Ombudsman to turn to, to seek redress. From my dealings with the office, I have found that they aid the Irish citizens thoroughly and professionally and by voting in favour for the passing of this report, it shows the faith I have in the office.
in writing. - I voted for this report. I take the view that the Commission's uncooperative attitude in this and other cases risks eroding citizens' trust in the Commission and undermining the ability of the European Ombudsman and the European Parliament to adequately and effectively supervise the Commission, and that as such, it runs counter to the very principle of the rule of law upon which the European Union is founded. I support demands that the Commission give an undertaking to Parliament that it will fulfil its duty of sincere cooperation with the European Ombudsman in future.
The role of the European Ombudsman is clearly defined as being to investigate complaints against the EU institutions and bodies. Such powers mean greater transparency in the relations between the European institutions and the citizens, companies, associations and other bodies with a registered office in the EU.
The complaint submitted by the non-governmental organisation (NGO) in question in this report concerns access to documents in the Commission's possession. The Ombudsman gave the Commission a deadline of three months to submit a detailed opinion, but this occurred only after 15 months. This behaviour means that the Commission breached its obligation to cooperate with the Ombudsman sincerely and in good faith during his inquiry, and was detrimental not only to interinstitutional dialogue, but also to the EU's public image. I believe that it is Parliament's responsibility, as the only elected body of the EU, to safeguard and protect the independence of the Ombudsman in fulfilling his duties towards the European public.
I voted in favour of this resolution because I agree with its criticism of the Commission for having prioritised the interests of the multinational company Porsche over the public's right to access Parliament, Council and Commission documents. This resolution criticises the Commission's uncooperative attitude, which is detrimental to both interinstitutional dialogue and the EU's public image. My support for this resolution is based on the fact that I agree with its criticism of the daily lack of transparency by the Commission, which constantly infringes the principle of loyal cooperation between the European institutions through 'the general practice of delay and obstruction by the Commission in respect of the Ombudsman's inquiries in cases involving access to documents'.
The EU institutions normally cooperate very well with the European Ombudsman. If everything is regulated in the EU, for example, the permissible payment deadlines for companies, it seems strange that the Commission, on the other hand, when consulting with a third party, is not in a position to set a deadline for this third party that enables it to meet its own deadlines. If we consider the fact that the Commission has only managed to meet the internal EU deadlines in less than a fifth of cases, this reflects a disregard for good manners. It is nothing short of regrettable when a special report by the Ombudsman is required in order to make public something as simple as access to documents to which EU citizens have a right. To quote the words of the Ombudsman: citizens have a right to know what the EU and its administration are doing. Perhaps I might expand on this by saying that our citizens also have a right to know how the European Union spends its taxes and where resources are wasted. Therefore, I can only vote in favour of the report.
I voted in favour of the special report by the European Ombudsman to Parliament following his draft recommendation to the European Commission in complaint 676/2008/RT, which relates to the Commission's excessive delay in providing a response to the Ombudsman's services. I agree with the Ombudsman's concerns and criticisms, because excessive delays in responding to the Ombudsman, no matter what the case may be, constitutes a violation of the duty of sincere cooperation, as envisaged in the Treaty of Lisbon.
This failure to respond is, in fact, an obstruction of the Ombudsman's work, and for this reason I agree that deadlines must be set for the Commission to respond. These must be scrupulously met, so as not to jeopardise public confidence in the European institutions.
This special report by the Ombudsman follows a complaint submitted about the Commission's refusal to disclose three letters sent by Porsche AG to the Commissioner, Mr Verheugen, and the Commission's subsequent six extensions of the deadline for submitting its detailed opinion on the Ombudsman's draft recommendation. It is crucial that there is not a repeat of situations like this. The EU institutions have a duty to cooperate with one another in good faith in their relations, and it is vital that this obligation is heeded in order to safeguard public confidence in the European institutional players.
Today, we voted in plenary on the special report by the European Ombudsman following his draft recommendation to the European Commission on complaint 676/2008/RT.
In March 2007, a non-governmental organisation acting in the field of environmental protection asked for access to certain documents under Regulation (EC) No 1049/2001 regarding public access to European Parliament, Council and Commission documents.
The European Parliament, on behalf of the Committee on Petitions, endorses the European Ombudsman's critical remarks and his recommendation to the Commission in relation to complaint 676/2008/RT, and recognises that the excessive delays in responding to the Ombudsman in this case constitute a breach of the Commission's duty of sincere cooperation as envisaged in the Treaty on the Functioning of the European Union.
Furthermore, the Committee on Petitions is of the view that the Commission's uncooperative attitude in this and other cases of access to documents risks undermining citizens' trust in the Commission and eroding the ability of the European Ombudsman and the European Parliament to adequately and effectively supervise the Commission.
Special reports are the last resort for the European Ombudsman. The European Ombudsman's decisions are not legally binding, and are therefore based on persuasion and his ability to convince through a reasoned argument and, from time to time, on publicity and the weight of public opinion. The small number of special reports that the European Ombudsman has had to present to Parliament (17 since 1995) is proof of the cooperation that exists between the EU institutions in the vast majority of cases. Part of the context for that cooperation is, however, the power to present a special report to Parliament. Especially when a draft recommendation is being drawn up, the knowledge that the next step could be a special report often helps to encourage the institution or body concerned to change its position. Special reports should therefore only be presented for important issues, when Parliament can help to encourage the institution or body concerned to change its position. As a political body, Parliament has the power to deal with special reports by the European Ombudsman, both in terms of procedure and in terms of focus and actions.
I voted for this resolution. The Treaty on European Union lays down Member States' responsibilities in connection with the application of EU law, while the Commission, as guardian of the treaties, is granted competence and responsibility for ensuring that the law is applied correctly. Given the scope of the EU acquis and the size of the EU, citizens, civil society interest groups and companies have many questions and doubts. The EU Pilot programme was launched in 2008 so that the law would be understood and applied correctly. According to it, a confidential on-line database was established for communication between Commission services and Member State authorities, to observe how EU law is being implemented and initiate proceedings. I agree with the opinion expressed in the resolution that this initiative is an appropriate response to the need for cooperation between all institutions of the European Union in the interests of a well functioning, citizen-focused system. I feel that as an institution representing the citizens of the EU, the European Parliament must be given access to this database to enable it to scrutinise the Commission's discharge of its role as guardian of the treaties.
I voted for this resolution because in their present form, the Commission's annual reports 'on monitoring the application of European Union law' do not give citizens or the other institutions sufficient information about the true state of application of EU law. In the Commission's summary of the monitoring of application of Community law, more emphasis is placed on transposition than on actual application. The Commission only makes reference to formal proceedings being opened against Member States that have not transposed EU law into their national legal systems. Citizens and Parliament should therefore be informed when the Commission initiates infringement proceedings in connection with the incorrect or poor transposition of EU law, with details of those infringements also being supplied. Furthermore, the Treaty of Lisbon provides for the possibility for citizens to set the legislative agenda and to help ensure the correct application of, and compliance with, European Union law and the transparency and reliability of the related procedures.
It is regrettable that several Member States are underestimating the importance of the proper and timely implementation of EU legislation. The poor and delayed transposition and its inadequate implementation and application create legal uncertainty and prevent the public and companies from reaping the benefits of the internal market. In 2008, 55% of the necessary transpositions were delayed, in many cases by two years or more. Although the facts indicate an improvement of 15% this year, we have to bear in mind that there was also a 40% reduction in the number of transpositions to be carried out.
It is unacceptable that in May 2009, there were 22 directives with deadlines that had expired more than two years previously, and for which the transposition had still not been completed by one to five Member States. It is vital to strengthen cooperation between the EU institutions and national authorities, as well as between the Member States' administrations, in order to ensure better, more effective and more timely implementation of EU legislation, along with detecting any problems with implementation at an early stage.
Given that the European Union is a legal entity based on treaties and legislative acts, it is vital that these are properly implemented in a uniform way across the 27 Member States. However, we know that Member States frequently fail to promptly implement or transpose standards from EU law, or they implement or transpose them in a defective or incomplete way. As the Committee on Internal Market and Consumer Protection stresses, 'poor and late transposition and inadequate implementation and enforcement of rules result in legal uncertainty and prevent citizens and businesses from enjoying the benefits of the internal market to the full'. It is therefore vital that the Member States do not underestimate the value of implementing EU law properly and promptly, and that the Commission keeps Parliament duly informed of the state of the application of EU law.
Poor and late transposition and inadequate implementation and enforcement of rules result in legal uncertainty and prevent citizens and businesses from enjoying the benefits of the internal market to the full. It is therefore vital that there is closer and permanent cooperation between the EU institutions and national authorities, as well as between the Member States' administrations, in order to ensure the correct, effective and timely implementation of EU legislation. To this end, it is crucial that Parliament and the national parliaments make use of the new framework for cooperation established by the Treaty of Lisbon and carry out annual reviews of the implementation process in a selected area of the single market.
I would like to highlight the paragraph in this report that calls upon the Commission to produce detailed data on all types of infringement and to make all these data freely available to Parliament to enable it to perform its role of scrutiny. The collation and categorisation of such data should be consistent with previous annual reports in order to assist Parliament in making meaningful assessments of the progress being made by the Commission.
in writing. - I voted for this report. It evaluates the Commission's monitoring of the application of European Union law in 2008. It focuses its analysis on the report from the Commission entitled 'EU Pilot Evaluation Report', in which the Commission proposes an evaluation of the performance of the 'EU Pilot' project after its 22 months of operation. The Committee raises some key questions on the functioning of the EU Pilot and on the role of citizens in ensuring compliance with Union law on the ground and asks the Commission to provide relevant data to enable an analysis of the value the EU Pilot adds to the existing infringement process. The Committee also suggests calling on the Commission to propose a 'procedural code' on the infringement procedure under the new legal basis of Article 298 TFEU, in order to enforce citizens' rights and transparency.
The annual reports on monitoring the application of European Union law are essential for assessing how EU law is being implemented by the Member States. In 2008, 55% of the necessary transpositions were delayed, in many cases by two years or more. Although the facts indicate an improvement of 15% this year, we have to bear in mind that there was also a 40% reduction in the number of transpositions to be carried out. We can therefore conclude that there is still a long way to go before the standards set out in EU law are properly and promptly transposed by the Member States. It will only be possible for citizens and businesses to enjoy the full benefits of the internal market once this aim is realised.
Evaluations are a means, where necessary, of making adjustments. The EU Pilot Evaluation Report raised a number of questions in the committee responsible, which is why the European Commission has been called on to make available the relevant data. We need to examine the question of what is more sensible in particular cases: the EU Pilot or the previous treaty infringement proceedings. In this connection, the possibility of a revision of the treaty infringement proceedings should not be disregarded either. What is important is that, irrespective of what form, revision or combination thereof is chosen for the future, it should not result in more bureaucracy and, in particular, it should meet the EU objective of greater transparency. Although this report contains some good proposals, it cannot fulfil the specified aims. For this reason, I have abstained from voting.
I voted today in favour of the report on monitoring the application of European Union law. The report focuses on the efficacy of the EU Pilot project to foster cooperation between the Commission and the Member States with a view to guaranteeing the proper application of the treaties.
The report highlights the need to adopt a procedural code in the form of a regulation designed to improve transparency and the defence of citizens' rights, which sets out the basic points of infringement proceedings, such as notification, deadlines, the right to a hearing and need for statements of reasons. As the guardian of the treaties, the Commission will be required henceforth to provide all information which illustrates any added value offered by the EU Pilot project in the procedure to handle infringement proceedings.
The aim of the 26th Annual Report on Monitoring the Application of European Union Law (2008) is to shed light on problems in the application and transposition of EU law. This is a document which, if properly prepared based on a comprehensive, systematic approach, could act as a mechanism for monitoring and streamlining the evolution of EU law.
The annual report's lack of new methods and incomplete information have provoked criticism from Parliament, which I am supporting by voting in favour of the Lichtenberger report.
I must, however, stress that, besides causing a lack of confidence in the European institutions, the delays in the proper application and transposition of EU law affect all of us Europeans and have the knock-on effects of not allowing us to enjoy the rights created by legislation, creating legal uncertainly and preventing the public from fully benefiting from the internal market. I therefore support the desire to ensure that the Commission continues to produce detailed data on all types of infringement and that all these data are made freely available to Parliament, so as to enable it to perform its role of scrutiny of the Commission's discharge of its duties as guardian of the treaties.
I believe that an evaluation should be carried out of the value added by EU Pilot to the existing procedure for managing cases of infringement. The provision of relevant data depends on that, of course. I would also like to point out that, as is mentioned in the report, national courts play a vital role in applying European Union law. It is therefore necessary to support the EU's efforts to enhance and coordinate judicial training for national judges and legal professionals in general.
This report evaluates the Commission's monitoring of the application of European Union law in 2008. It focuses its analysis on the 'EU Pilot Evaluation Report', in which the Commission proposes conducting an assessment of the achievements of the EU Pilot project 22 months after its implementation. The Committee raises a series of important questions regarding the functioning of the EU Pilot project and the role of citizens in guaranteeing respect for EU law on the ground, and asks the Commission to provide relevant information so that an analysis can be conducted of the added value of EU Pilot in relation to current infringement procedures. The Committee also suggests calling on the Commission to propose a 'procedural code' for the infringement procedure based on the new legal basis provided by Article 298 of the Treaty on the Functioning of the European Union to strengthen citizens rights and transparency.
European audiovisual practices have resulted in a pluralist media model built around a dual system. This unique system allows public service broadcasters and commercial operators to function in a balanced and mutually complementary relationship. The digital revolution has created new challenges within this dual system. The emergence of new communication channels and alternative networks is threatening the old order. In order to maintain the complementary nature of the old system and make way for new modes of communication, we need to reform European broadcasting. This is the purpose of the resolution for which I have voted: it seeks to address the threefold challenge of modernisation, convergence and respect for pluralism.
Broadcast media are among the most important sources of information available to citizens in EU Member States and, as such, are an important factor in shaping people's values and opinions. The EU audiovisual landscape is unique. Based on a true balance between public service and commercial broadcasters, it ensures a diverse range of freely accessible programming and contributes to media pluralism, cultural and linguistic diversity, editorial competition and freedom of expression. I voted for this resolution because the European Parliament supports the aim to maintain strong and vibrant independent public service broadcasting, whilst adapting it to the requirements of the digital age and making it easier for consumers to switch from analogue to digital television. I feel that the Member States should better address the digital divide and ensure that, with digitisation, all individuals in all regions have equal access to public service broadcasting.
Broadcast media are among the most important sources of information available to citizens in EU Member States. As such, they are an important factor in shaping people's values and opinions. A balanced European system plays a fundamental role in promoting democracy, social cohesion and integration and freedom of expression, with an emphasis on preserving and promoting media pluralism, media literacy, cultural and linguistic diversity and compliance with European standards relating to press freedom.
The Commission should adapt copyright to the new digital era, allowing broadcasters to continue to provide a wide range of good quality European content, and to consider specific ways of facilitating the re-use of archive content and putting in place extended collective licensing systems and easy, one-stop-shop systems for the clearance of rights.
In a democratic European society, it is vital that citizens have access to information and are able to participate in public debate. The existence of an independent and competitive audiovisual and written press sector is fundamental. In the current situation facing the EU audiovisual sector, it is in the public interest to safeguard what has been described as the 'dual system' and ensure that there is a genuine balance between public service and private-sector broadcasters. That is the only way we can ensure that there is a sufficiently diverse range of programming, and thus contribute to media pluralism, cultural and linguistic diversity, editorial competitiveness within the media and freedom of expression.
Having a strong, viable public broadcasting system that is free from political pressure or loss of editorial independence, and which benefits from sufficient funding, is vital. However, care should always be taken to avoid jeopardising fair competition with other commercial players. The EU's role is to try to bring the different stakeholders in the media sector together with the aim of maintaining a healthy, viable industry. I believe that the implementation of the mechanism for monitoring media pluralism can play a vital role in this.
I am not old enough to remember the time when broadcasting was a state monopoly and, to be perfectly sincere, I do not miss it.
Despite the fact that the huge barriers to entry end up restricting access to the market for new players, and although competition in that sector is therefore always limited for structural reasons, I personally have witnessed a marked change in competitiveness in television broadcasting.
Having said that, I do not believe a wholly public system is even conceivable, as it would end up further stifling the drive for efficiency caused by having competitors, to the consumers' disadvantage. On the other hand, a purely commercial television system might not have any interest in pursuing objectives of general interest or broadcasting educational programmes, which are not always profitable in terms of audience figures, but which are, by their very nature, necessary. The dual system therefore needs to be kept, provided there are rules to allow free, healthy competition, and provided there are checks to prevent any collusion between the public and private broadcasting companies, while respecting editorial decisions but bearing in mind the social function that broadcasting services must perform.
Public service broadcasting must retain its independence from politics and have sufficient financing to provide good quality information programmes, offering increased accessibility to all citizens in every area of the relevant country. At the same time, I think that implementation of new technologies will help produce good quality programmes aimed at every audience group. There should be an increased focus on young people, who are always at the forefront of new technologies, which is why programmes are required that are specifically targeted at them, including via the Internet.
The European Union regularly calls for freedom of expression to be respected in various third counties, but also needs to practise what it preaches. The resolution adopted on 25 November by a large majority calls on Member States to put an end to political interference in public broadcast content and recalls that compliance with European standards on the freedom of expression, on media pluralism and independence, and on funding for public service media, should be a priority for all Member States. Parliament proposes that the European Audiovisual Observatory should assess how Member States have applied these standards and demands that the Member States be held accountable if they fail to 'live up to' their commitments. Parliament has also taken this vote as an opportunity to highlight the need for appropriate and stable funding in order for public service media to remain independent, and for transparent ownership of private broadcasters. Lastly, Member States are invited to adopt legislation on public service broadcasting online by amending copyright law to reflect the realities of the new digital era.
I voted in favour of this report as it advocates the need for society's public and private sector media to carry out their respective functions free of political and economic pressure. The dual European system could play a key role in promoting democracy and freedom of expression, and preserving and promoting media pluralism, as well as cultural and linguistic diversity.
The importance of ensuring the pluralism of broadcast media is due to the pivotal role that such media play in our society in terms of information and pluralism, as well as the promotion of rights, freedoms and guarantees, which clearly contribute to a more informed and participatory society. It is therefore of paramount importance to ensure that these services have financial and editorial autonomy, and that they are prevented from becoming politicised or making concessions to economic interests. In Portugal, there have recently been reports of possible government interference in the field of news, including the replacement of the editor of a daily newspaper and the head of news at a radio station, along with the sudden cancellation of a commercial channel's news programme and the replacing of its director-general. There have also been several incidents where columnists who were critical have been removed, and an alleged plan for a company in which the state holds a golden share to acquire a stake in a media company that owns a private channel. In view of this, it is vital to give precedence to a dual EU system that ensures independence at all levels and which safeguards freedom of expression in both public and private sector broadcasting services, given that the latter are not immune to political interference.
The EU audiovisual landscape is characterised by what is described as a 'dual system'. The coexistence of public service and commercial broadcasters has ensured a very diverse range of programming. This has contributed to media pluralism, cultural and linguistic diversity, editorial competition (in terms of content quality and diversity) within the media, and freedom of expression. I would like to highlight the need for the Member States to address the digital divide between urban and rural zones and to ensure that, with digitisation, all individuals in all regions have equal access to public service broadcasting, along with offering attractive, quality content to appeal to young people who access the media.
The main message which we wanted to convey with this report is that we need to keep public service broadcasting independent. We insisted in the additions made to the draft report on the need to make appointments to management boards based only on competence and not on political bias.
In addition, we have endeavoured to make as clear as possible our wish not only for public stations with high quality, attractive content, but also for the integration of new platforms, taking into account the latest technologies. One point which we insisted on was investment in public service broadcasting, without which it is impossible to operate to high standards.
in writing. - The British Conservative delegation supported this report because it recognised that under the 'Amsterdam Protocol', it is the exclusive competence of Member States to define the public service remit and to provide funding of public sector broadcasters. This is of importance to the UK because of the unique method of funding of the BBC and we welcome this confirmation that the European Parliament will not try to intrude into the funding methods used in the UK to fund the BBC.
There were two issues that the UK delegation could not support in this report: the call for search engines and Internet service providers to provide funding for the financing of content creation on the Internet and the call for a European Audiovisual Observatory to gather data on national public sector broadcasters. The UK delegation therefore requested separate votes on these paragraphs and voted against them. However, overall, the report is a balanced approach to this subject and for this reason, the British Conservative delegation supported this report.
in writing. - I welcome this resolution, which reaffirms Parliament's commitment to the dual broadcasting system, in which private and public service media play their respective roles, independent of political and economic pressure, and calls for access to broadcasting of the highest level to be ensured irrespective of consumers' and users' ability to pay.
It is rare in this Chamber to see a public service being defended. While I have reservations about the idea that a dual system necessarily allows for media pluralism, and while I believe it is impossible to separate private media from financial concerns, I would like to praise a report which advocates the maintenance of public service broadcasting. Only public service broadcasting can be controlled by the sovereign population and can allow everyone access to pluralistic information of a high quality, something which is not true in France today, nor in several countries which are dominated by an oligarchy.
We have all witnessed a certain amount of political interference throughout the EU in services offered by both public service and private sector broadcasters. Just recently in Portugal, there have been various curious situations where news programmes have been suspended, and news anchors and heads of television stations have been replaced without any apparent plausible reason, suggesting that this is taking place on political orders.
Although it is worth being aware that public service broadcasting is more prone to this kind of pressure, the private sector is not immune to it, as its revenues often depend on selling advertising space to the state sector. The public has a right to public service or private sector broadcasting which is independent and takes an objective approach to all content. In view of this, I am convinced that the dual European system will play a key role in promoting democracy and freedom of expression, and preserving and promoting media pluralism, as well as cultural and linguistic diversity.
Information is gold. In order to provide citizens with objective information and to fulfil the task of educating, we have public service broadcasters in the area of television and media. In return for broadcasting high quality programmes, these broadcasters have a right to funding from fees. Broadcasting represents the main source of information for citizens. Some public service broadcasters have rather successfully changed their programmes as a result of competition from private broadcasters. The best example of this is the British broadcaster, the BBC. Others, like the Austrian ORF, are not only suffering as a result of falling viewing figures; they also cannot genuinely fulfil the requirement for impartiality and objectivity due to their party political influences. In addition, private broadcasters have started a debate as to whether broadcasting fees are, in fact, legitimate at all, as public service broadcasters also, of course, profit from advertising income. As the organisation and the framework conditions are different from one Member State to the next, no standardising decision can be taken at EU level. I have therefore abstained from the vote.
Free and independent media are one of the main pillars of democracy. I voted for this report because I agree with the opinion that public service broadcasters unfettered by political pressure and commercial interests are a particularly important part of this system. However, current tendencies are not encouraging. In some countries, public service broadcasters face ever-increasing political pressure and broadcaster funding is becoming dependent on the goodwill of the political party that has come to power. Elsewhere, business structures are having an ever increasing impact on broadcasters. I agree with the view that culture and the media will always lie within the competence of the Member States. However, I feel that EU institutions could also play a significant role. They could help to exchange examples of good practice and, in certain cases, could also publicise and condemn malpractice. During the economic crisis, public service broadcasters should better exploit the opportunity to obtain soft loans from the European Investment Bank which would help to modernise infrastructure and would raise the level of public service broadcasters, thus helping them to adapt to the challenges of the 21st century.
I voted in favour of Mr Belet's report on public service broadcasting. Europe has now entered the digital age, and the institutions must guarantee balance in the dual system that has been established between private sector and public service broadcasters. The entire system should be based on listening figures for radio and television broadcasters, which are capable of influencing public opinion as a whole. Adjusting EU funding for the public service broadcasting system of Member States is essential because it is directly connected to the democratic, social and cultural needs of every society, as well as to the need to preserve the pluralism of the media and guarantee diversified information and free expression. Since this topic is the responsibility of the national authorities of the individual Member States, the EU hopes that greater incentives will be given to public service broadcasters with the aim of relaunching a service that, in many countries, suffers under the weight of politics and information control, and of preventing imbalance with private sector competition that is, at times, unfair.
Pluralism in the media can only be safeguarded by ensuring that private and public media can coexist without obstruction or discrimination. However, in order to achieve this objective, two preconditions need to be met. Firstly, we need to ensure that both public and private media carriers catch up with the digital age, by modernising their services without - and this is important - increasing the cost to consumers and, secondly, that viable space is safeguarded in the new digital environment for the coexistence of radio and television with other sources of information, such as journals and newspapers, especially now that print media are in complete recession throughout Europe. In other words, we need adequate funding and national planning in the Member States.
The EU can and must demonstrate that it supports these parameters, both via funding, such as from the Investment Fund for the digitisation of the media, and by coordinating exchanges of best practices in the procedure to digitise radio and televisions between the Member States. I think that these points are well highlighted in this particular report, which is why I voted in favour of it.
I voted in favour of the resolution on public service broadcasting in the digital era: the future of the dual system, as I believe that the role of public service television in a multimedia society has to take account of the concentration and pluralism of the media in the European Union, media literacy in a digital world, diversity of media content and the guarantee of independence for public service broadcasting in the information society.
In fact, the dual broadcasting system, in which private and public service media play their respective roles independent of political and economic pressure, is vital for ensuring access to information of the highest quality and for promoting democracy itself. Public service and private sector broadcasting have a crucial role to play with regard to European audiovisual production, cultural diversity and identity, information, pluralism, social cohesion, the promotion of fundamental freedoms and the functioning of democracy.
I support the recommendations made, with the emphasis on the incentive for the exchange of best practices between Member States and greater cooperation between national media regulators within the European Platform of Regulatory Authorities (EPRA).
I believe it is crucial for the EU to bring together the different players and stakeholders in the media sector with the aim of moving towards the creation of a healthy and economically viable industry. The rapid changes in the media, particularly the digital media, will make it necessary to find new solutions and will inevitably lead to the definition of a 'new media ecology'.
Broadcasting is a special sector. It influences people's values and opinions and continues to be the main source of information for the majority of EU citizens. It therefore has special significance for the protection and promotion of fundamental values and democracy, including social cohesion. As the Audiovisual Media Services Directive points out, the EU's audiovisual scene is characterised by what has been described as 'the dual system'. The coexistence of public and commercial broadcasting bodies has ensured that we have a broad range of programming. It also contributes to pluralism in the media, cultural and linguistic diversity, editorial competition (in terms of quality and diversity of content) and freedom of expression. This is partly achieved through a strong, viable public broadcasting service with adequate funding. In a dual system that works well, public broadcasting bodies can raise the level of the market.
Broadcasting is in the middle of a technological upheaval: the digitisation of media content and its accessibility, thanks to the Internet, have revolutionised the broadcasting paradigm. In the 1970s, commercial and private players struggled to obtain broadcasting frequencies in the face of state monopolies. Today, the large number of opportunities available to consumers for accessing multimedia content means that we need to define the necessary balance between public service and private media. What do we advocate in this report? Public service broadcasting needs particular attention, given the concentration of media ownership and commercial competition, if it is to contribute, without political interference, to maintaining a public space which provides high quality programmes and objective information. We ask the Member States to provide sufficient resources to support the digitisation of public service broadcasting and, above all, to combat a dangerous digital divide.
Whether they are in rural or in urban areas, and whether they are poor or well-off, everyone must have equal and high quality access to public service broadcasting. Finally, in view of the inequalities of revenue between giants such as Google and the sites they list, we must think about search engines making more of a contribution to financing content creation.
United Nations Security Council resolution 1325 on women, peace and security is not the first resolution on these issues that the Council has adopted in its time. Nevertheless, it should be viewed as a seminal moment for gender mainstreaming, as women are now taken into account in security and peacekeeping operations. To commemorate the 10th anniversary of the text's adoption, which coincides with the International Day for the Elimination of Violence against Women, my fellow Members and I have sought to express the European Parliament's commitment to promoting the objectives set out in the resolution, primarily through actions taken by the European Union. Through the EU's common security and defence policy, the new European External Action Service, and in partnership with other international strategic cooperation bodies, we want to improve the situation of women in serious conflict zones.
I voted for this resolution because great attention must be paid to women's security when deploying peacekeeping missions and during armed conflicts. I would like to stress that there should be an ongoing review of the EU's human rights policy when it comes to the elaboration of a comprehensive human rights country strategy and to the evaluation of the EU guidelines on violence against women and girls and those EU guidelines concerning children and armed conflict, as well as combating all forms of discrimination against them. It should be noted that when part of a widespread and systematic practice, rape and sexual slavery are recognised under the Geneva Convention as crimes against humanity and war crimes.
Furthermore, rape is also now recognised as an element of the crime of genocide when committed with the intent to destroy, in whole or in part, a targeted group. Therefore, the EU should take concrete action to end impunity for perpetrators of sexual violence against women and children. Furthermore, there is a need to establish a code of conduct for the EU's personnel serving in military and civil missions which illustrates sexual exploitation as unjustifiable and criminal behaviour.
Women, peace and security are areas which should be given the utmost attention. The 10th anniversary of UN Security Council resolution 1325 is an opportunity to make progress in these areas, as are all the ongoing reviews of EU policies, particularly on human rights and combating violence against women, the use of children in armed conflicts and the fight against all forms of discrimination. In addition, another aspect that I see as relevant in this report is the fact that it calls for the promotion of women's participation in reconciliation processes, peace building and conflict prevention, which is another reason for my vote in favour of its adoption.
in writing. - The treatment and safety of women and children in areas of armed conflict around the EU is a matter of growing concern. It is vital that everything possible is done in order to limit the consequences resulting from such a state of affairs in these regions. It is for this reason that I have decided to support the motion for resolution.
I voted against the joint motion on the 10th anniversary of UN Security Council resolution 1325 on women in peace and security because it has a distorted view of gender equality. In my opinion, equality is not achieved by having women in military organisations or international police forces. Likewise, the security of women, within the meaning of UN resolution 1325, is safeguarded by permanent jobs to prevent conflicts using civilian and peaceful means, not by military intervention. On the contrary, this particular resolution calls for more women to be employed in police and military missions and for the EU to deploy more women officers and soldiers in CSDP missions. Another reason why I voted against the resolution was because the amendments tabled by the Confederal Group of the European United Left - Nordic Green Left deleting these calls and asking for more women to be involved in EUPOL and EUSEC and for a stronger female presence in the Democratic Republic of the Congo were rejected.
We are currently celebrating the 10th anniversary of this first UN resolution on the unique and disproportionate impact of armed conflict on women. I hope that the EU makes the most of this occasion to send a strong political signal and strengthen efforts towards its implementation, whether through political guidelines or through an increase in financial resources. I also hope that the ongoing review of EU human rights policy will lead to the elaboration of a consistent strategy in terms of human rights, as well as an assessment of EU guidelines on violence against women and girls and on the situation of children in armed conflict, with the aim of combating all forms of violence and discrimination.
I believe that the establishment of the European External Action Service will contribute to better implementation of these resolutions, while it should also highlight the role of the EU in this field. I would like to congratulate the 10 Member States, including Portugal, which have already adopted a national action plan to implement this resolution, and I hope that the remaining Member States will follow this example as soon as possible.
I find it surprising that the United Nations Security Council first took an interest in the particular situation of women in war zones only 10 years ago. However, we now need to take stock of the results achieved and carry on in the same direction. The European Union is sensitive enough to take such topics into consideration. In particular, the time has come to go a step further and recognise that women suffer different traumas and also experience certain situations and suffer certain constraints rather more intensely than men do on average. I therefore give this resolution my full support, because anyone who intends to bring peace to conflict zones must first find serenity at a personal level. To that end, differentiating the target is the best way to make more efficient use of resources, a goal that we have to pursue, especially if the result is a woman's sincere and gracious smile.
Unfortunately, all the assertive efforts undertaken - the resolutions and national and international plans for improving the level of protection for women in conflict zones - have failed to eliminate this barbaric weapon which is frequently resorted to in modern warfare: sexual violence. On the contrary, impunity provides conditions conducive to the spread of this practice which is diametrically opposed to our values.
I have repeatedly spoken out, along with others, against the acts of mass rape perpetrated in the Congo, Liberia and other conflict zones, especially in Africa. The most serious problem is that incidents have been reported where atrocities have been committed a stone's throw away from the bases of UN forces. The thousands of women falling victim to sexual abuse and violence are also being condemned to bear in the future the social stigma and burden of terrible diseases, such as HIV. The European Union must step up its actions to combat these serious human rights violations so that UN resolutions mean more than just a piece of paper.
The International Day against Violence against Women, which we mark on 25 November, must also remind us that women are victims of domestic violence, which is occurring with alarming frequency, marital rape, sexual harassment and human trafficking.
When we think of armed conflict and most traditional war scenarios, we imagine men as the main victims. However, unfortunately, the fact is that everywhere in the world where there is armed conflict and threats to peace, women and children are often the first and most numerous, albeit silent, victims. Women face countless threats, whether from the practice of barbarous customs that violate their rights in the context of war and conflict, or in the context of poverty and social exclusion. It is therefore crucial that Europe does not forget about women who suffer daily violations of their most basic rights such as life and physical wellbeing, women who are sentenced to death by stoning, women who are denied access to education, women who are forced to flee and live as refugees in order to exercise the liberty that the Charter of Fundamental Rights confers upon us all, and women who are discriminated against purely because of their gender. In essence, it is vital that Europe does not forget or turn its back on all the women who are not already ensured a future of freedom and hope.
Violence against women in conflict zones is often an extension of the gender-based discrimination that unfortunately still exists in peacetime. I voted in favour of this report as I agree with the need for financial and human resources to be allocated with a view to the participation of women and gender mainstreaming in the field of foreign and security policy. I would like to highlight the need for the establishment of adequate public complaint procedures in the context of common security and defence policy (CSDP) missions aimed at facilitating, in particular, the condemnation of sexual and gender-based violence, and the call for the High Representative/Vice-President of the Commission to include detailed reporting on women, peace and security in the six-monthly evaluation of CSDP missions.
We voted against this resolution as we believe that having a gender perspective in civilian and military missions is not enough. The problem of discrimination against women will not be solved or wars made more just by involving more women in military missions for intervention in wars and occupations such as in Iraq and Afghanistan. Reality shows us that this is not the case.
We believe that military interventions do not help to protect the rights of women, but rather increase violations of these rights. Only the prevention of conflicts and the implementation of civilian measures in conflict situations are capable of fulfilling the promise made in UN Security Council resolution 1325.
We are therefore disappointed that the proposed amendments that we tabled were not adopted.
Today is 25 November, the International Day for the Elimination of Violence against Women. With today's vote on the joint motion for a resolution on the 10th anniversary of UN Security Council resolution 1325 (2000) on women, peace and security, we wish to give a tangible sign of our commitment as MEPs but, above all, as European citizens. It is only right that we remember this 10th anniversary, lest we forget that 80% of war victims are civilians, above all, women and children. The topic of fundamental human rights and the extension of their protection must always be central to European debate in order to enable us to develop common and effective strategies to protect women and children alike. We increasingly see acts of violence being committed against these categories of people, but as well as striving to ensure that the perpetrators of these crimes are personally held to account, after the judicial authorities have intervened, we must apply certain essential conditions to ensure that the phenomenon is minimised as far as possible, with the aim of preventing conflicts and contributing to the reconstruction of areas that have been affected by them.
in writing. - I voted for this resolution which calls for the allocation of specific and significant financial, human and organisational resources regarding the participation of women and gender mainstreaming in the field of foreign and security policy; calls for more women to be deployed in police, military and justice and rule-of-law missions and in peacekeeping operations, as well as in diplomatic mission and democracy building efforts; calls on EU Members States to actively promote women participation in their bilateral and multilateral relations with states and organisations outside the EU;
Although we are commemorating the 10th anniversary of UN Security Council resolution 1325 on women, peace and security, much remains to be done in this area, especially with regard to violence against women, EU guidelines on the use of children in armed conflicts and combating all forms of discrimination against them. This is the time for us all to join forces to ensure that we achieve this purpose.
While I agree with many of the points included in this resolution, especially the need to make progress on the gender focus in development cooperation, I voted against it as I oppose the increase in the number of police officers or soldiers, whether they be men or women, due to the advance that this represents in the EU wave of militarisation. The resolution 'Stresses that it is important that the EU should appoint more female police officers and soldiers to CSDP missions', which is contrary to my group's support for demilitarising the common security and defence policy. Moreover, it makes constant reference to the European External Action Service, to which I have repeatedly expressed my opposition as it is a further step in the escalation of the militarisation of the European foreign policy.
Although resolution no 1325 of 31 October 2000 shows that the UN Member States had become aware of the impact of armed conflicts on women, the violence that they endure during wars and the important role that they could play in preventing and resolving conflicts, the 10th anniversary of the resolution, which we are celebrating today, is also an opportunity to take stock. In this regard, we can cite resolution nos 1820 (2008) and 1888 (2009), which, for the first time, explicitly acknowledged the use of sexual violence as a war tactic, something which calls for specific political and security responses.
We can also cite Mrs Wallström's nomination to the post of Special Representative on issues of 'sexual violence affecting women and girls in armed conflicts'. This serious problem deserves all of our attention. This is why, as co-president of the JPA, I personally wanted her to be at the centre of our debates during the plenary session of the ACP-EU Joint Parliamentary Assembly that takes place in Kinshasa on 2 December.
Women continue to be discriminated against in many countries of the world. Violence against women is on the agenda, and this is particularly dramatic in conflict situations. Studies reveal that women in crisis regions where there are military conflicts are often raped and/or subjected to sexual slavery. It should be a prime objective to punish sexual violence towards women as crimes against humanity, including in war-torn regions of the world. After all - and the Western nations also have a responsibility here - sexual exploitation is unjustifiable and criminal behaviour at any time. The report addresses important issues and I therefore voted in favour of it.
Violence against women in conflict zones is often an extension of gender discrimination; also considering that this year, the International Day for the Elimination of Violence against Women coincides with the 10th anniversary of UN Security Council resolution 1325, this could and/or should mark the start of a reinvigorated agenda for the implementation of that resolution, which cannot be advanced without political leadership at the highest levels and increased resources. I believe that this issue should be duly addressed in the ongoing review of the EU's human rights policy, through the allocation of specific financial, human and organisational resources for the participation of women and gender mainstreaming. I consider this occasion to be the starting point for targeted action to reinforce, strengthen and develop the integration of women. The issue of women, peace and security should become an integral part of the planning and programming of the external financial instruments for democracy and human rights, cooperation and development between peoples.
It is 10 years since the adoption of UN Security Council (UNSC) resolutions 1325 (2000) and 1820 (2008) on women, peace and security, and UNSC resolution 1888 (2009) on sexual violence against women and children in situations of armed conflict. These resolutions emphasise the responsibility of all states to end impunity and prosecute those responsible for crimes against humanity and war crimes, including those involving acts of sexual violence and other crimes against women and girls.
Ten years have passed since the adoption of the aforementioned resolutions and, as outlined in the resolution that I voted for, there is still a long way to go. The International Day for the Elimination of Violence against Women, which was held on 25 November, the same day as the vote on this resolution, is not just another day, but a wake-up call about a situation that is still happening. These issues need to be handled at the highest level and remain on the political agenda until this scourge that knows no race, creed or age is eradicated.
UN Security Council resolution 1325, adopted on 31 October 2000, stipulates that, through the course of history, women have not been involved in the process of establishing peace and stability in any nation and calls for the equal involvement of women at every level, from conflict prevention to post-conflict reconstruction and the maintenance of peace and security. The 10th anniversary of the resolution's adoption should mark the start of a new agenda which will be introduced and cannot be implemented without political support at the highest level and the necessary resources. The EU must actively promote the appointment of as many women as possible in management positions to coordinate and ensure consistency in the EU's policies and actions and to monitor the fulfilment of its commitments.
The EU must appoint at least five women to management positions in the European External Action Service and comply with the gender balance in terms of specialists employed. At the same time, the EEAS requires an organisational unit which will be responsible for gender issues, with at least one full-time post in each geographical department and EU delegation devoted to gender aspects, with responsibility for women, peace and security.
I hope that the 10th anniversary of UN Security Council resolution 1325 will mark the beginning of a reinvigorated agenda for implementing its commitments on women, peace and security.
I am pleased that this resolution has been adopted. It points out that the 10th anniversary of UN Security Council resolution 1325 (2000) should mark the start of an enhanced agenda for the application of the resolution, which will not move forward without high-level political leadership and an increase in available resources. It strongly recommends that this issue be duly tackled during the current review of EU human rights policy in order to draw up an overall strategy on human rights for each country and evaluate the EU guidelines on violence against women and children and on children and armed conflict and fighting all forms of discrimination against them; and it calls for the allocation of specific and significant financial, human and organisational resources for the participation of women and gender mainstreaming in the field of foreign and security policy.
in writing. - The ECR is wholeheartedly supportive of equal rights and opportunities and gender non-discrimination for all women, as stated in UN resolution 1325, and strongly advocates the invaluable role of women in the area of peace and security and condemns the barbaric and horrific treatment of women and children in conflict zones.
However, the ECR has consistently been against setting quotas for women within national, regional and international institutions, as well as the establishment of the European External Action Service (EEAS).
I am very pleased about the adoption of this resolution on the 10th anniversary of UN resolution no 1325 on women, peace and security which, moreover, takes place on the symbolic date of 25 November, International Day for the Elimination of Violence against Women. I would like to underline the need to boost women's participation in all fields of activity, particularly in reconciliation, negotiation, construction, enforcement and peacekeeping, as well as conflict prevention. It is essential for all parties present to take the specific needs of women into account, and it is only through an increased presence of women on the ground that we will manage to improve the situation.
Moreover, making women visible on the ground would enable us to make populations more aware of the inhumane nature of the use of rape as a weapon of war, and perhaps to put an end to the impunity enjoyed by perpetrators of such violence.
Finally, this presence will allow us to build mutual trust between civilian victims of conflicts, who are mostly women and children, and actors on the ground.
I voted in favour of this resolution because bee mortality is increasing and the number of beekeepers is decreasing. This is a problem for agriculture and biodiversity, as 76% of food production and 84% of plant species are dependent on pollination by bees. I would like to advocate more research in order to help ensure the implementation of better solutions and support for measures to enhance biodiversity and mitigate the effects of climate instability. The life of a worker bee is very short and very sensitive to changes in the environment. This has meant that the production of honey has also been affected, not only by the increasingly uncertain length and stability of the seasons, but also by increasing damage from outside sources, such as pesticide use and mites, amongst other things. The current programmes must therefore be strengthened within the framework of the new common agricultural policy so that we can also find more effective solutions at this level.
2010 was declared the European Year of Biodiversity in order to draw attention to the threat to biodiversity throughout the world. The beekeeping sector, which is an important source of employment and income in rural areas, is also at risk due to the recent increase in bee mortality and bee diseases. I voted for this resolution in which the European Parliament calls on the Commission to fund specific studies to improve the knowledge and understanding of factors that affect bee health. The resolution observes that genetically modified crops or the spread of toxins via pollen may affect bee diseases and bee mortality. Given that grain, fruit and vegetable crops in Europe are dependent on pollination by bees, these crops and agriculture in general face a huge risk of various diseases. I feel that faced with such uncertainty, the European Commission must urgently conduct independent research, which would assess the effects of genetically modified crops and the spread of toxins via pollen on the environment and specific species and ensure that such data are made public.
Bees play an important role in the ecological balance, and their demise has serious effects on the food chain. This report advocates the need to promote and improve the beekeeping sector, especially at the level of statistical data for honey production forecasts, the improvement and harmonisation of monitoring and research programmes, clearer rules for the origin labelling of honey, the development of beekeeping programmes and related legislation, and the development of innovative and effective treatments against Varroa mites.
The multiplier effect of pollination, meaning the ratio between the economic value of pollination itself and the value of the honey produced as a result of it, leads to exceptional results in economic terms.
Therefore, at a time when all kinds of efficiency are being sought, it does not appear to make sense to give up the activity when the cost/benefit ratio shows how foolish such a decision is. Since the reasons are not to be found in economic factors, but rather in external conditions, I think the Commission's report hits the mark when it sets out to compare all the factors that currently hamper beekeeping.
I also believe it is worth encouraging this activity through collateral measures, and that any scientific contribution in that respect should be welcomed.
I think that the European Commission must adapt the scope and financing of European veterinary policy to take account of the specific nature of bees and beekeeping with a view to ensuring more effective disease control and availability of effective and standardised veterinary medicine throughout the European Union, in collaboration with beekeepers' organisations.
There is severe volatility of prices in the European honey market, because 40% of it currently depends on imports, putting beekeepers across the EU, including the Portuguese, at a competitive disadvantage vis-à-vis honey from third countries. According to official statistics, there are 17 291 beekeepers in Portugal, with 38 203 apiaries and 562 557 colonies. Production in 2009 amounted to 6 654 tonnes of honey and 235 tonnes of wax, which represents 1.9% of the honey produced in the EU, at 351 000 tonnes. The activities of bees and beekeeping are crucial to maintaining ecosystems, the ecological balance of flora and the preservation of biodiversity, as well as being, economically speaking, an activity that it makes sense for Europe to protect and encourage, so that it becomes less dependent on imports.
Bees are essential for the pollination of crops, for maintaining the ecological balance, and as a way of preserving biodiversity. The decline in the number of colonies is therefore regrettable, and we need scientific data to enable us to understand the mechanisms that help the spread of this species and develop ways of ensuring its preservation. I believe that it is vital to focus on European honey, which is gradually being replaced by other varieties of poorer quality that do not fulfil the criteria for production in the EU.
Beekeeping is one of the farming models with the least environmental impact, and the activity is therefore particularly well suited to protected areas. Beekeeping is widespread in my region, and it constitutes an outstanding example of land management as well as a symbol of history, tradition and local identity. For very many years, beekeeping in Veneto has produced products of excellent quality and helped sustain the most deprived areas. The sector cannot, however, continue to produce such results if the European Union does not help to fund it, in conjunction with national, regional and local authorities. As indicated in the motion for a resolution, it is important to provide incentives for research against bee diseases and to support European producers in the competition they must face against third countries, following the opening-up of the EU market to imported honey. I will therefore vote in favour of this motion.
I agreed with this report because the beekeeping sector plays a strategic role in society, providing a public service of environmental value. Today, there is an alarming reduction in the numbers of pollinating insects, including honey bees. After all, 84% of the plant species and 76% of food production in Europe are dependent on pollination by bees, the economic importance of which is much greater than the value of the honey produced. Forty percent of the European honey market depends on imports and the previous opening up of the EU market for honey from third countries has placed beekeepers across the EU at a competitive disadvantage. Therefore, we must support the future development of European apiculture, contributing to the preservation of biodiversity. It is important to follow a comprehensive and sustainable approach including such aspects as rural development, climate change and biodiversity, especially by supporting measures to maintain and expand flower pastures. It is also important to support the European apiculture sector in an even wider and coherent manner by using additional instruments in the future CAP, including measures to enhance biodiversity, mitigate the effects of climate change, preserve the heritage of national traditions and cultures which provide employment for many European families, and to safeguard and improve the quality and effective functioning of the market for apiculture products.
Bees are very important creatures, as without them we would have no pollination. That is why the growing number of reports on the decreasing number of bee colonies is very regrettable and requires urgent investigation. This is particularly the case for the agricultural sector, because it is extremely dependent on the useful work of bees. It is unfortunately evident that industrialism and modern life have made it harder for these beneficial bees to survive. Scenarios such as the mass extinction of bees as a result of the Varroa mite, the unexplained exodus of bee colonies in the US and the threat to bees from electro-smog and from incorrectly treated seed are unfortunately not just isolated incidents. It is for this reason that I welcome the fact that Parliament has today agreed to support the beekeeping sector in the future. I believe it is important that we concentrate on research into bee populations.
Without precise scientific data, we shall not be able to identify problems and deal with them effectively. I hope we will succeed in explaining and preventing the decline in bee colonies, so that we can continue to profit from the important, multi-faceted role of bees.
Beekeeping is extremely important for agriculture, particularly for pollination, because income from arable crops and fruit depends on pollination by bees. The continuing bee mortality in many regions is even more disturbing and measures need to be taken to tackle this. I therefore support the resolution, which calls on the Commission to include bee diseases within the scope of European veterinary policy and to draw up an action plan to tackle bee mortality. The Commission is also called on to ensure that support for beekeeping is maintained and strengthened in the CAP after 2013, guaranteeing the continuation of this sector. Forty percent of the European honey market depends on imports, partly as a result of the opening up of the EU market to honey from third countries, and prices are close to the limits of profitability.
I voted in favour of the motion for a resolution on beekeeping because it is important to guarantee attention for a sector that protects biodiversity and produces a complete food such as honey. With this role in mind, provision has been made to increase annual aid to the sector in Europe from EUR 26 million for 2008-2010 to EUR 32 million for 2011-2013. This funding will be specifically aimed at supporting beekeeping, including through national research projects into new methods to combat the high mortality rate of bees, which has reached alarming levels recently. On the other hand, however, it is important to guarantee fair transparency in aid distribution and guarantee more resources to States that actually need them. I voted in favour of implementing the data survey system by 2012. This is a step in the direction of transparency, to ensure that aid is distributed on the basis of the results of a survey of hives present in the various Member States and not on the basis of estimated data. I considered this extremely important for the purposes of guaranteeing fairness in relation to public expenditure and protection for those who actually practise beekeeping activities.
in writing. - In 2010, the European Year of Biodiversity, the beekeeping sector throughout the world is gravely threatened, registering losses 100 to 1 000 times worse than normal. This sector plays a strategic role in society, providing a public service of environmental value, and beekeeping is a valuable example of a 'green occupation' (improving and preserving biodiversity and the ecological balance and conserving plant life) and a model of sustainable production in a rural environment. I therefore welcome this resolution that makes proposals to improve the situation of the beekeeping sector.
The worrying rise in bee mortality and the falling numbers of beekeepers could have very serious consequences on food production in Europe because, as we all know, most crops and plants depend on pollination.
Parliament should therefore call on the European Union to increase its support for the beekeeping sector, seeing that the common agricultural policy is to be renewed. Strong, specific action is needed to address this problem and to ward off its adverse effects on both the agricultural and trade sectors of our economy.
The action plan called for in the resolution to address bee mortality is just the first in a series of measures that must be adopted. I voted for the motion.
The EU is highly dependent on imports in the apiculture sector, with 40% of the honey that we consume being imported. Given the importance of the beekeeping sector, which plays a strategic role in society, providing a public service of environmental value, and the fact that this activity is a valuable example of a 'green occupation', improving and preserving biodiversity and the ecological balance and conserving plant life, and a model of sustainable production in a rural environment, it is in everyone's interest to support it in order to ensure its sustainable growth and to make us less dependent on third countries. In my country, too, this sector must be nurtured so that its benefits can be seen in both economic and environmental terms, and so that there is an increase in honey production, which, at present, amounts to only 1.9% of EU production.
My support for the resolution on the situation in the beekeeping sector is due to my concern for the serious decline in the number of bees, which are essential and irreplaceable due to their important pollinating role, which, along with other pollinating insects, affects 84% of plant species. I therefore believe that helping to improve the sector's situation is an obligation, given that, as the resolution states, it 'plays a strategic role in society, providing a public service of environmental value'. I am also pleased that the resolution asks the Commission for it to be compulsory for European and national authorities to consult beekeepers during the development of programmes relating to beekeeping and related legislation, as I believe that it is a step forward in improving public participation, and a democratic step forward. I also voted in favour because I agree with the Commission guaranteeing that common agricultural policy aid to the beekeeping sector will be increased after 2013.
The loss of bee colonies is an EU-wide problem, the causes of which cannot yet be fully explained. Factors such as the use of plant protection products, unsustainable farming techniques, climate change, pathogens and parasites and a lack of food and foraging as a result of the increase in monocultures have altogether resulted in a significant decline in the number of honey bees. In addition to ecological consequences, this also has an economic impact, as increasing amounts of honey have to be imported. In order to be able to tackle this problem, European beekeeping should receive more support in future. The report takes a thoroughly balanced approach and that is why I have voted in favour of it.
In 2010, the beekeeping sector suffered massive losses and bee stocks declined considerably. This has a negative impact on the whole environment and on agriculture, as bees are important pollinators. The situation is particularly bad when it comes to honey bees. I have therefore voted in favour of this report, which takes measures to tackle the massive bee mortality.
I welcome the resolution adopted by a large majority in the plenary session in Strasbourg on 25 November, including important contributions from Azorean beekeepers which were communicated directly in a consultation that I carried out.
Nevertheless, the final text of the resolution falls short of my initial expectations, as some of the crucial aspects for producers, such as the issue of quality standards and labelling for imported honey, should have been more thorough. It is probable that this did not happen due to a lack of awareness of some of the key problems faced by the sector. This led, for example, to local labelling not being included in the final text of the resolution.
Yet this resolution does tackle important issues for both Azorean and national beekeeping in general, following work carried out in collaboration with the sector, on issues such as honey imported from third countries, which has serious quality problems and now has inadequate labelling; the need to continue to ensure diversified agriculture in order to guarantee pollination; and, lastly, the importance of joint quality standards and research within the EU.
The apiculture sector plays a strategic role in society, providing a valuable example of a 'green occupation', improving and preserving biodiversity and the ecological balance, as well as conserving plant life, and is a model of sustainable production in a rural environment. At a European level, this sector is facing countless challenges and problems, particularly marketing issues, price volatility, difficulties in recruiting young beekeepers to the sector, decreasing numbers of bee colonies and an increase in mortality. It therefore makes complete sense to step up support for this sector.
I am pleased that this resolution has been adopted, in which the EP welcomes the Commission's report of 28 May 2010. It notes, however, that the current programmes come to an end in 2013 and is concerned about the numerous challenges and problems still facing the European apiculture sector, including, inter alia, marketing issues, price volatility, recruiting young beekeepers to the sector, the ageing profile of beekeepers in the European Union, decreasing numbers of colonies and the general difficulties emerging from multifactoral bee mortality. Moreover, it calls on the Commission to respond positively to the requests from both Member States and operators, for example, by improving statistical data in relation to production forecasts, including the application of the same quality requirements for honey, and improving and harmonising monitoring and research programmes for apiculture.
I am very pleased about the adoption of the proposal by our excellent colleague and committee chair Mr de Castro. The consequences associated with a reduction in the number of bees in the world are relatively unknown by the general public, even though bees play a fundamental role in the sustainability of our food chain. We need an ambitious research policy so that we can gain a more detailed understanding of the mechanisms which contribute to the spread of the species, and so that we can obtain the necessary means to preserve them. We cannot accept Chinese honey which is of lower quality and which does not meet our rigorous production criteria as an inevitability, as the only alternative to the shortage of honey that is slowly taking hold in Europe. I regret the fact that my fellow Members in the European Parliament did not vote for all of the amendments that I tabled. I deplore the fact that the shameful and unrestrained use of neurotoxins has been hypocritically supported in agreement with the large industrial chemical giants. Einstein said: 'If the bee disappeared from the surface of the earth, man would have no more than four years to live'. Let us ensure that we never have to find out whether what he said is true.
By adopting the resolution on the situation in the beekeeping sector, we are taking a further step towards strengthening and improving the state of this sector. The problems of this important sector, which continues to be undervalued, have a global dimension. Bees are of crucial economic and environmental importance. The high mortality rate currently observed among bee families is having a negative effect on agricultural production. We therefore need new subsidy mechanisms in the next financial perspective after 2013 which will allow a greater amount of scientific research to be conducted into the reasons for the decline in bee numbers and which will also allow relevant steps to be taken to reverse this negative trend. We should also give our support to information campaigns and training that encourage young beekeepers to become active in the sector.
I voted in favour of the report on a new Energy Strategy for Europe 2011-2020 as I believe that this new energy strategy is imperative in order to bring a competitive, sustainable and safe strategy into effect. At a time when Europe finds itself ever more dependent on energy imports, I consider it vital that it continues in its dominant leadership role in energy matters by focusing on innovation and technology.
Making our energy strategy more sustainable will require a continued focus on renewable energy, through the introduction of increased competition within the sector in order to achieve the effective implementation of the internal market for energy. That will lead to a reduction in costs and an increase in competitiveness for the economy, and will also create wealth and jobs, which are important in terms of a healthy trade balance.
I come from an outermost region which currently has a level of energy self-sufficiency of around 27%, and which aims to achieve a figure of 75% by 2012. The Azores have set more ambitious specific targets than the EU, with results that are already recognised at a European level, particularly with regard to geothermal energy, through an ambitious energy policy of partnerships between the region and the best national and international research centres.
The aim of the new energy strategy for Europe is to implement the Treaty of Lisbon with regard to a single energy market, supply security, energy efficiency, reducing dependency on imports and increasing internal energy production. I support this resolution as the European Union needs to implement legislation in this area and global energy strategies quickly. We require a long-term vision for our energy policy which will ensure that this market operates properly, provides support to state-of-the-art integrated networks, better utilises the Union's energy efficiency potential, promotes research and development, as well as innovation in this area, and which puts benefits for consumers at the heart of European energy policy. Consequently, I voted for this report, which marks a first step towards a comprehensive EU energy policy as part of the EU 2020 strategy.
Although Europe leads the field in alternative energy generation, we are still overly dependent on fossil fuels, especially oil. This dependency has international ramifications, as most sources of fossil fuel are found outside the EU. The Treaty of Lisbon has established new energy competences for the European Union, an extremely important area of competence. In response, Parliament has adopted an energy strategy for 2011-2020, which I have supported. The strategy involves encouraging investment in this field and promoting initiatives focused on renewable energies. The aim is, of course, to guarantee security of supply in the EU, which is why managing the gas and oil pipelines that currently supply the Union is considered a top priority. The strategy therefore combines short-term energy security needs and plans to provide for future European energy requirements.
I supported this important document. The inclusion in the Treaty of Lisbon of a specific chapter on energy now means that there is a firm legal basis for developing energy initiatives based on sustainability, security of supply, the interconnection of networks and solidarity. The Union faces significant problems of delayed or incomplete implementation of energy legislation, which call for strong leadership from the Commission to bridge this gap. Within the next decade, major investments will be needed in the internal energy sector, notably in new power plants, interconnections and grids, given that these investments will shape the energy mix for an even longer period, contributing to the creation of a sustainable and clean energy market. It is very important to provide for clear multiannual funding for projects in the field of energy, ensuring that the Baltic Sea region is also integrated into a single EU energy market, and that we pay the same for energy sources as other EU Member States.
I voted in favour of the motion for a resolution by Mrs Kolarska-Bobińska, because I generally share her views on how the future energy strategy of the European Union should be oriented: towards greater autonomy in relation to third countries providing fossil fuels, towards an opening up of the Member States which are still 'isolated' in terms of energy and which are not yet properly linked up to the European energy system, towards encouraging the development of renewable energies, and towards an external energy provision within the framework of the new European External Action Service. We need a coherent European energy strategy that looks to the future.
The European Union's energy security policy should allow it to anticipate crisis situations, similar to the 2009 gas crisis, and not only to react to them. This must go hand in hand with meeting the targets assumed for cutting greenhouse gas emissions by 20% and reducing energy consumption by 20% by 2020. This task is going to be far from easy, especially because the financial contribution, for the environmental targets alone, will reach EUR 58 billion. There will be, in addition to this, the financial contribution for reducing the EU's growing dependency on external energy resources. Internal and external aspects need to be combined so that the EU is no longer vulnerable in terms of its energy supply and its policies must be adapted accordingly. All the measures intended to ensure that the internal energy market operates properly should be accompanied by active diplomacy, aimed at strengthening cooperation with the main producing, transit and consumer countries. It is absolutely imperative to draw up national plans containing preventive and emergency measures. Coordinating these plans at EU level would ensure that they are effective.
I voted in favour of the report on energy strategy, which outlines the directions that future EU energy policy should take. I would like to emphasise the role of nuclear energy in the current and future energy mix of the EU, including an implicit recognition of the need to extend the lifetime of existing facilities. The strategy can be regarded as balanced from the perspective of individual sources, even though it does not once mention what is, in my view, the important role of coal when combusted in modernised power plants. It is difficult to see how we can increase EU energy security and independence without coal as a stable primary resource capable of responding flexibly to sudden increases in energy demand. The weak point is the excessively general nature of the report and the absence of accompanying legislation. The specific and practical form of the strategy will also be hugely influenced by the action plan being drawn up for achieving a low carbon economy by 2050, which is due to be published at the beginning of next year. In view of the continuing absence of regional markets and market coupling, I consider the aim of creating a unified internal market by 2015 to be highly ambitious, particularly if we take into account the fact that the European Commission does not, as I see it, sufficiently monitor the proper implementation of current European energy legislation in all Member States. The European Commission has also fittingly incorporated the so-called infrastructure package into the energy strategy, which should facilitate the construction of power networks throughout the EU.
Developing a real European energy strategy has now become imperative. As Mrs Kolarska-Bobińska's report explains, the European Union is labouring under a massive dependency on energy imports and serious shortfalls in its legislation. Like the rapporteur, I would stress that the European Union needs to furnish itself with the practical and financial resources needed to realise its objectives, not least by providing appropriate funding for research and development in the field of energy. I am also convinced that security of supply needs to go hand-in-hand with a strong partnership with Russia. It is becoming ever more apparent that we need to expand significantly the construction of gas pipelines that carry natural gas from around the world to Europe. We also need to improve the connections between networks in the Member States in order to improve energy solidarity.
The energy sector is a driving force behind economic growth. Since 2008, Europe has had a strategy for energy and combating climate change. It is vital that this strategy is implemented.
However, the Treaty of Lisbon allows us to go further, opening the way to creating a true energy community within Europe. We need to develop the internal energy market, build and forge links between energy networks, ensure energy security and energy solidarity and put the consumer at the centre of our concerns. There is a need to increase public funding and develop more tools and programmes to encourage energy efficiency. Scientific research and technology play a key role in achieving these objectives. In view of this, I welcome the launch of the various European industrial initiatives under the European Strategic Energy Technology Plan (SET Plan), and I call upon the Commission to put the rest of the measures in this plan into practice. The eighth framework programme should also make research and the development of innovative technologies its priority in the field of energy. It is therefore vital that there is adequate funding to support clean and sustainable technologies. That is the only way in which it will be possible to maintain the competitiveness of our industry, and promote economic growth and job creation.
I voted against the report on the new Energy Strategy for Europe 2011-2020. The report is fully in line with the objectives of the EU 2020 strategy, which does away with the last vestiges of social Europe. Strengthening the competitiveness of the EU, which is so strongly promoted in the report, demonstrably leads to cutbacks in wages and workers' rights in this specific sector. At the same time, in the midst of an economic crisis, with almost the entire European energy industry (power plants, grids) tending to be privatised, the report makes provision for more money for energy infrastructures, i.e. it indirectly subsidises big business. Finally, I believe that the report's attempt to link EU energy policy with its objectives to reduce climate change is a purely ostensible link, as any references are vague and do not describe a strong political will.
I voted for the resolution on the new Energy Strategy for Europe 2011-2020. The main aims featuring in this resolution are to move to a low carbon energy system and guarantee energy supply security for all Member States. Both these objectives must ensure that the EU is competitive and energy is distributed at affordable prices on the basis of a secure supply. I believe that the prerequisites for guaranteeing energy security are to extend the regulations applied in the EU's internal energy market to neighbouring countries and to make efforts to diversify energy sources and transport routes for energy imports.
The European Union has set itself a number of highly ambitious objectives for the next decade, one of them being to increase energy efficiency by 2020. This objective will help boost the volume of investment in this area and, by extension, create new jobs in both rural and urban areas. I believe that in this context, it is beneficial not only to grant financial incentives for projects of this kind, but also to launch public awareness campaigns about energy efficiency and the level of resources which can be used by consumer and energy-related products.
I voted in favour of the report 'Towards a new Energy Strategy for Europe 2011-2020' as I believe that there needs to be new strategic guidance for the sector in order to achieve the objectives set out in Article 194 of the Treaty of Lisbon, the 20-20-20 targets set out in the EU Energy and Climate Change Package, and the long-term objective of reducing greenhouse gas emissions by between 80% and 95% by 2050.
The Commission has established three objectives for European energy policy: (i) to move towards a low carbon energy system; (ii) to ensure security of energy supply; (iii) to ensure that the EU's competitiveness and the supply of energy to all consumers at affordable prices are strengthened. I broadly agree with these three objectives, but I believe that a fourth, and perhaps more important, challenge is missing here: the reduction of energy dependence, particularly as regards fossil fuels. Moreover, the target of reducing carbon emissions has to be considered with great care, so as to minimise the risks of carbon leakage and loss of competitiveness for European industries.
The Commission document entitled 'Towards a new Energy Strategy for Europe 2011-2020' makes an excellent contribution to a comprehensive EU policy for the energy sector in the context of the EU 2020 strategy. The Treaty of Lisbon provides a firm legal basis for developing energy initiatives based on sustainability, security of supply, the interconnection of networks and solidarity. We can have a new strategy for the energy sector in order to meet the objectives of Article 194 of the Treaty of Lisbon and the 20-20-20 climate package targets.
New initiatives in the energy sector should aim to move towards a low carbon energy system, where security of energy supply is guaranteed for everyone, while also ensuring the EU's competitiveness and the supply of energy to all consumers at affordable prices. The Treaty of Lisbon's objectives of a single energy market, security of supply, energy efficiency and savings, the development of new and renewable forms of energy and the promotion of energy networks must be fulfilled. This strategy must be carried out in a spirit of solidarity and responsibility, so that no Member State is left behind or isolated.
The EU energy strategy advocated in this report, and which is advocated by the Commission in its various communications on the subject, is closely linked to the definition of a Union policy described in the Treaty of Lisbon: 'completion of the EU internal energy market'.
The rapporteur is calling for 'plans to be drawn up for a European Energy Community', insisting on the implementation and transposition by the Member States of the current directives on the internal market, and considering 'as a final measure, the resubmission of key provisions of current internal market directives in the form of regulations, to ensure full direct application across the single market'. As we have repeated, we completely disagree with this proposal as an energy solution for Europe, and have therefore voted against the report.
This is a strategic sector for a state's economy and functioning, and it should be sovereign in defining its energy policies.
Moreover, the increase in dependence on imports for primary resources and consumer energy prices, coupled with disinvestment in energy infrastructure, have already revealed the failure of this private market strategy. Only the public sector can guarantee universal access to energy, its effective management and efficiency, and reduced dependence on fossil fuels.
I agree with the aims of the motion for a resolution: creation of a single European energy market, security of supply, energy efficiency, development of new renewable energy sources, and support for energy grids.
I fully endorse the request for the Commission to adopt an ambitious energy efficiency action plan in order to reduce the EU's dependency, combat climate change, increase job creation and counteract increases in energy tariffs.
It is also necessary to ensure that the integrated market is working properly by setting up an appropriate gas and electricity infrastructure system. It should be stressed, however, that particular emphasis has been placed on certain projects, without explicitly mentioning others, that are also in the European interest and contribute to the aim of achieving energy security. To achieve that aim, I believe we need not only to support certain infrastructure works, but also to have a neutral approach to all the various projects.
The European Union is currently a major player in the international energy market. However, the EU has very few raw materials and is therefore forced to import in bulk. This simple fact raises questions about security of supply and our continent's dependency on the wider world. These issues have been a real source of concern within the European Union for many years. For this reason I, together with my fellow Members of Parliament, have voted to adopt a resolution which calls on the European Union to diversify its providers in order to avoid future supply problems and to create a more rigorous strategic approach within the sector. By voting in favour of the resolution, I also wanted to emphasise that energy efficiency should be a priority for the European Union. Indeed, this seems to me to be the best way of reducing the EU's energy dependency, but also, and more importantly, of combating climate change - something which has now become an urgent necessity.
I agreed with this report and would firstly like to thank the rapporteur and the shadow rapporteurs for the first energy strategy since the entry into force of the Treaty of Lisbon. The strategy reflects the main challenges - solidarity in the field of energy and security of energy supply. Firstly, the Member States must implement legislation that has already been adopted in the field of energy. Secondly, a single internal energy market must be established, as well as a renewable energy market. Thirdly, trans-European energy infrastructure must be upgraded and modernised. Therefore, the EU must overcome any administrative and financial barriers and EU Member States must reconcile their interests and show solidarity. The same rules must apply to every project, whether it be the Yamal pipeline, or the Nord Stream pipeline. As we know, the EU's dependence on countries supplying oil and gas is increasing. The Eastern European Member States pay a heavy price for the monopoly - there is no competition, consumer rights are not protected and it is impossible to create a single market. We are dependent on fossil fuels, sources of which are being exhausted, and therefore, it is especially urgent to develop not just renewable energy but to invest in increasing energy efficiency so that we can also mitigate the effects of climate change. A major omission in current EU energy policy is the failure to direct EU funds into an area that still ranks, despite the recession, as one of the top priorities for European governments and citizens. The focus in the field of energy should be on the consumer and the protection of his rights, and the EU must strive to ensure favourable energy prices for consumers and business.
I welcome the fact that, according to this report, the Commission and Member States are to ensure that the highest international safety standards are applied in both new and old nuclear power stations. I also voted in favour of this clause. However, I would like to clarify the fact that the discontinuation of nuclear power remains my ultimate goal. Although we must move away from energy production using fossil fuels, nuclear energy is not the alternative. The potential risk is still too great and the issue of the final storage of nuclear waste is still unresolved. Promoting low carbon energy sources is a well-known argument used by the nuclear lobby to take the sting out of nuclear power. However, climate change should not be used to justify the expansion of our nuclear power.
Energy policy is, at present, a particularly important area of the European Union's activity. Preventing energy crises in neighbouring countries and ensuring energy security in Member States should be a priority for the European Union institutions. It is particularly important to ensure a balance between energy policy and environmental protection. For this reason, we must promote the increased use of renewable energy sources to the greatest extent possible. This will not only allow a reduction in emissions of harmful substances, but may also effectively limit the dependence of the EU market on foreign supplies of energy.
In order to ensure energy security, which is of great importance to all the citizens of Member States, it is essential to promote good relations between the European Union and third countries, particularly those that send supplies to Europe. Of equally great importance is the diversification of oil and gas supplies, so that the European Union becomes less susceptible to energy crises in neighbouring countries.
A sustainable European energy strategy is the basic prerequisite for safeguarding energy supplies and must therefore cover all aspects of the provision of energy. An optimum energy supply is also important for a flourishing economy, as it provides and creates jobs. I welcome the fact that the report emphasises the potential of the biomass resources of the EU Member States for producing significant quantities of second generation biofuels. The use of fossil energy must be significantly reduced in the next few years. Biomass can play a considerable part in replacing oil and gas. For independence and security of supply, the necessary resources must also be available in the field of energy. Agriculture can make a significant contribution to achieving the EU 2020 goals. We need to recognise the signs of the future and invest in renewable energy sources and green technologies. I support the parts of the report which call for measures to develop a sustainable energy policy in Europe with international importance.
I voted in favour of the report on energy strategy since it makes a constructive contribution to the European debate on the subject and lays down guidelines for the future of European energy policy. We all know that the European Union is today confronted with a host of challenges, just as we know that it is increasingly dependent on foreign energy imports. The Treaty of Lisbon was the first step towards turning the tide, because it provides a strong legal framework and legal basis (Article 194) for action on energy policy. It lays down a set of clear objectives, including ensuring the functioning of the single energy market, security of supply and energy efficiency, and promoting energy networks and renewable forms of energy. I therefore consider this document to be an extremely useful contribution to the efforts to create and implement a common energy strategy that can strengthen Europe in decades to come.
in writing. - I welcome this report on a new energy strategy for Europe which considers that any future strategy should seek to fulfil the Lisbon Treaty's core objectives of a single energy market, security of supply, energy efficiency and savings and the development of new and renewable forms of energy and the promotion of energy networks; furthermore, it should contribute to affordable energy prices for the benefit of all consumers, the enhancement of renewables in the framework of sustainable energy production, and the development of interconnected, integrated, interoperable and smart energy networks and lead to a reduced reliance on energy imports and an increase in indigenous energy production, while maintaining competitiveness and industry growth and the reduction of greenhouse gas emissions.
The Energy Strategy for Europe 2011-2020 sets out general guidelines which seek to strengthen the recently defined internal energy market. This report strengthens competitiveness and market instruments, without, however, being ambitious with regard to renewable forms of energy or reduced energy consumption. It also fails to pay proper attention to microgeneration or equality in energy supply. Finally, it binds European energy security into close cooperation with NATO. I voted against it for these and other reasons.
This report is an ode to nuclear energy, the carbon market and the Desertec project. On top of that, it advocates close collaboration with NATO. In accordance with the principles of ecology and peace that I stand for, I am voting against this report.
The three objectives set out by the Commission on European energy policy are clear and ambitious: moving towards a low carbon energy system, ensuring security of energy supply, and ensuring that the EU's competitiveness and the supply of energy to all consumers at affordable prices are strengthened. A very strong financial and human effort is necessary in order to achieve these objectives.
The Treaty of Lisbon provides the European Union with a strong legal framework and a strong legal basis - Article 194 - with a view to taking action on energy policy. A long-term vision and a new energy strategy are necessary to attain the 20-20-20 objectives of the climate and energy package between now and 2020. The European Union must demonstrate that it has will and ambition. Today, the Union is increasingly dependent on energy imports. This is why it is important for the European Union to integrate energy considerations into its policies and external actions. In addition, we need to encourage long-term investments on Community territory. Energy efficiency and energy saving must be the first priorities, in particular, through the adoption of an action plan for energy efficiency and a programme of incentives favouring renewable energies at European level.
The Union must also expand research and development efforts as much as possible. Finally, we must pay very particular attention to the competitiveness of the European Union and to the economic accessibility of energy for European industry and private consumers.
In her report, the rapporteur deals with an improvement in Europe's energy supply, something that is to be welcomed. However, it would seem that this goal is to be achieved by increasing the influence of the EU over the energy sector. Energy policy is something very specific from country to country. There is little agreement in Europe concerning the use of nuclear energy and 'renewable' forms of energy in particular.
For this reason, and because I believe that we should continue to decide for ourselves how we obtain our energy, I am convinced that energy policy is something that should be left up to the individual Member States. I have therefore voted against this amendment.
I voted in favour of Mrs Kolarska-Bobińska's report because I am aware that the road toward Europe's energy future is currently strewn with obstacles and difficulties that must be overcome. The challenges that Europe intends to determinedly and resolutely face up to are many: the European energy system needs substantial investment at a very sensitive time when it is still dealing with the economic crisis, which has affected numerous sectors. In view of the EU's current situation, I feel it is time to implement a new energy strategy with a view to achieving the goals laid down by the Climate Change Package (20-20-20). Better deployment of EU budgetary resources on EU energy and climate policies would be useful. The creation of instruments for providing incentives for the development and modernisation of energy networks would also be an interesting strategy, which I would support.
I voted in favour of Parliament's resolution on a new Energy Strategy for Europe 2011-2020 as I, like the rapporteur, believe that by including a specific chapter on energy, the Treaty of Lisbon now provides a firm legal basis for developing energy initiatives based on sustainability, security of supply, the interconnection of networks and solidarity.
To this end, it is vital to address the problem of the delayed or incomplete implementation of energy legislation and the lack of comprehensive energy strategies with strong leadership from the Commission, alongside a convincing demonstration of Member State determination and support. In view of this, the document entitled 'Towards a new Energy Strategy for Europe 2011-2020' is a first step towards a comprehensive EU energy policy in the context of the EU 2020 strategy.
I would like to highlight the following points, which are included in the proposed EU strategy: ensuring support for modern integrated networks, ensuring security of energy supply, promoting energy research, development and innovation, and putting consumers and the public at the centre of EU energy policy.
The Treaty of Lisbon defines a set of clear objectives for energy policy: ensuring the functioning of a single internal energy market, security of supply, energy efficiency and the promotion of energy networks and renewable sources of energy. The EU therefore needs to adopt a new strategy for the energy sector which allows these objectives to be met, along with the 20-20-20 climate package targets.
In the end, our group abstained in the vote on this resolution due to the excessive emphasis placed on burning coal. Despite the fact that two key amendments fell (regarding paragraphs 32 and 52), the content remains difficult for our group to accept.
Mrs Kolarska-Bobińska's report draws attention to a number of significant problems, such as the lack of a harmonised energy policy which takes account of the specific features of individual Member States as well as the need to import sources of energy from third countries. Forecasts show that dependence on crude oil will be even greater in the future, which is why the energy strategy must have many aspects as well as an international dimension, going beyond the framework of the European Union. In view of the close geographical proximity of Member States with Russia, the European Union should strive to achieve closer cooperation with our eastern neighbours under the right conditions. Our efforts should also be concentrated on achieving the objectives of the Treaty of Lisbon and, as a consequence, on creating a single energy market, while at the same time guaranteeing security of energy supply. To achieve these intentions, it is necessary to make investments in network infrastructure, because this would foster integration of regional energy markets, and also to modernise pan-European energy networks. As Mrs Kolarska-Bobińska rightly suggests, the construction of new terminals, able to bring gas from all over the world, would allow new sources of gas imports to be found, particularly from regions which are rich in this resource, such as Central Asia. The President of the European Parliament, Jerzy Buzek, and the former head of the European Commission, Jacques Delors, have also suggested making financial assistance available for development of infrastructure, because a modernised and extended energy network is a fundamental requirement for building a consistent energy policy.
in writing. - Maintaining a strategic approach to energy within the EU is becoming more and more essential as resources become traded as 'futures' and regimes in other parts of the world continue to divert these scarce resources in their direction only. Whilst I can agree that an effective solution might be energy saving, it is only a part of the wider approach necessary. The development of energy technologies such as fusion and mixtures of sustainable energy resources are essential. However, this will only be achieved by supporting energy security as a policy with other western agencies such as NATO.
An energy strategy for Europe is essential in order to implement new policies under the Treaty of Lisbon. There are now sound legal foundations for drawing up energy initiatives based on sustainability, security of energy supply, and the interconnection of networks and solidarity. The objectives of a structured plan, as submitted to Parliament, should include the implementation of a single energy market, and of security and efficiency of energy supply. It is a fact that the situation facing the energy sector in Europe has to address many challenges, now and in the future. The EU is increasingly dependent on energy imports, and energy production within the EU demands increased investment, at a time when the consequences of an economic crisis are still being faced. I would like to emphasise the importance of making better use of the potential of renewable forms of energy in the EU, along with putting EU consumers and the public at the heart of European energy policy. For the aforementioned reasons, I voted in favour of the document.
in writing. - With a projected 70% of the EU's energy being imported by 2030, often from unstable regions, security of supply must be a priority for the EU, and this resolution sets out the EU's strategy to deal with this dependence. Energy efficiency should be a priority for the EU, in particular, as it is the most effective way of cutting costs for consumers across the EU. The resolution also calls on the Commission to ensure that all current legislation is properly enforced, including a single energy market, and also reiterates the Parliament's call for the roll-out of smart meters, all of which should improve the service that consumers receive, and allow them to better control the amount of energy they use.
I voted in favour of this resolution as I believe that the European Union should make an active contribution to making the conference on climate change in Cancún promising and transparent, especially as regards funding intended for adaptation, forestry, the efficient use of resources, technology transfer, surveillance, reporting and checks.
The EU should therefore likewise facilitate strong political engagement with third countries by developing policies to build effective mechanisms for international cooperation on climate change, both within and beyond the United Nations framework convention on climate change. It is also worth pointing out the historical responsibility borne by the developed countries for irreversible climate change and their obligation to assist the developing countries and the least-developed countries in adapting to these changes, including by providing financial support for national adaptation programmes of action (NAPAs) as important instruments for adaptation to climate change which promote ownership.
In the week preceding the climate change summit in Cancún, the European Parliament has adopted a resolution on the summit objectives. The failure of the Copenhagen Summit, for which we had such high hopes, is still very much in people's minds, and we all hope that the next chance to advance international cooperation on climate change will not prove another missed opportunity. Unfortunately, I do not think that the resolution adopted in the last plenary session on Thursday is particularly helpful. My colleagues in the Group of the European People's Party (Christian Democrats) and I wanted to maintain the target of reducing greenhouse gases by 20% by 2020, which would have given us a good basis for negotiations with the US and China. However, the Group of the Greens/European Free Alliance and the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament succeeded in adopting the unrealistic target of 30%. I do not think that this kind of unilateral approach is good news for the impending negotiations in Cancún, and in my view, it is a pity that the resolution, which I opposed, has been adopted.
I supported this resolution. Concrete commitments could not be reached at the Copenhagen conference on climate change. Subsequent talks in Germany and China also failed to deliver the expected outcome and therefore, much hope is being placed on the conference in Cancún, where substantive steps need to be agreed - the conclusion of a comprehensive international post-2012 agreement - which should be in line with the latest developments in science and consistent with our intentions of halting the warming of the atmosphere by 2020, and of limiting global warming to 2 degrees by 2050, compared to 1990 levels. I agree with the position set out in the resolution that the European Union should take a leading role in the climate negotiations and actively contribute to a more constructive climate conference in Cancún. Only the European Union has approved binding climate change reduction targets and intends to adopt even more ambitious targets. Therefore, it must be in the EU's interest for other countries to make such commitments, because the EU's economic growth and competitiveness depend on it.
A few days before the opening of the climate change conference in Cancún, the joint resolution voted on by Parliament calls on 'Heads of State or Government worldwide to demonstrate real political leadership and willingness during the negotiations'. We need specific and rapid measures, because the assessment is a harsh one: as things stand, our commitments are not likely to minimise damage due to climate change. In short, our governments must do more, and they must do it more quickly. The European Union must play a driving role in the negotiations by speaking with a single voice so that it can carry some weight when dealing with China and the United States. As far as the objectives are concerned, we require more ambition. We must adopt the objective of a 30% reduction in greenhouse gas emissions in the EU by 2020 compared with 1990 levels (paragraph 16). Although it is true that the fight against climate change has been set as one of the major political challenges for a number of years, we have not yet seen the results expected. For example, on the 2020 objectives concerning energy efficiency and the 20% renewable energy rate, the numbers do not add up. Cancún is an opportunity to do things better; let us not miss it yet again.
I voted for this resolution because the European Union must play a leading role in climate change negotiations, as trust in the international negotiations on climate change needs to be restored after the disappointing outcome of the climate conference in Copenhagen. I support the European Parliament's call to take concrete measures to halt deforestation and its proposal to establish an effective global emissions trading market. I would like to stress that we must enhance natural removals of greenhouse gas emissions which promote the conservation of biodiversity. Hopefully, substantive steps will be agreed in Cancún which should be in line with the latest developments in science in order to safeguard the survival of all nations, peoples and ecosystems.
Furthermore, it is very important to take substantive decisions in Cancún as regards financing and especially the degree of additionality in financing for adaptation, forestry, resource efficiency, technology transfer, monitoring, reporting and verification. It is also very important to guarantee full transparency in connection with, and a strong political commitment to, the implementation of the fast-start financing.
The success of the climate change conference in Cancún is vital to the credibility of the negotiating process under the auspices of the United Nations. It is therefore crucial that concrete commitments and realistic objectives are adopted. Reaching an agreement on aspects such as policies for forest protection, the transfer of technology to developing countries and funding is vital.
If there is a failure to reach a global agreement, Europe should still remain open to considering a second commitment period of the Kyoto Protocol, but should impose conditions, especially with regard to the environmental integrity of the protocol, the redesigning of the clean development mechanism and the undertaking of commitments by the major emitters worldwide, such as China and the US.
The initial form of the resolution on the Cancún climate change conference has been changed quite a lot and its content has been watered down considerably by incorporating the amendments tabled by the Group of the European People's Party (Christian Democrats). Nonetheless, I voted in favour of it, because I consider that there is an urgent need for fast and coordinated action at international level to combat climate change and that the resolution as a whole still contains numerous positive points and makes an important contribution on the part of the EU to the Cancún conference. The report criticises the lack of preparation for the conference, emphasises the need to reduce emissions by at least 40% and calls on the EU and the Member States to implement the principle of 'climate justice'. It also highlights the historical responsibility borne by the developed countries and recalls their financial commitment and the objective of Official Development Assistance, with a baseline of 0.7% of GNI. The conservation of biodiversity and the ecosystem is the focal point and the right of access to drinking water and the need to preserve forests and develop a forestation policy are also recognised. Finally, it rightly points out that the potential for energy saving is not being exploited and underlines the need to increase the energy efficiency of buildings and transport.
Climate change is a problem of global relevance and therefore requires joint responses. A unilateral commitment is a positive sign, however, and is therefore desirable, but it is not enough.
Although the data confirm that it will not be the EU that suffers most from the rise in CO2, that in itself does not mean we should have no sense of responsibility, including for what has been done in the past. We cannot therefore back out of our commitment to make a tangible contribution to reducing emissions, although it is worth stressing that our efforts are essentially diplomatic in nature.
In particular, we need to form a consensus on certain basic issues and then tackle them together with the other players. There may, in fact, be a very strong incentive to act as a free rider, but that should be discouraged in every possible way; otherwise, the costs that our production system is already beginning to pay - and paying willingly, provided it gets results - will be in vain.
I voted for the European Parliament resolution of 25 November 2010 on the UN climate change conference in Cancún with a view to meeting the overall objective of limiting the annual mean surface temperature increase to 2 ºC ('the 2 ºC objective'). The consequences of failing to meet the 2 °C target may be particularly serious. Up to 40% of species will face extinction, millions of people will be displaced owing to rising sea levels and more frequent extreme weather events, crop yields will decline, food prices will increase and global economic output will fall by at least 3%. The scientific arguments about climate change and its impact are glaringly obvious. This is why it is paramount that a legislative framework is created which will monitor the proper implementation of these measures.
I think that the European Union and its Member States must define and implement a principle of 'climate justice' and, therefore, introduce an equity clause in future international climate negotiations. I believe that it would be the greatest injustice if the world were unable to curb climate change, because it is specifically poor people in poor countries who would suffer.
I am voting in favour of the bulk of the measures and proposals presented in this report. Following the disappointing outcome of the climate conference in Copenhagen, it is necessary to restore trust in the international negotiations on climate change. Once again, it is up to the European Union to take a leading role in the climate change negotiations and make an active contribution so that Cancún results in more constructive, transparent and bold commitments.
I also believe that the European Union should aim to step up its climate diplomacy activities, seeking strong political engagement with third countries by developing policies to build effective instruments and mechanisms for international cooperation on environmental protection and climate change. In this attempt to achieve bolder and more ambitious results, I also believe that in the final phase of the COP 16 negotiations, the European Union should give its chief negotiator some flexibility to react to developments thrown up by the negotiations.
The European Union must speak with one voice and show that it is ambitious and persuasive during the climate change conference in Cancún. The failure in Copenhagen must not be repeated. We need specific and rapid measures, because the assessment is a harsh one: as things stand, our commitments are unlikely to minimise the damage caused by climate change. The European Union must play a pivotal role in the negotiations by speaking with one voice to make its presence felt in its dealings with China and the United States. The major target to be met is that of a 30% reduction in EU greenhouse gas emissions by 2020 compared with 1990 levels. We must also ensure that industrialised countries such as the United States make a commitment to developing countries in order to help them combat and adapt to climate change, by combating deforestation, desertification and so on. It is time for our governments to take stock of the climate challenges ahead of us and to reach a political consensus that allows for the implementation of a true global policy for combating climate change.
The European Union has already adopted the ambitious objective of a 20% reduction in CO2 emissions by 2020 during the French Presidency in 2008. It is already very difficult to gain acceptance for this objective from the other countries involved in the international negotiations on climate change. Without international agreement, this European objective may also mean a loss of international competitiveness for European businesses in some sectors of the economy.
Proposing a new objective of a 30% reduction in CO2 emissions in the European Union is therefore completely disproportionate, and that is why I voted against this motion for a resolution. The position adopted by Parliament today does not put the European Union in a credible position when it comes to negotiating with its partners to reach an agreement during next week's Cancún conference.
I voted in favour of the resolution on the Cancún climate change conference as I believe that Parliament should send a clear message that world leaders need to demonstrate their political leadership during the negotiations in order to progress to the level of the United Nations Framework Convention on Climate Change and the Kyoto Protocol.
Regardless of the debate on the causes of climate change, and on verifying whether human action has caused and can reverse it, it is now clear that this issue has very serious implications in extremely diverse areas of human life, and that it is threatening to cause imbalances at global level. Therefore, we cannot fail to monitor it closely and with concern. In particular, climate change has caused the worrying rise in sea level, forced migrations, and the fight for access to waterways and more fertile land, as in Sudan, pitting nomadic herdsmen against settled farmers. The EU must actively participate in this global effort and do its best to monitor this problem and seek lasting solutions, which will ideally be able to reconcile scientific and technological progress, and the development of populations with environmental quality and respect for nature. The Cancún climate change conference is an excellent opportunity to pursue this objective in order to establish more ambitious targets and reach a more solid and comprehensive collective commitment to combating the problem.
I support a binding agreement featuring an international system of sanctions for the climate summit in Cancún. It is clear that such an agreement will only make sense if it is binding on the major global emitters: the US, China and India. The EU has been a leader in combating climate change, and should be encouraged to build on this leadership, although without forgetting the tremendous efforts that our industries have already made to respond to the mandatory reductions in emissions within Europe. It should be noted that the EU is responsible for around 15% of global emissions, and it is estimated that this percentage will fall to 10% in 2030, while the US, China and India are responsible for half of global emissions, with this figure continuing to rise.
As a result, I cannot agree that the EU should unilaterally limit its CO2 emissions by 30%, rather than the target of 20%, if this is not going to be duly matched by other countries, notably the US. That does not mean that the EU's ambition should be scaled back. On the contrary, I believe that, even if others do not go along with us, we should continue to focus our efforts on scientific research, technological innovation relating to non-carbon energy sources, energy efficiency and the creation of green jobs, in order to increase our competitiveness.
This resolution repeats some of the gaps, weaknesses and errors of the position that Parliament adopted at the Copenhagen conference on climate change, not recognising the reasons behind its spectacular failure. The discussion is still overly focused on reduction targets, to the detriment of ways to achieve them, which discredits the whole debate. There is insistence on a market approach, although market instruments have already shown their ineffectiveness and perversity. It falls short of what is needed in the discussion on the distortions introduced by so-called flexibility mechanisms and the need for their abolition or recasting. There is an obvious misunderstanding of the meaning and serious importance of the principle of a 'common but differentiated responsibility' when placing the world's major historical polluters, such as the US, the biggest global emitter per capita, which is resisting making serious commitments to reduce its emissions, on an equal footing with emerging economies such as China or India, with per capita emissions that are 10 and 4 times lower respectively than those of the US.
In terms of funding adaptation and mitigation in developing countries, the severe constraints that weigh on these countries continue to be ignored, such as the massive, unfair foreign debt carried by the least developed countries. Notwithstanding some positive points, the general content of the resolution does not merit our support.
After the failure of the Copenhagen conference, we are at last hoping to move forwards. I welcome the resolution on the Cancún climate change conference, particularly the amendments by the Group of the European People's Party (Christian Democrats), which state a sensible and pragmatic principle: no increase in the emissions reduction quota can be decided unilaterally by the EU in the absence of tangible commitments by the other major world players.
Europe must certainly continue to lead the fight against greenhouse gas emissions, but this cannot be done in the name of an environmentalist ideology that requires no joint acceptance of responsibility and ends up penalising hundreds of thousands of Europe's small and medium-sized enterprises, particularly during a crisis period.
I have voted against today's motion for a resolution on the climate conference in Cancún (COP 16) because I feel duty-bound to climate protection, by which I mean realistic climate protection that combines sustainability and economic development. It is a major step for me to vote against a report I played a significant role in drafting. However, the motion for a resolution is a 'green pipe-dream' that pursues excessive and unrealistic targets. We have succeeded in talking down some of the demands, such as limiting the rise in the average temperature to 1.5 °C. If we had pursued this demand, we would have had to reduce our emissions to zero in the next ten years and strive for negative emissions in the short or long term. We did not manage to prevail in respect of a unilateral rise in EU reduction commitments, despite the fact that this is not helpful to negotiations at present and that we lack investigations as to how specific reductions are to be achieved. We must avoid making such demands, as we risk losing credibility among our partners throughout the world, particularly those who are still unsure about joining with us. Credibility is our chief asset at present. I am convinced that in our efforts to secure this, Europe must speak with one voice. That is why I am supporting the Council and the Commission.
Hopes were dashed when the Copenhagen Summit failed to set ambitious targets to combat global warming. The European Union now needs to be unwavering in its commitment to achieving a convincing result at the Cancún Summit. To this end, Parliament has adopted a resolution which seeks to raise the European Union's target for reducing greenhouse gas emissions from 20% to 30% by 2020. I voted in favour of this resolution because I feel that we have no more time to lose and that if we delay and prevaricate further, we will miss our chance. The European Union needs to be the driving force within the international community if we are to achieve real results.
I voted against the final adoption of this resolution.
The unrealistic nature of the objectives that have been voted on is striking.
The EU's unilateral adoption of an objective for reducing emissions by 30% by 2020 would have grave repercussions in France in terms of competitiveness and jobs.
There are too many uncertain factors weighing on the negotiations for the EU to set itself such restrictive objectives. Last year, Europe made the mistake of believing that it could impose its vision of things on its partners during Copenhagen. If the EU makes these mistakes again, there will not even be any question of it participating at the negotiating table.
We will only be able to talk of 30% when an international agreement on this figure is concluded.
I voted in favour of the resolution on the Cancún climate change conference because now more than ever, in the wake of the failure of the Copenhagen Summit, the European Union needs to be united in pushing for tough targets. In particular, the text sets out a target of reducing greenhouse gas emissions in the EU by 30% by 2020, with a view to limiting the global temperature rise to 2 °C. A realistic document, the resolution takes into account the fact that Member States have a 'common but differentiated responsibility' which reflects their development and growth. It also proposes the creation of a 'green climate fund' which could be used to provide funding where required, with priority given to vulnerable countries.
I have voted against the resolution. My explanation: was it even possible to count all the voices in the European Parliament that demanded that the EU speak with one voice in Cancún? Today's vote has demonstrated that Parliament is still unable to do so. One of the key negotiating positions of the EU is that we should not accept any new commitments unilaterally. Parliament has rejected this by a slight majority. That is why I voted against the resolution. I hope that Commissioner Hedegaard will stick with the positions which have previously been agreed.
The Danish Social Democrats have abstained from voting on the obligation for a 40% reduction. The Social Democrats support 40% in principle, but in this particular vote, they chose to support 30% as a result that is achievable in practice. This is also reflected in the final result.
I regret the fact that, in the context of the resolution on the climate conference, the call for a global tax on financial transactions, the revenue from which could be used, among other things, to combat deforestation and desertification, did not receive the support of the majority in the European Parliament. Unfortunately, the conservative majority did not follow the recommendations of the social democrats on this issue. I am pleased that we have adopted the target of limiting global warming to a minimum of 2 °C, without ruling out from the negotiations the possibility of limiting the temperature rise to 1.5 °C, in order to be able to ensure the survival of all countries, peoples and ecosystems.
in writing. - Climate change is a real and immediate challenge that the countries of Europe are facing. It is vital that there is a worldwide decision made quickly that may help stem the worst results of climate change. Therefore, I would like to see progress at the Cancún conference.
in writing. - I voted for this resolution, which sets out Parliament's position in advance of the Cancún climate change conference. It emphasises that substantive steps need to be agreed in Cancún to pave the way for the conclusion of a comprehensive international post-2012 agreement in South Africa in 2011, which should be in line with the latest developments in science and consistent with at least achieving the 2 ºC objective, without prejudice to moving to a 1.5 ºC temperature increase limit in order to safeguard the survival of all nations, peoples and ecosystems. It calls on the European Union once again to take a leading role in the climate negotiations and to actively contribute to a more constructive and transparent climate conference in Cancún.
I voted in favour of the motion for a resolution on the run-up to the climate conference to be held in Cancún from 29 November to 11 December, essentially because we need to arrive in Mexico with a clear, well-defined common position. I welcome the European Union's constructive attitude in agreeing to consider a second commitment period of the Kyoto Protocol. However, it should not budge one inch on the conditions put forward regarding emissions. None of the actors in the international community should ever think of leaving Europe to its own devices, in the hope that it will solve the whole world's problems by itself.
This resolution accepts some of the arguments made at the Cochabamba Summit. I am very pleased about that, and I am astonished that it is not cited at all in the resolution. It proposes to define and to apply the principle of climate justice and recognises, without citing it, the climate debt owed by the northern countries to the southern countries. The objectives that it proposes in relation to reducing greenhouse gas emissions are in accordance with those stated by the IPCC.
Moderation in energy, whatever the word used, is finally on the agenda. If the pollution rights exchange known as the 'carbon market' and the establishment of a 'global carbon market' were not one of the main pillars of this resolution, I would have been able to give it my vote.
Once again, there are great hopes surrounding the climate change conference in Cancún. The countries with the greatest responsibility must continue to work towards reductions in greenhouse gas emissions. This problem, which is a matter of concern all over the world, needs a fast solution.
The EU must be capable of taking a leading role in the fight against climate change. Every country, from the US to the so-called emerging countries, including China, which are heavy polluters, must also accept its responsibilities in a fight that is leaving less and less room for new opportunities. The sustainable future of humanity is at stake. If nothing is done in time, we could reach the point of no return.
During the forthcoming climate conference in Cancún, globally binding limits are to be agreed for CO2 greenhouse gas emissions because the previous Kyoto protocol runs out in 2012. While the European Union is working to reduce CO2 emissions by 20% by the end of the decade, Parliament is actually looking for a 30% reduction. We have not succeeded in achieving our climate targets to date, a situation that will not improve by setting a higher percentage reduction. This is particularly the case when emissions trading simply allowed some of the emissions to be moved elsewhere.
Here in Europe, we have a high level of environmental awareness, something that is not the case in some of the so-called emerging economies. One only has to think of China or India, for example. I am quite sceptical in relation to the system used to date. My scepticism stems mainly from the fact that more nuclear power stations are to be built in order to reduce CO2 emissions. This would simply mean jumping out of the frying pan into the fire. I simply cannot support such a proposal.
Climate change is one of the greatest environmental problems of our time and, in turn, is also causing numerous natural disasters. Some time ago, we committed ourselves to reducing the emission of greenhouse gases into the atmosphere. However, it seems that we may not achieve the targets set. On the other hand, no targets can be reached until the world's major polluters join the EU. Therefore, it is irresponsible to set even greater targets until less ambitious targets have been achieved. Furthermore, if we begin to reach higher targets, we will ram ourselves into a corner - as it has to comply with more stringent requirements, EU industry will be unable to compete on a level playing field with industry in countries that do not set such stringent requirements. Therefore, although setting ambitious targets makes us leaders in the fight against climate change, it by no means contributes to the EU's objective of becoming the world's most competitive region. I voted against the final document because, while I have no doubt that the EU can lead the way in terms of reducing climate change and we all know our commitments to nature, we must set goals that are as realistic as possible and move towards them in a consistent manner.
The fact that the European economy had to cut back on its production on account of the crisis, resulting in reduced levels of emissions, is not an argument for the 30% reduction in CO2 emissions being called for by the EU Climate Action Commissioner, Mrs Hedegaard, now that the 20% reduction can easily be achieved as a result of the economic crisis. However, climate protection can only succeed if it is carried out globally. There is little point in reducing CO2 emissions throughout the EU while, at the same time, shifting industries that are harmful to the climate and the hazardous waste from industrial nations to developing countries. On the other hand, restrictive EU measures hold our economy back and impede our companies in international competition. Therefore, we should say 'yes' to climate protection, but not at the expense of our companies and not if we are the only ones taking the measures. I therefore voted against this motion for a resolution.
I voted in favour of the motion for a resolution on the climate change conference in Cancún so that Europe may express its support for the climate change agreements in a conference of international importance. The European Parliament hopes that the Heads of State or Government will give the greatest priority to the issue and agree on specific measures in which the EU itself can play a leading role by emphasising our commitment to the Kyoto Protocol. Global warming is now scientifically proven, and so the target must be to stabilise global greenhouse gas emissions no later than by 2015 in order to halve emissions by 2050. This will keep the temperature rise down to below 2 °C, thus saving countries, populations and ecosystems.
The climate change conference in Cancún (COP 16) is crucial for all Europeans and for people all over the world. We need a responsible and ambitious policy at this level from all political players. The European Union has a key role and must lead ambitions on climate change.
In view of this, I voted against Parliament's resolution as I believe that the targets it sets out are not ambitious enough. Indeed, I cannot accept a target above 1.5 °C in a future comprehensive international post-2012 agreement in South Africa, given the latest developments in science. Regarding the commitments on reducing emissions, the increase must also remain below 1.5 °C, which requires that global greenhouse gas emissions peak by 2015 at the latest and are reduced by at least 50% as compared with 1990 by 2050, and continue to decline thereafter.
These are not mere percentages, but targets that have been scientifically researched as possible and vital in order to create a decisive turning point in the path that we have gone down towards the destruction of significant parts of our planet's biodiversity.
I voted for this resolution in the firm conviction that we are going to achieve a different result this year in Cancún. Learning from the positive outcome in Nagoya in October and the negative experience from Copenhagen in 2009, I think that the EU will speak with a single voice. Based on its mandate, the EU and its Member States must continue to play a constructive role globally in order to achieve a legally binding post-Kyoto agreement. NGOs and civil society must be fully involved in this agreement so that it is implemented properly and greater transparency achieved. This is why I welcome the fact that 5 000 representatives of civil society have registered to attend the COP 16 proceedings.
I voted in favour of this resolution as I believe that the European Union should demonstrate its strong commitment and determination in the context of the global effort to find solutions that can mitigate climate change and its effects.
Let us say straight away that the Cancún climate change conference is not going to be a success. There is good reason for this pessimism, given the real lack of will displayed in these last few months by the main protagonists, the United States and China foremost among them, without whom a quantified and binding agreement cannot be envisaged. For all that, it is not necessarily the case that Cancún will be an exact copy of Copenhagen and will cause as much disappointment among citizens. In the resolution adopted at noon today, the European Parliament reminded us that we should aim for the objective of a 1.5 °C temperature rise limit in order to ensure the survival of all nations, all peoples and all ecosystems. This is a question of responsibility with regard to future generations. The resolution reminds us that in order to be credible, the European Union must not only honour its commitments to provide USD 30 billion of aid to the poorest countries for the period 2010-2012, but also show imagination in order to save the planet. It must also provide new sources of financing: a tax on financial transactions, international taxes on business, national taxes on emissions and contributions on air tickets, proposals that I and 292 other MEPs supported.
in writing. - The ENVI resolution was fairly narrowly adopted (final vote 292/274/38) with the following changes/remarks: the reference to 'without prejudice to moving to a 1.5 ºC limit' was deleted with a narrow majority (RCV Amendment 14 and Amendment 18: 307/304/xx); the explicit mention that LULUCF and AAU loopholes could nullify all Annex I targets was deleted (Amendment 16: 316/301/xx), but other paragraphs requiring robust rules that are designed to deliver emissions reductions from Annex I remained. Without an electronic check a paragraph repeating the UNFCCC 4AR science and 40% was said to have been defeated (although in a separate vote on the same paragraph the part about 40% being required by science for +2 °C had been maintained). The paragraph reiterating 'the need to adopt a domestic greenhouse gas emissions reduction target for the European Union of 30% by 2020 as compared with the 1990 level, in the interests of the future economic growth of the European Union' was maintained (PPE Amendment 20 rejected by RCV: 298/316/xx). All in all it remains a good resolution, containing many good messages regarding the Kyoto Protocol, limits to offsets and criticism of LULUCF and AAU loopholes as well as strong language on the historical responsibility of industrialised countries and the need to finance developing country climate efforts.
in writing. - As the move towards the conference gathers pace, it is clear that a real chance exists for the EU to make a positive contribution in Cancún. Having listened to the Chair of the Committee, Jo Leinen, I am convinced that at its heart, a multilateral agreement can only be reached if the suspicion of BRIC countries can be removed. Similarly, the commitments of many countries to meeting contributions towards helping developing nations has to be driven forward at the conference.
During yesterday's vote in the European Parliament, I voted in favour of the resolution on the climate change conference in Cancún (COP 16). The reason I did this is that the resolution deals with an extremely important subject - the fact that the EU must demonstrate shrewd political leadership in the climate negotiations. Developing countries are affected particularly badly and therefore, world leaders must do their utmost to ensure that the climate negotiations do not jeopardise the Millennium Development Goals. However, I would like to emphasise in particular that I voted against the wording in the resolution that urges the EU, in the negotiations, to propose a tax rate of 0.01% on financial transactions. This sort of tax is not the right way to go and it will not help the developing countries to combat and adapt to climate change.
There have been further serious incidents in Western Sahara recently. This territory, which was under Spanish administration until 1976, is still the subject of considerable tension between the Moroccan authorities and the independence movement. Located between the Atlantic, Mauritania and southern Morocco, Western Sahara has been divided between the latter two countries since Spain's withdrawal. The resolution proposed by some of my fellow Members regarding the tragic events on 24 October 2010 was produced as a matter of urgency even though a degree of hindsight is essential in such cases. I have therefore chosen to abstain from the vote and will monitor the ongoing investigation closely.
I support this resolution. After more than 30 years, the Western Sahara decolonisation process remains unfinished. The human rights situation, the acts of violence in the civilian camp, and the ongoing conflict and the consequences of this conflict on the whole region are cause for concern. I share the concern expressed in the resolution over the attacks on the freedom of the press and information that many European journalists also endured. There must therefore be an independent international investigation under the auspices of the UN to explain the deaths and disappearances of civilians. It is also important to establish a human rights monitoring mechanism, release human rights activists and grant the press, independent observers and humanitarian organisations free access to Western Sahara.
I support the United Nations investigation into the issue of Western Sahara, and its position that Morocco should allow journalists, independent observers and humanitarian organisations free access to this particular region. I am aware that Morocco is a strategic partner and ally of the European Union in combating radical Islamic fundamentalism.
However, I do not accept the Moroccan authorities' attitude towards the serious, violent incidents that took place in the Gdaim Izyk camp in Western Sahara on 8 November, which caused the death of an as yet unknown number of people. I am glad to be a member of an institution like Parliament, which has the protection and promotion of human rights as one of its basic principles. In view of this, I recognise the need to call upon UN agencies to propose the creation of a mechanism to monitor human rights in Western Sahara. I congratulate the UN Secretary-General and his personal envoy on their efforts to find a just, lasting and mutually acceptable political solution allowing for the self-determination of the people of Western Sahara.
The situation of Western Sahara has been dragging on for more than 30 years without any apparent solution. Along with the Israeli-Palestinian conflict and the conflict in Cyprus, it is part of a group of cases that are proving difficult to resolve and are lasting a long time. Despite some individual initiatives for opening channels of dialogue, which are to be welcomed, today it seems clear that the opposing parties have not yet been able to take concrete steps towards a negotiated solution to the conflict. The recent news of incidents that have taken place at the Gdaim Izyk camp are causing major concerns regarding respect for the human rights of the people of Western Sahara by the Moroccan authorities, and hints at a disturbing upsurge in this conflict. I hope there will be a definitive end to this problem, and that a political and administrative solution can be found to the conflict, in order to reconcile the interests of the parties.
We are pleased that Parliament has strongly condemned the violent incidents that took place in the Gdaim Izyk camp in Western Sahara on 8 November, which caused the death of an unknown number of people.
We hope that the Commission and the Council will demand the measures that are proposed here, stressing the need for UN bodies to propose the creation of a monitoring mechanism for human rights in Western Sahara and demand compliance with the resolutions that have already been adopted, including self-determination for the people of Western Sahara.
As it says in the resolution, 'the United Nations would be the most appropriate body to conduct an independent international inquiry in order to clarify the events, the deaths and the disappearances'.
The attacks on the freedom of the press and information that many European journalists have suffered are also regrettable, and the Kingdom of Morocco should be urged to permit free access and free movement in Western Sahara for the press, independent observers and humanitarian organisations.
Finally, we would like to stress the importance of increasing funding and supplying the humanitarian aid needed by the Sahrawi refugees who live in the Tindouf region, whose numbers are estimated at between 90 000 and 165 000, with a view to providing their basic necessities of food, water, shelter and medical care, as well as an improvement in their living conditions.
The self-determination of peoples has always been a priority for the Northern League. Today, we are voting on a motion for a resolution that aims to guarantee respect for human rights and acceptable socio-economic conditions for the people of Western Sahara. We condemn the violent and unjustified reaction of the Moroccan Government, which bloodily put down a peaceful and democratic protest demonstration. We therefore call on the Commission and the Council to suspend negotiations on the association agreement between the EU and Morocco. I give my full support to the resolution based on these premises.
in writing. - I was delighted to be able to co-author, on behalf of the S&D Group, Parliament's resolution on Western Sahara. I am dismayed that protests in Western Sahara have been met by a violent clampdown by the authorities and I share the fears expressed in this resolution for the safety of Sahrawi human rights defenders. The situation in Western Sahara remains one of the final vestiges of decolonisation and, after 30 years, needs to be resolved. I welcome the call in this resolution for a just, lasting and mutually acceptable political solution in full accordance with the UN Security Council resolutions, and I would once again echo the UN in urging that there must be a referendum of the people in the region.
in writing. - I voted for this resolution on the unfortunate situation in Western Sahara. I am shocked by the violent incidents which took place in the Camp of Gdaim Izyk and in the town of Laâyoune, as well as by the use of force on the very same day on which the third cycle of informal talks on the status of Western Sahara opened in New York. I deplore the loss of human life and express my solidarity with the families of the dead, the injured and the disappeared and urge the setting up, under the aegis of the United Nations, of an independent and transparent committee of inquiry with a mandate to establish the responsibilities of the various parties for triggering the aforementioned events, and to indicate what casualties occurred. I am also astonished that European parliamentarians and journalists were refused access to Western Sahara and call on the Moroccan authorities to allow the press and non-governmental organisations access to the region.
The situation in Western Sahara is very worrying, and Parliament should give a clear signal that it condemns what is happening there. Acts of violence on both sides need to stop in order to make way for transparent dialogue in good faith, putting an end to a conflict which has already caused too many deaths and is still resulting in large numbers of displaced people and refugees. The EU must continue to make an effort to provide humanitarian aid to these refugees so that they have the basic conditions for survival.
I voted in favour of this resolution because it sends a loud, clear message reinforcing the right of the Sahrawi people to self-determination, and condemns the atrocities committed by the Moroccan Government. It is positive because it condemns Morocco's violence in dismantling the Sahrawi Dignity Camp, the death of the young Nayem El-Garhi and the information blockade to which the occupying force is subjecting the Western Sahara, preventing journalists, NGOs and elected officers from gaining access to the area. Although my group had asked for the EU's association agreement with Morocco to be frozen due to infringement of the second clause, I have given my support to this resolution because it demands an international investigation conducted by the United Nations, it calls on Morocco to 'abide by international law regarding the exploitation of the natural resources of Western Sahara' and 'insists on the necessity to call on UN bodies to propose the setting up of a human rights monitoring mechanism in Western Sahara'. For all these reasons, even though I would have liked a firmer and clearer condemnation, I voted in favour.
The reason why I voted in favour of this resolution on the current situation in Western Sahara is rooted in the commitment that has always been shown, with particular emphasis on the way the conflict between Morocco and the Polisario Front over Western Sahara has developed, above all, because of the obvious implications of that problem for stability in the region.
Clearly, Morocco has been invited on several occasions to maintain an open, flexible dialogue with no preconditions in order to obtain small but significant steps forward in the peace talks brokered by the United Nations. I personally have always supported the efforts made by the UN and its envoy, Mr Ross, aimed at holding bilateral political, negotiated and sustainable talks between the two parties.
In many EU countries, including Italy, there is widespread sensitivity and awareness regarding the conditions in which the Sahrawi people live, with particular understanding for Morocco's positions and points of view. The Union, particularly the Mediterranean countries, has always been to the fore in terms of giving the Sahrawi people humanitarian aid, because the principle of solidarity towards people living in such problem circumstances is fundamental.
I voted as I did with a view to achieving a gradual improvement in the current situation through a reciprocal commitment to cooperation and dialogue.
I supported this resolution as I believe that the fight for human rights is crucial. There have been reports from Western Sahara of instances of police violence against citizens who were holding a non-violent protest camp outside the city of Laâyoune against the social, political and economic situation and against their living conditions. The police forces used tear gas and batons against the demonstrators in order to evacuate the camp.
This is more than a political issue with a neighbouring state. We are looking at a violation of human rights that we must all condemn, without exception, and so I am voting in favour of this resolution and adding my voice to those of my fellow Members in urging all parties to remain calm and refrain from all acts of violence.
Following the multiple attempts by the Moroccan regime to prevent Parliament from expressing its opinion on the human rights situation in the Western Sahara, we must welcome the fact that on this occasion, the Moroccan lobby has failed. I consider the constant interference by Morocco to be unacceptable. Likewise, the text of the resolution is just a compromise between positions that are based on very different analyses. I therefore wish to state our group's position in favour of the Sahrawi people, and specifically our condemnation of the provocative and irresponsible way in which the Gdaim Izyk camp was dismantled. We cannot place those who attack, torture and massacre on the same level as those who seek to defend themselves. There needs to be an independent investigation, and freedom of access and movement needs to be given to those responsible for the media and information. The EU, and especially Spain and France, must assume their historical responsibility and demand that Morocco ceases its inhibiting and intransigent attitude, even by freezing the numerous trade agreements and special relationships that exist between the EU and the Kingdom of Morocco, and by doing everything possible to ensure that the referendum on self-determination included in numerous United Nations resolutions is held.
The violent incidents that occurred in Western Sahara as the Gdaim Izyk camp was being dismantled and in the town of Laâyoune are very serious and must be roundly condemned. The European Parliament is quite right to express its concerns about how the situation in the region has deteriorated. As the United Nations has pointed out, the parties involved in the conflict need to agree to seek a realistic political solution that is fair, sustainable, acceptable to both sides and in line with the relevant UN Security Council resolutions. However, it is unfortunate that the text was produced before Parliament had access to all of the facts and detailed information about the circumstances that triggered this tragedy, including the exact number of victims. Journalists, independent investigators, observers and political decision makers need to be given time and access to the town of Laâyoune and the refugee camps in order to shed light on the events. The distress of the Sahrawi people should in no way be exploited to incite further acts of violence.
in writing. - I voted in favour of the joint resolution on Western Sahara. However, I strongly regret that the resolution fails to mention and criticise the illegal fisheries agreement between EU and Morocco, which allows European fishing fleets to operate in waters within the occupied Western Sahara territory.
I have voted in favour of the resolution on the situation in Western Sahara. This joint resolution sends out a strong signal from the European Parliament condemning the recent resurgence of violence in Western Sahara. On 8 November, the Sahrawi protest camps were violently broken up, as a result of which there were many deaths on both sides and many of the inhabitants injured. The camps were a sign of the Sahrawi people's peaceful protest against the repression, marginalisation and plundering of their natural resources (including fish) which they have experienced and the poor conditions in which they have been living under the Moroccan occupation. The resolution calls for an immediate end to the violence and the establishment of an independent inquiry into the events at Gdaim Izyk and Laâyoune. There are calls for the Moroccan authorities to allow journalists, humanitarian organisations, MEPs and independent observers free access to Western Sahara.
The increased repression of human rights activists and Sahrawi activists by the Moroccan authorities (arbitrary arrests, charges and detention) is very worrying. These events will put a strain on the informal talks between Morocco and the Polisario Front which are scheduled to resume in early November under the auspices of the UN. However, a just and lasting political solution is necessary to improve the situation of the Sahrawi people.
in writing. - I voted in favour of the joint resolution on Western Sahara,. However, I find it extremely regrettable that the resolution fails to mention and criticise the illegal fisheries agreement between the EU and Morocco, which allows European fishing fleets to operate in waters within the occupied Western Sahara territory.
in writing. - (FR) Like my fellow Members, I have to condemn the recent events in Western Sahara and would like to extend my support and sympathy to all the victims' families. That said, I have chosen not to vote in favour of the resolution as it contains a number of factual errors, omits vital information and does not present an objective picture of the violence that occurred on 8 November 2010. The wording of the resolution should have been marked by diplomacy combined with practical and indisputable facts. Instead, this unbalanced text contains a hasty and ill-informed assessment of the situation and, without giving any reasons, dismisses out of hand the independent investigation being conducted by the Moroccan authorities. I am disappointed with this biased statement which was produced in haste - it will hamper the informal negotiations being held at the UN between the Kingdom of Morocco and the Polisario Front and has generated tension on the ground. We have lost sight of where our priorities should lie, namely seeking a balanced and mutually acceptable agreement between the two parties that will allow the civilian population to see stability and security restored. We must, at all costs, avoid the creation of a new front in the much-contested Sahel region and seek to preserve our strategic partnership with Morocco.
Ukraine has become a major geopolitical issue for Europe since the dissolution of the USSR. Having regained its independence, Russia still considers it part of the 'near abroad' region. In wishing to take full advantage of its autonomy and focus on its strong historic links with the European Union, Ukraine has, for some time, expressed its intention of joining the European Union. As a country with vast natural resources situated at the heart of a key strategic region, Ukraine should be seen as a potential lynchpin for the European Union. I voted in favour of the European Parliament resolution which welcomes Ukraine's European outlook. The resolution refers to the progress that is still needed in this fragile democracy. It also highlights the efforts made and significant advances achieved in recent times. The resolution is measured in tone but confirms that Ukraine has a European future.
I support this resolution. There is concern that democratic freedoms, such as freedom of assembly, freedom of expression and freedom of the media, have come under threat in Ukraine in recent months. The authorities should investigate reports of infringements of rights and freedoms and take measures to remedy them. Furthermore, it is important for the authorities to refrain from any attempts to control, directly or indirectly, the content of the reporting in the national media. Election rules remain an ongoing subject of discussion. Therefore, it is necessary to take active steps to improve the election system and legislation in this area prior to the forthcoming Parliamentary elections. Moreover, there is a need to strengthen the credibility, stability and independence of institutions and ensure that the governance of the state is based on the principles of democracy and the rule of law. The Ukrainian authorities must also make more efforts to combat corruption.
I agree with Parliament's resolution on further action by Ukraine to achieve political stability both within the country and beyond its borders. Ukraine is an important partner of the European Union for the implementation of the European Neighbourhood Policy with Eastern Europe. Therefore, it is crucial to continue to seek close cooperation, especially in the area of visa requirements. Parliament calls on the Commission and the Council to draft an action plan on establishing visa-free travel for Ukraine. In order to ensure long-term political stability both within the country and with neighbouring countries, it is important to implement constitutional reforms, which would help establish an appropriate balance between the executive and the judicial system. Further reforms are also necessary in order to strengthen media freedom and pluralism. State institutions are urged to take measures to ensure freedom of the press. The European Union is firmly committed to helping Ukraine implement its reforms. The European Union therefore continues to seek close cooperation with Ukraine, strengthening democracy in this country and accelerating its integration into the European Union.
I am critical of the local elections that took place on 31 October in Ukraine and would like the freedom of the press to be respected. I deplore the last-minute change to the election rules prior to 31 October, along with the fact that the opposition parties were not allowed to put up candidates in the constituencies. I agree with Parliament that restricting democratic standards should not be tolerated, and that freedom of expression should be upheld. I would like to join with Parliament in condemning the government in Kiev for its failure in this sensitive matter.
In Slavonic languages, 'Ukraine' means 'border country'. For the Russians, it was always a remote province, and now Ukraine is a border country for the European Union as well, as a result of the last but one enlargement.
For once, however, we do not want the name of a place to hold the fate of its people. With the caution that respect for the democratic will of a people requires, the European Union is being consistent with its role as a global player by offering itself as a guarantor of freedom, democracy and pluralism in a situation in which respect for such values may enable the country to achieve the stability that it badly needs.
The enlargement process not only entails assessments of a strategic and commercial nature - although these aspects must also be seen as relevant - but, most of all, a constant, peaceful effort to expand the cultural sphere with reference to the universe of values that the EU represents.
For the last six years - ever since the Orange Revolution, which has its anniversary in a few weeks' time - the country has been going through a period of democratic stabilisation. We hope that our presence as a physical neighbour will provide support for a genuine democratic conscience to form and to be respected.
I am voting in favour of this motion for a resolution. Relations between the European Union and Ukraine, one of the Union's main partners among its neighbours to the east, are markedly important for stability, security and prosperity throughout Europe. Aware that they share responsibilities in promoting stability, the EU and Ukraine have been stepping up negotiations and looking to arrange new cooperation partnerships. These go beyond mere economic cooperation, as they also cover the areas of the rule of law and respect for human rights, where much remains to be done in Ukraine, as this recent setback to the electoral process has demonstrated.
I would also like to highlight the extreme importance of Ukraine's European integration process for it to carry out the necessary economic, social and political reforms. In the light of this, I believe that the conclusion of the association agreement is particularly pertinent with a view to the effective implementation of the EU-Ukraine association agenda.
Despite the initial actions of President Yanukovych and the subsequent statements by the Ukrainian authorities about Ukraine's willingness to join the EU, to adopt European models for good governance, and to respect the human rights and civil liberties of its people, some caution is inevitably needed. In fact, there are increasing reports of setbacks in freedoms of expression and association, along with political influence in the media and judicial authorities, as well as the actions of the security services. I believe that if Ukraine is faithful to the promises of its political leaders, it would be able to begin along the path to membership, the first step of which should be to institutionalise freedom and the rule of law.
I believe that Ukraine is one of the EU's crucial strategic partners, so I have to express my concern at the excessive powers granted to the security services to intimidate non-governmental organisations operating in the country and to control the Ukrainian media. It is also worth pointing out the importance of allowing the Ukrainian opposition parties to take part in the elections without restrictions or discrimination. I believe that we can only maintain our support for the prospect of Ukraine's European integration to ensure a strategic partnership with the country insofar as it takes on board the recommendations of this resolution.
in writing. - I voted for the resolution on Ukraine. However, I regret the fact that this House has postponed the vote already two times, which has resulted in a situation that the EU-Ukraine summit, for which the resolution was drafted, has taken place before our vote. The European Parliament has seen it as its duty and privilege to take its own position before regular summit meetings with third countries to be able to convey its position in time to both parties. The impact of a resolution adopted afterwards will be much weaker. If such a delay was meant by some colleagues as an attempt not to disturb too much the new Ukrainian administration, it is certainly a short-sighted policy.
The EU is, and will be, open to all fields of cooperation, but the price of that cooperation can never be looking aside from the alarming attempts to destroy the major achievements of the Orange revolution - free elections and freedom of media. I support the statement by Commissioner Gucht yesterday that there are common European principles on which we cannot compromise.
in writing. - I voted for this resolution on Ukraine. I welcome the efforts made by the current governing coalition to re-establish political stability in Ukraine, which is an essential condition for the consolidation of democracy in the country. A lasting political stability can only be ensured through constitutional changes that establish a clear separation of powers, as well as a proper system of checks and balances between and within the executive, legislative and judicial branches of power.
In view of the statements by the Organisation for Security and Cooperation in Europe/Office for Democratic Institutions and Human Rights (OSCE/ODIHR) Election Observation Mission, which considered that international standards had largely been met, the recent elections held in Ukraine are a sign that this country is continuing to develop positively by moving towards future integration into the EU. However, it is crucial that the Ukrainian politicians and authorities are committed to bringing about political and economic stabilisation soon. For this to be achieved, the necessary constitutional reforms must be implemented, with consolidation of the rule of law, the establishment of a social market economy and renewed efforts to combat corruption and improve the climate for business and investment.
The recent local elections in Ukraine extended the influence of President Viktor Yanukovych's party to the regions. Unfortunately, changes to the electoral system several months prior to the elections, partly switching it back to a majority system, have driven an even bigger wedge between the government and the opposition and have formed the basis for accusations against the government of undemocratic intentions. The resolution also expresses concern at the recent increase in violations of freedom of expression and freedom of assembly and restrictions on freedom of the media. I voted for the adoption of the resolution because it calls on Ukraine, which, in the long-term, is aiming for EU Membership, to adopt legislation governing media activities that complies with international standards and underlines the need to strengthen the independence and effectiveness of state institutions. This is the only way to guarantee the functioning of democracy and the rule of law in the country. I support the calls made by the resolution's authors for Kiev to continue to modernise energy supply infrastructure and to implement projects for the diversification of energy sources alongside EU Member States. I welcome the action plan on visa liberalisation which lays down practical guidelines for its swift implementation: improving the rule of law in Ukraine and implementing fundamental rights.
I believe that improving relations with a neighbouring state - an Eastern Partnership state in this case - entering into trade agreements, increasing information exchange, and helping citizens to travel within the various countries, is a fundamental area that the EU must never give up on. I voted in favour of the motion for a resolution on Ukraine for this reason. I fully agree with the contents of the resolution which, with the implementation of the Action Plan, will establish conditions for liberalising short-stay visas in the EU and reinforce the Union's position with regard to the country's democratic development after the recent local elections. The resolution will also allow Ukraine to take part in Union programmes and will define the implementation of new laws on gas now that Kiev has joined the Energy Community.
The new political context and institutional framework in Ukraine, as well as the readiness of newly elected President Viktor Yanukovych and the Ukrainian Parliament (Verkhovna Rada) to confirm Ukraine's determination to join the European Union, are another step towards starting the accession process.
Under Article 49 of the Treaty on European Union, Ukraine may apply for membership of the EU, as can any European state that adheres to the principles of liberty, democracy, respect for human rights and fundamental freedoms and the rule of law.
I voted in favour of this resolution, which identifies proposals to be communicated to the Ukrainian authorities. There is still some way to go towards institutional stability that recognises the full participation of all political players, leading to healthy transferrals of power. I hope that the strong historical, cultural and economic ties that the EU has with the Ukraine will be consolidated and will, in time, allow the entry of the Ukrainian people into the Union. In view of this, I would like to highlight the importance of strengthening cooperation as regards exchanges for young people and students and the development of scholarship programmes that will allow Ukrainians to become familiar with the EU and its Member States.
This resolution is a relative consensus, stating that Ukraine, in accordance with Article 49 of the Treaty on European Union, may apply for accession to the EU like any other European country that supports the principles of freedom, democracy and respect for human rights, fundamental freedoms and the rule of law. It also stresses that Ukraine, which intends to join the European Union, has strong historical, cultural and economic links with the European Union and is one of its key partners among the neighbouring countries of the East, as it has a significant influence on the security, stability and prosperity of the whole continent.
After the government elections in Kiev at the beginning of the year, most people thought that it was 'the end' of Ukraine. The point is that the new Ukrainian Government is more pragmatic and open to reforms than was expected. Close cooperation with Ukraine is important if there is at least the smallest chance of ensuring stability in the region. In recent years, Ukraine has turned into a political football pitch with a struggle between Russia and the West for influence during the Orange Revolution and the last elections. Whether Ukraine chooses Russia or the West is unimportant. Now, the EU has the opportunity to implement a new policy on Ukraine that would include Russia. My country, Lithuania, also has a role to play here.
Security and energy are two areas where there will need to be long-term cooperation to fix some of Kiev's woes. However, as Ukraine makes efforts to modernise its economy and better integrate into Europe, it is important for democratic principles and human rights to be respected. Therefore, I sincerely hope that sustainable progress will be made at the EU-Ukraine summit in Brussels on 22 November.
The fall of the Soviet Union gave the people of Ukraine the first opportunity in their history to decide their future with freedom and national autonomy. The states and people of Europe owe a debt of solidarity and support to the great people of Ukraine, who paid an enormous price in the Stalinist period and in the Second World War, through the loss of many millions of lives. The Orange Revolution proved that the people of Ukraine wish to shape their future under democratic conditions where the rule of law is upheld. This is something that should never be forgotten by those in Ukraine who have political, economic and social responsibilities. The management of the recent regional elections and the events before and after the elections in Ukraine give one cause to wonder whether the actions of those with political responsibility in Ukraine really do reflect the principles of freedom, democracy and the rule of law. The present resolution amplifies the position of the European Parliament whereby Ukrainians can be sure of the solidarity of the people of Europe, while also calling on Ukraine's politicians to respect the will of their people to live by democracy, freedom and the rule of law. As a signatory, I have voted in favour of this joint motion for a resolution.
I voted in favour of this resolution as I believe that the European Union needs to take a leading role in combating climate change, thereby strengthening its economic competitiveness through energy saving and renewable energy, two sectors that can help improve its energy security and which have great potential in terms of industrial development, innovation, regional development and job creation.
Nevertheless, in order to carry out this role and reap the benefits of competitiveness, the EU will have to amend its trade policies, whether they are bilateral, regional or multilateral, as trade in goods and services is responsible for approximately 20% of global greenhouse gas emissions. It should encourage the paradigm shifts that are needed in methods of production and consumption and investment strategies. It should also be active with regard to emissions from international transport and to climate-friendly technologies. Despite the distance that the EU still has to go with this issue, important contributions have already been made, especially concerning illegal timber imports, biofuels and emissions in the aviation sector.
The trade in goods and services generates around 20% of global greenhouse gas emissions. I am in favour of pursuing commercial policies aimed at differentiating between products and services based on their climate impact. I voted for this resolution as it identifies the next stages which will enable the European Union to continue along this path, strengthens the positive interaction between trade and climate protection and the tools ensuring consistency between trade and climate, and encourages fair international trade prices, thereby avoiding carbon leakage.
I want to emphasise that the European Union is unable to assume the leading role in the battle against climate change if it fails to strengthen the competitiveness of its economy through saving energy and developing renewable energy sources. These are two sectors which have massive potential in terms of industrial development, innovation, regional development and job creation, and which can increase Europe's energy security.
At the UN summit on climate change in December 2009, the European Union was unfortunately unable to play the role it had hoped to. As a trailblazer on sustainable development issues, I feel it is important that the EU extend its commitments to include international trade policy. This is why, on the eve of the Cancún Summit, I and my fellow Members wanted to give a proactive mandate to the delegation that will be defending the European position. We call on the European Commission to distinguish between imported goods on the basis of their ecological footprint and to establish a carbon monitoring scheme for all trade policies. In view of the fact that combating climate change affects competitiveness, our resolution calls for all industrial sectors to be made aware of the danger of carbon leakage and for an end to subsidies on fossil fuels, particularly tax exemptions for the aviation industry.
I voted for this resolution. In the fight against climate change, Europe's priorities are energy savings and renewable energies. These help improve EU energy security and offer major potential in terms of industrial development, innovation, regional development and, with the development of green energy, job creation. However, this fight also has a negative impact on the competitiveness of the entire EU market. International trade rules are crucial in combating climate change, but the World Trade Organisation (WTO) agreement does not make direct reference to climate change, food security or the Millennium Development Goals. I feel that changes in WTO rules are needed to ensure coherence and consistency with the commitments under the Kyoto Protocol and multilateral environment agreements (MEAs). This would ensure that all countries adhere to the same standards, because currently, by subsidising energy prices and applying no restriction or no quota on CO2 emissions, certain countries have a greater competitive advantage and have no incentive to join the multilateral climate change agreements.
I voted for this report because it identifies strategic objectives and stages the European Union could continue to follow as it seeks a better agreement on climate change. I would like to underline that the European Union has already taken the first steps in the right direction: on imports of illegal timber, on agrifuels, and on aviation emissions. I would like to point out that combating climate change is a factor in competitiveness, with Europe's priorities being energy savings and renewable energies which help improve EU energy security and which offer major potential in terms of industrial development, innovation, regional development and job creation.
As the outcome of the UN climate summit in Copenhagen was a disappointing agreement, the European Union must now be more audible, united and effective. It should devote more attention to targets for reducing emissions and supporting developing countries that are up to the level of scientists' recommendations and Parliament's requests.
Yannick Jadot's report reminds us that trade in goods and services accounts for approximately 20% of global greenhouse emissions, a fact that should be taken into account in efforts to tackle climate change. Although the European Union has put ambitious climate policies in place, trade policies also need to reflect this political priority. I have to join the rapporteur in deploring the fact that countries which subsidise energy prices and fail to limit or apply quotas to CO2 emissions may enjoy a competitive advantage. It is a pity that these countries have no interest in subscribing to multilateral agreements on climate change and are therefore encouraging unfair competition. The European Union's trade policy is not an end in itself - it must remain a political regulatory tool. We need to ensure fair competition and refuse to allow our efforts to address climate change to become a disadvantage in terms of world trade.
The European Union's commitment to curb CO2 emissions cannot be advanced by statements of principle and ideological arguments. Whatever the consequences of the problem, and without considering the often radical solutions that come out of more or less well-founded studies, we have a responsibility not to cause the environment to change because we are not entirely sure what problems we will encounter.
Trade policies must play their part in this context. It is easy to ask the Member States to cut their emissions, but it is pointless if the most polluting production plants are relocated to countries outside our borders. It is politically convenient to promote campaigns about consuming local products, but it makes no sense if raw materials or intermediate products are sourced from the other side of the world in order to produce them. Acting responsibly also means fine-tuning trade policies on the basis of careful consideration of everything surrounding the issues. Shutting our eyes means deceiving ourselves most of all.
I voted for this resolution as I feel that the rapporteur's text is veering towards the European Union assuming bold commitments in the battle against climate change. This resolution proposes an EU-level reduction of up to 30% in greenhouse gas emissions. I support this ambitious proposal, while believing that the EU's efforts must be backed up globally by the efforts of the major industrialised countries. Indeed, we need to find a way to involve as well the international state actors which are more reluctant to follow our lead. In addition, as shadow rapporteur for the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, I highlighted, by tabling amendments to the original text, the need to create a World Environmental Organisation and introduce environmental criteria in the reform of the GSP.
The EU's trade policies have an impact on the climate and the EU's responsibilities cannot be limited to reducing greenhouse gas emissions produced within the Union. A large majority in the European Parliament voted in favour of this report, which seeks to improve the links between trade and climate action through proposals to discriminate against products in accordance with their environmental impact and to create a carbon monitoring scheme for all trade policies. It is a pity that the conservatives were unwilling to support some of the more ambitious proposals, but the adoption of this report nevertheless constitutes a clear call to make ecological considerations an integral part of our economy.
I voted in favour of the report on 'international trade policy in the context of climate change imperatives' since, bearing in mind that trade in goods and services is responsible for approximately 20% of global greenhouse gas emissions, measures are required to curb global warming at the level of common trade policy.
Following the stalemate of the Copenhagen climate change conference, it is important that the European Union continues along the route it has taken up to this point in terms of making a serious commitment to sustainable development and trying to reduce carbon emissions without jeopardising European industry. However, any European commitment to reduce emissions cannot lose sight of economic efficiency or jeopardise the economic sustainability of the Member States, which are currently undergoing an unprecedented economic crisis. We cannot allow increased technology transfer to developing countries to be a way of addressing carbon leakage, and we cannot let policies designed to reduce CO2 emissions condemn European industry.
The outcome of the UN climate summit in Copenhagen was a disappointing agreement which will not be able to keep global warming below 2 °C. On top of that, it is neither global nor binding. The EU is far from being the main culprit for this failure. The EU has, instead, been a leader in combating climate change, and should be encouraged to build on this leadership, although without forgetting the tremendous efforts that our industries have already made in responding to the mandatory reductions in emissions within Europe.
It should be noted that the EU is responsible for around 15% of global emissions, and it is estimated that this percentage will fall to 10% in 2030, while the US, China and India are responsible for half of global emissions, with this figure continuing to rise. In terms of EU international trade policy in the context of climate change, even if others do not go along with us, our objective should be to focus our efforts on scientific research, technological innovation relating to non-carbon energy sources, energy efficiency and the creation of green jobs, in order to increase our competitiveness.
Implementing most of the measures proposed in this report would not mean taking positive steps to combat climate change. On the contrary, supporting the Treaty of Lisbon and 'free trade', implementing palliative controls on the environmental degradation caused by the liberalisation of trade, will only exacerbate the environmental degradation that is increasingly threatening our planet and its people. What is at stake here is whether we accept the continuation of the unbridled exploitation of natural resources, workers and peoples in order to serve the dominant capitalist system, which is in permanent crisis. As far as we are concerned, we do not support it, and we are therefore against the following: continuing to insist on controlling emissions through the emissions trading scheme, which has shown that instead of reducing emissions, it increases them; greater opening up of the markets and the division of labour at global level, so that EU capital can get its hands on the resources of the countries of the developing world, thereby lowering costs and increasing profits; and green capitalism, which associates 'climate protection and trade liberalisation' and 'trade in environmental goods and services'.
The EU has a responsibility to incorporate aspects of environmental policy relating to trade into its international trade policy. I support the first steps in this direction already taken by the EU in its trade agreements. However, there is still more to be done. I was unable to give my support to Article 48, however. Agricultural subsidies are necessary for food security and independence for 500 million Europeans and, for me, this is of central importance. The subsidies also enable diversity in farming and contribute to landscape conservation.
I voted against the report on international trade policy in the context of climate change imperatives, as I do not agree at all with the rapporteur's opinion and reasoning. Its demand to strengthen the objectives for reducing greenhouse gas emissions, regardless of the final results of the international negotiations, would put European businesses at a competitive disadvantage as a result. The rapporteur's proposal to compensate for this disadvantage through protectionist measures such as a carbon tax at the Union's borders and regulated minimum prices for CO2 would increase the competitive deficit compared with other sectors downstream from the industrial production chain. In addition, these measures would damage the Union's external trade policy by making it more complicated to conclude future free trade agreements, whether bilateral or multilateral.
The Copenhagen conference a year ago showed that if the European Union moves forward unilaterally, its climate policy is doomed to failure. This is because its economic partners will not allow European objectives or methods to be dictated to them. The Union must support businesses in their efforts to reduce their energy consumption while maintaining their international competitiveness. A more pragmatic approach in international negotiations would be a start.
in writing. - I welcome this report, which sets out how the EU's trade policy might contribute to tackling climate change. Mr Jadot wants the EU to assume international leadership on this matter and examine the possibility of a financial transaction tax, reform of the WTO (particularly its anti-dumping rules), prevent the European Investment Bank from granting loans to projects that have a negative impact on the climate and end agricultural export subsidies - all of which I welcome.
Trade in goods and services accounts for approximately 20% of global greenhouse gas emissions. In many Member States, consumption-related emissions are higher than levels of production-related emissions. The European Union has to fight these 'traded' emissions. This is the only way that we can effectively begin to combat climate change. The EU cannot, for example, fund efforts to combat deforestation while, at the same time, incentivising the importation of timber products and biofuels. The EU must transform its modes of production and consumption, and not restrict itself to outsourcing its emissions. The EU has to adjust its trade policies towards some form of discrimination of products on the basis of their climate impact, thus stimulating the paradigm shifts required in methods of production and consumption, and of investment strategies.
Our trade partners' climate policies cannot be jeopardised in order to boost Europe's market share. The EU must be active with regard to emissions from international transport and ensure access to climate-friendly technologies for developing countries. The report indicates this course of action, so I voted in favour.
It is not easy to strike a balance between international trade policy and climate change imperatives, but an effort needs to be made to significantly reduce the levels of greenhouse gas emissions for which international trade bears responsibility. However, this cannot be done at the cost of the loss of competitiveness for European industry, especially at a time of severe economic crisis and rising unemployment. We need to establish policies that are environmentally friendly while also boosting the economy and reducing the alarming levels of unemployment.
This report is an attempt to find a solution to the problem of globalisation, a problem that the EU has itself created. Cheap products are produced in countries outside the European Union under completely different conditions and are then imported cheaply into Europe, putting pressure on European wage levels and weakening our economy.
This report deals with the much higher levels of CO2 produced as a result. However, it does not seek to impose an appropriate commercial disadvantage on the relevant products, but rather, on the contrary, favours giving away European technology and expertise to the world at large. This will do nothing to reduce the globalisation problem, but will instead make it much worse. It is for that reason that I have voted against this report.
I voted in favour of Parliament's resolution on international trade policy in the context of climate change imperatives, as I welcome the European Council's ambitious goal of reducing Europe's greenhouse gas emissions by between 80 and 95% by 2050 compared to their 1990 levels, this target being necessary for the EU to regain its leading role in climate-related matters, which should stimulate other countries to enter into more ambitious commitments.
I would like to underline the importance of reaching an internationally binding agreement on climate protection, and I strongly support the launching of a public debate on the establishment of a World Environmental Organisation. I also believe that it is vital to strengthen positive interaction between trade and climate protection, to make international trade prices fairer and avoid carbon leakage, to promote the differentiation of products according to their impact on the climate, to ensure that trade liberalisation does not jeopardise ambitious climate policies, to fully include transport in the trade and climate equation, and to strengthen tools to reconcile trade and climate and enhance EU consistency on climate and trade from the viewpoint of developing countries.
In order to play a leading role in the battle against climate change, the European Union must boost the competitiveness of its economy by saving energy and using renewable energy resources. These are two areas which can increase its energy security and offer a high level of potential in terms of industrial development, innovation, spatial development and job creation.
At the same time, the EU needs to modify all its trade policies, whether bilateral, regional or multilateral. This is necessary because trade in goods and services is responsible for around 20% of greenhouse gas emissions. This is a challenging project. However, the EU has already taken the first steps in the right direction with regard to illegal timber imports, biofuels and aviation emissions. The aim of this report, which is the product of numerous discussions held with businesses, associations, trade union representatives or with the Commission, is to identify the additional steps which would enable the EU to continue in this direction.
The United Nations summit on climate change held in Copenhagen produced a disappointing agreement that is not capable of limiting global warming to below 2 °C. In the same way, the Copenhagen agreement is neither global nor binding. The EU is far from being mainly responsible for this failure, but its lack of unity, its inability to speak unanimously, its inability to bring the targets for reducing emissions and supporting developing countries in line with the scientific recommendations and Parliament's requests often made it an inaudible and ineffective entity. Why are there so many problems? There is certainly not a single answer to that question, but a significant proportion of the problem is due to the fact that many countries have not yet experienced an environmental transformation of their economies on a large scale and continue to doubt the economic, social and democratic advantages. This is despite the large numbers of studies and successful experiences in terms of energy transition and more sustainable agriculture and transport systems.
We are strongly opposed to this report because we cannot accept its biased approach, which runs completely counter to the economic interests of our society and businesses. To think that Europe can solve the problem of CO2 emissions into the environment all by itself is a mere pipe dream. After calling for too much at the Copenhagen conference last year, we have not learnt the lesson and are again preparing a document that calls for too much, this time for the forthcoming climate change conference in Cancún. We are in no doubt as to the outcome if that text is adopted when it comes before this House: it will be thrown in the bin, just like the last one. This report seems to be trying to sketch out the main points of the next document to be prepared in connection with the climate change summit (COP 16).
I cannot follow the logic behind the work of the European Parliament on climate change. According to many MEPs, the Union should do more and more to reduce emissions - reductions of 30%, 40%, 50% - while in the meantime, we are failing to implement the famous 2020 strategy. All the more so as the rest of the world is failing to take note of the moves that Europe is making. At Copenhagen, 'an agreement was reached between the Americans, the Chinese, the Indians, the Brazilians and the Africans'. The European Union was not even invited.
At Cancún, there will not be a 'binding' agreement on the famous CO2 certificates for the good reason that the legislators of the United States, Canada and Australia do not want one, and that China, India, Brazil and others will not allow themselves to be straitjacketed in such a way. The European Union should invest more in new technologies, and not in activities which only serve financial speculation.
Corporate social responsibility in international agreements takes us towards a better governance of the global economy, encourages a fairer, more social, more humane globalisation and aids sustainable development. At a time of globalisation, I support this proposal, which aims to make international business practices more moral.
Globalisation and the financial and social crisis have increased the need for more stringent rules for the world economy, as international trade policy is currently designed to serve only the interests of a few economic players, which have taken advantage of market liberalisation to externalise part of their production and to diversify their supply arrangements, drawing on countries where production costs are low and regulatory regimes are less stringent.
I therefore accept the principles proposed in this report, which are aimed at conducting trade in a manner consistent with the EU's objectives, especially its foreign policy. This can be achieved through the implementation of corporate social and environmental responsibility in trade, so that they stop breaching the principles of social responsibility. This is a form of social dumping which must be regulated by agreeing the proposals in this report, especially those that relate to mechanisms for judicial cooperation between the EU and partner countries, in order to prosecute multinational corporations for serious infringements of environmental rules or fundamental rights, and through the adoption of a new initiative by the Commission.
Since the end of the Second World War, the European Union has benefited massively from the opening up of international markets. At the same time, the European social model that has been linked to globalisation in Europe has, unfortunately, had little impact on international trade negotiations. This is the purpose of the resolution that I voted for this week. With this resolution text, I wanted to urge the European Union to take a strong line on social dumping. The resolution calls for the notion of corporate social responsibility, a concept recognised by the OECD, ILO and United Nations, to be incorporated in the generalised system of preferences. It also invites the Commission to undertake new impact assessments to examine the effect that trade agreements have on European SMEs. Lastly, the resolution states that all new agreements should automatically include a corporate social responsibility clause. As in the field of sustainable development, the European Union needs to put its money where its mouth is, upholding its social model and using that to drive progress in tandem with globalisation.
I voted for this report because it sets out the European Parliament's proposals which provide for concrete measures to promote corporate social responsibility in the context of the European Union's commercial policy. I would like to point out that the international economic and financial crisis has engendered a social crisis throughout the world, and this has merely increased the need for stringent rules to ensure that the world economy is more effectively supervised and that it does not develop to the detriment of our societies. Thus, in Europe's case, trade policy must be conducted in a manner consistent with all the Union's objectives and, in particular, the objectives of its external policy. Furthermore, it is very important for Europe to ensure that its common commercial policy does not undermine, but rather helps to safeguard, its social model and its environmental policy.
I agree with the European Parliament's call for the European Commission to improve its sustainability impact assessment model, in order to properly reflect the economic, social, human rights and environmental implications, including climate change mitigation goals, of trade negotiations. Moreover, the Commission should follow up on the trade agreements with the EU's partner countries by carrying out, prior to and after the signing of a trade agreement, sustainability impact assessment studies, taking into account vulnerable sectors in particular.
The EU plays a crucial role in the efforts to create a new governance. With this aim in mind, consistency must be promoted among the policies of international institutions. It is becoming clear that the EU must reflect on the trade policies which it wishes to adopt when reviewing its trade strategy. If it wants to send out a clear anti-protectionist message, it must ensure that international trade is fair.
The European Union must uphold its commercial interests while complying with and ensuring that others comply with its standards and values. We must not forget that businesses are bound in Europe by strict social and environmental rules. The EU must be able to require the same from its trading partners, particularly from emerging countries, and insist on quality and sustainability, particularly for food products coming into its territory, in order to preserve fair and equitable trade. The Union must establish a dialogue with its partners and find common ground for conveying its values. Based on this effort to be transparent and establish dialogue, in the light of the new powers it has been granted, the European Parliament has a key role to play, with its duty being to give the negotiations a political and moral mandate.
Amidst economic globalisation and international trade, there has been an increase in competitive pressure between countries, which has sometimes led to serious abuses of human rights and the environment. I voted in favour of this report as I think it is particularly pertinent in ensuring that more sustainable policies are developed which take account of social and environmental issues, particularly by promoting corporate social responsibility (CSR).
It is crucial that European corporations which invest and operate in other areas act in line with European values and internationally agreed standards. In particular, this report proposes that future trade agreements negotiated by the European Union should contain a chapter on sustainable development which includes a CSR clause, which I consider to be crucial.
It emerges from the report under examination that the aim is to incorporate into business attitudes those values that have always marked out the European Union and its precursors.
The aim is highly commendable, provided it is implemented correctly and does not place burdens on our businesses that hinder their competitiveness, as this is already constrained by rules that are too inflexible in areas such as labour rights and environmental standards (although no one in the Member States questions the social benefits that come with the bloating of cost structures).
I therefore believe we have to act cautiously, as this is not the right time to add burdens unless everyone acknowledges the need for them and is willing to accept them.
Foreign investment is a major economic issue for emerging and developing countries. However, poor social and environmental legislation in these countries means that there is a danger of unreasonable working conditions, human rights violations and environmental damage. This is why the European Parliament has called for a corporate social responsibility clause to be included in the trade agreements signed by the European Union which would apply to undertakings that invest in developing countries. The clause would require these undertakings, their subsidiaries and supply chain to give clear and demonstrable commitments regarding the social and environmental impact of their business. The clause would also allow victims to initiate legal proceedings. This is the best solution for ensuring better social protection and environmental standards the whole world over.
I voted for this report because it advocates the need for a new regulatory approach to international trade. These standards, which are more effective and better implemented, should contribute to the development of more sustainable policies that really take social and environmental concerns into account, not just profit for companies at any price.
The principles that guide corporate social responsibility (CSR) are fully recognised at international level, and focus on the expectation of responsible behaviour by companies, which presupposes respect for the legislation in force, especially as regards taxation, employment, labour relations, human rights, the environment, consumers' rights and also their involvement in the fight against corruption. I therefore think it is very positive that the EU is now incorporating a chapter on sustainable development, which will include CSR clauses, into future trade agreements.
The European Union supports the objective of promoting corporate social responsibility (CSR). The Union must ensure that the external policies it implements make an effective contribution to the sustainable and social development of the countries concerned. It must also ensure that the actions of European corporations, wherever they invest and operate, are in accordance with European values and internationally agreed norms.
Pursuant to Article 207 of the Treaty on the Functioning of the European Union, the EU's common trade policy must be conducted 'in the context of the principles and objectives of the Union's external action,' and, pursuant to Article 3, it should contribute, among other things, 'to the sustainable development of the Earth, solidarity and mutual respect among peoples, in particular, the rights of the child, as well as to the strict observance and the development of international law, including respect for the principles of the United Nations Charter'.
I voted in favour of the report on corporate social responsibility in international trade agreements. Globalisation has given rise to fierce competition between countries which, in turn, has led to unacceptable practices by many multinationals in developing countries: failure to respect core labour standards, human rights violations and environmental damage. Parliament is calling for a clause on corporate social responsibility to be included in all international trade agreements signed by the European Union. This clause would require the regular publication of reports detailing the social and environmental impact of each undertaking's activities, taking into account all subsidiaries and the supply chain. The report calls for the creation of legal cooperation mechanisms between the EU and signatory states and under trade agreements in order to guarantee recourse to the justice system for victims where multinationals and their subsidiaries fail to comply with social and environmental legislation.
I agreed with the report because, as you know, the expansion in international trade is justified if it contributes to economic development, to job creation and to improved living standards. Only then is trade liberalisation regarded as something positive and accepted. By contrast, when it destroys jobs or undermines living conditions, social rights and the environment, it gives rise to very vocal opposition. The common commercial policy cannot therefore be reduced to a set of measures designed to serve only the immediate interests of a few economic actors. The economic and social impact of trade liberalisation varies very substantially from country to country and that impact must be managed and sometimes offset, because liberalisation is a process in which there are always winners and losers. The expansion in international trade is universally beneficial only if certain conditions are met, hence the need to manage the liberalisation of trade, including practical arrangements and the volume of trade, a need which has come to be felt even more strongly as the globalisation process has accelerated. Europe, and the international community as a whole, are thus faced with an imperative: they must incorporate genuine guarantees concerning sustainable development and labour rights into the rules governing international trade. That imperative, which is consistent with the objectives of both the United Nations and the European Union, chimes exactly with public expectations in Europe. Hitherto, the link between trade and corporate social responsibility (CSR) has been tenuous at best. Incorporating CSR principles into the rules governing international trade would enable the EU to exert pressure on undertakings to improve their behaviour and on the States which sign trade agreements with it to comply with labour and environmental standards.
I voted in favour of the report, as I believe that companies engaging in trade have a certain responsibility towards the people that work for them. Firstly, the inclusion of social responsibility clauses in the trade agreements with third countries creates equal conditions for the companies in the EU and in these third countries and provides protection for the workers. However, when the clauses are laid down, the principle of proportionality must be taken into account. They must represent a balance and must not be set out in such a way that they impede trade to such a degree that it first has a detrimental effect on the workers and, subsequently, on consumers too.
The economic and social impact of trade liberalisation varies from one country to another and must be kept in check in most cases. The common commercial policy must be consistent with the European Union's overall objectives and not merely serve the short-term interests of major economic operators.
I voted for this report as I think that the integration of corporate social responsibility principles into international trade regulations will provide the Union with the opportunity to exert a certain pressure on businesses and on states which sign trade agreements with the European Union to ensure compliance with labour standards. This will allow us to ensure that the external policies we implement will actually contribute to sustainable social and economic development, while businesses will comply with our internationally agreed regulations and values.
in writing. - I welcome my colleague Harlem Desir's report on corporate social responsibility. He considers CSR to be an effective tool for improving competitiveness, skills and training opportunities, occupational safety and the working environment, protecting workers' rights and the rights of local and indigenous communities, promoting a sustainable environmental policy and encouraging exchanges of good practice at local, national, European and world level. He does, however, make it clear that they cannot supplant labour regulations or general or sectoral collective agreements.
Corporate social responsibility can be illusory and, while limiting certain types of abuses, it can give the impression that the other types are acceptable. Even so, it can provide a conceptual and legal framework for state intervention in production, and the social and ecological conditions under which it takes place. On this objective, I support this report.
The principles governing legislation in force, especially as regards taxation, employment, labour relations, human rights, the environment, consumers' rights and also their involvement in the fight against corruption, must be adopted by all companies operating in international trade. The incorporation of these kinds of clauses into future trade agreements to be negotiated is therefore paramount.
This report also seeks greater regulation of business by the European Union. However, the European Union has frequently shown that its restrictions do not strengthen business or improve quality of life, but tend to be more counter-productive. Happily, the rapporteur is aware of how important it is to put a cap on the worst excesses of globalisation. He demands quite specifically that international trade should only be liberalised to the extent that will benefit all levels of society and provided that this improves the quality of life. It is for that reason that I abstained from voting.
After the climate, energy and food crises, the international financial crisis, which has resulted in a widespread social crisis, simply adds the demand for strong rules to ensure that the global economy is better integrated and does not develop to the detriment of society.
International trade, which lies at the heart of globalisation, does not escape from this demand. For people anywhere in the world, the development of international trade is, in fact, justified only where it contributes to economic development, employment and improved living standards. It is only on that condition that an opening up to trade is seen as positive and acceptable. Conversely, it arouses very strong opposition when it destroys jobs or affects standards of living, social rights and the environment.
Trade policy cannot therefore be reduced just to the immediate interests of a few economic operators. For Europe, trade policy must be consistent with all the Union's objectives, particularly those of its foreign policy. It is, in fact, one of the levers of foreign policy intended to help regulate globalisation.
The European Parliament resolution on corporate social responsibility in international trade agreements is intended as a warning and a step forward on the path towards a new social model based on ethics and social responsibility in the world of business. The failure of the welfare state as we know it requires the creation of new realities, and corporate social responsibility (CSR) can be a driving force behind a new paradigm for change.
Indeed, global problems have been exacerbated by the financial crisis and its social consequences. The principles governing CSR are fully recognised at international level, whether by the Organisation for Economic Cooperation and Development (OECD), the International Labour Organisation (ILO) or the United Nations (UN).
Promoting CSR is an objective supported by the European Union, and it is one that I endorse. In view of this, I would also like to stress my support for a Trade and Decent Work Committee within the World Trade Organisation (WTO), which would provide a forum for the discussion of issues including labour standards, especially as they relate to the employment of children, and CSR, as it relates to international trade.
In this resolution, the EP states that global challenges have been heightened by the financial crisis and its social consequences, and have raised global debates regarding the need for a new regulatory approach and issues of governance in the global economy, including in international trade. It gives the view that the new, more effective and better executed rules should contribute to the development of more sustainable policies that genuinely take social and environmental concerns into account, and states that globalisation has increased competitive pressure between countries to attract foreign investors and competition between businesses. At times, this has resulted in governments tolerating serious human rights and social abuses and significant damage to the environment in order to attract trade and investment.
Since its inception, the European Union has been striving to achieve its goal of creating a single market. Competition law has helped to underpin those efforts. Far from seeking to favour large corporate groups, competition policy is actually intended to protect smaller operators from practices that distort competition. Agreements between undertakings - on supporting research programmes, for example - can conceal a restrictive trade practice designed to eliminate a rival. Yet, the dynamism of the European economy is partly linked to that self-same ability to cooperate. Consequently, the European Commission has adopted a pragmatic policy approach. The Commission regularly sets out categories of agreements allowed to circumvent the strict competition rules where this will prove beneficial. The European Commission is involved in wide-ranging consultations now that these regulations are up for review. Overall, the proposed legislation has taken on board the positions expressed by the European Parliament and is in line with our views on the subject. I have therefore voted in favour of the text.
The two block exemption regulations, the specialisation BER (Commission Regulation (EC) No 2658/2000) and the research and development BER (Commission Regulation (EC) No 2659/2000) will expire on 31 December 2010. The Commission intends to adopt two new block exemption regulations amending the previous ones and certain guidelines so that stakeholders would help to analyse and understand whether their cooperation agreements are in tune with competition rules. There is currently a new set of rules derived from Commission and Court case-law in need of codification. I supported this resolution, in particular, the European Parliament's aim of ensuring legal certainty for stakeholders. I feel that when establishing guidelines, the EU should take into account the experience of the EU national competition authorities and competition authorities worldwide. I feel that it would be beneficial to begin international negotiations on convergent competition rules worldwide, given that many agreements and practices are covered by different competition regimes, which prevent stakeholders from competing in the market on a level playing field.
A healthy market economy cannot do without constant, continual monitoring of the state of competition within it. Such monitoring, however, cannot take the ideological form of a set of parameters applying to everyone. In fact, the situation in every market niche should be examined on a case by case basis in order to carry out a fair evaluation of them in terms of respecting those principles which, if applied mechanically, would end up generating paradoxical and anti-economic situations. The Commission therefore deserves praise for trying to keep control of horizontal cooperation in specialisation agreements as well as in research and development agreements, two somewhat sensitive sectors, the particular features of which justify the special treatment they receive.
Horizontal agreements between companies, accepted in line with legal provisions, are a form of business collaboration that is often essential into order to create considerable economic benefits which ultimately end up benefiting the market and consumers. They are normally cooperation activities that do not involve any coordination in competitive behaviour by the market parties, so they have no effect on competitiveness, but promote gains which would otherwise be impossible. For this reason, they are exempt from implementing Article 101(1) of the Treaty on the Functioning of the European Union. This is especially relevant for the specialisation agreements, and the research and development agreements set out in Regulations (EC) No 2659/2000 and No 2658/2000, which the Commission is now proposing to revise. At a time when Europe needs investment in research and development and should be investing in innovation, it is vital that the legal prerequisites for the creation of the necessary synergies between companies operating in the market are put in place, in compliance with competition law.
In accordance with Articles 101(1) and (3), 103(1) and 105(3) of the Treaty on the Functioning of the European Union, forms of horizontal cooperation are allowed between companies, provided that these agreements contribute to improved production or distribution of products, or to promoting technological or economic progress, and that there are benefits for consumers. I voted in favour of this report as I believe that, given the significant legislative changes since the adoption of the regulations and horizontal guidelines, and the subsequent experience which the Commission has gained in the application of these rules, there is a need to codify a new set of rules issued by the Commission that takes account of European Court of Justice case-law in this area.
I agree with the proposal because horizontal agreements usually raise more competition concerns than vertical agreements and therefore, I am pleased that the Commission is maintaining a more restrictive approach on setting the market share threshold as regards horizontal agreements. I also take the view that such an approach should not, however, lead to a more complicated regulatory framework.
in writing. - I voted for this report. I welcome the fact that the Commission has opened two different public consultations in connection with the review of the competition rules applicable to horizontal cooperation agreements. The resolution stresses the importance of listening to and considering as much as possible in the decision-making process the views of the stakeholders in order to achieve a realistic and balanced regulatory framework.
The review of the competition rules applicable to horizontal cooperation agreements is crucial in order to increase collaboration between companies, especially in terms of R&D, and thus helps to create synergies for greater development in all areas of cooperation. We must, however, bear in mind that the purpose of this type of cooperation is not to flout competition rules.
Horizontal cooperation agreements can bring considerable economic advantages. Thus, competitors share the risk, costs are saved, investments, know-how and product quality improve and variety and innovations can be more quickly implemented. On the other hand, horizontal cooperation agreements can reduce competition if the competitors set prices, fix outputs or force the division of the markets. Clear agreements which ensure stability would therefore be very welcome. I am abstaining from the vote, because some points are still not worded sufficiently clearly.
I voted in favour of the resolution on the review of the competition rules applicable to horizontal cooperation agreements as it takes account of the Commission's activity, particularly its transparency in its dealings with Parliament and the spirit of openness with which it began this process of revision, aiming to listen to all the stakeholders.
Legal certainty should be considered whenever a piece of legislation is reviewed. In accordance with the resolution, I believe that it is crucial that once the final new regulatory framework has been adopted, a summary note and new Frequently Asked Questions should explain this framework in detail to all market players. I share Parliament's concern that this should be regarded as an integrated regulatory framework on the protection of intellectual property rights. Intellectual property rights make a key contribution to innovation, so it is vital that they are respected.
In this resolution, the EP welcomes the fact that the Commission has opened two different public consultations on the review of the competition rules applicable to horizontal cooperation agreements. It highlights the importance of listening to and examining the points of view of the interested parties as much as possible in the decision-making process in order to achieve a realistic and balanced regulatory framework. It also calls on the Commission to clearly indicate at the end of the review process how it has taken into account the contributions of the interested parties.